Exhibit 10.2





AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 21, 2011, as Amended and Restated as of June 26, 2014
between
BRUNSWICK CORPORATION,
The SUBSIDIARY BORROWERS Party Hereto,
The GUARANTORS Party Hereto,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------



$300,000,000



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers,


J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners,
BANK OF AMERICA, N.A.
and
WELLS FARGO BANK, N.A.
as Syndication Agents,


and


SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION
and
CITIZENS BANK N.A. (as successor to RBS BUSINESS CAPITAL),
as Documentation Agents



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
DEFINITIONS
1
 
 
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
29
SECTION 1.03
Terms Generally
30
SECTION 1.04
Accounting Terms; GAAP; Fiscal Year
30
SECTION 1.05
Letter of Credit Amounts
31
 
 
 
ARTICLE II
THE CREDITS
31
 
 
 
SECTION 2.01
The Commitments
31
SECTION 2.02
Loans and Borrowings
31
SECTION 2.03
Requests for Revolving Borrowings
32
SECTION 2.04
[Reserved]
33
SECTION 2.05
[Reserved]
33
SECTION 2.06
Letters of Credit
33
SECTION 2.07
Funding of Borrowings
38
SECTION 2.08
Interest Elections
39
SECTION 2.09
Termination and Reduction of the Commitments
40
SECTION 2.10
Repayment of Loans; Evidence of Debt
41
SECTION 2.11
Prepayment of Loans
41
SECTION 2.12
Fees
42
SECTION 2.13
Interest
43
SECTION 2.14
Alternate Rate of Interest
44
SECTION 2.15
Increased Costs
44
SECTION 2.16
Break Funding Payment
46
SECTION 2.17
Taxes
46
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
49
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
51
SECTION 2.20
Returned Payments
52
SECTION 2.21
Designation of Subsidiary Borrowers
52
SECTION 2.22
Defaulting Lenders
54
SECTION 2.23
Incremental Revolving Commitments
56
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
57
 
 
 
SECTION 3.01
Organization; Powers
57
SECTION 3.02
Authorization; Enforceability
57
SECTION 3.03
Governmental Approvals; No Conflicts
57
SECTION 3.04
Financial Condition; No Material Adverse Change
58


    

--------------------------------------------------------------------------------




SECTION 3.05
Properties
58
SECTION 3.06
Litigation and Environmental Matters
58
SECTION 3.07
Investment Company Act
59
SECTION 3.08
Taxes
59
SECTION 3.09
ERISA
59
SECTION 3.10
Disclosure
59
SECTION 3.11
Use of Credit
59
SECTION 3.12
Compliance with Laws and Agreements
59
SECTION 3.13
No Default
59
SECTION 3.14
Solvency
59
SECTION 3.15
Security Interest in Collateral
60
SECTION 3.16
Consideration
60
SECTION 3.17
Capitalization and Subsidiaries
60
SECTION 3.18
Insurance
60
SECTION 3.19
Employment Matters
60
SECTION 3.20
Anti Terrorism Laws; Anti-Corruption Laws and Sanctions
61
SECTION 3.21
Delivery of Certain Documentation
61
 
 
 
ARTICLE IV
CONDITIONS
61
 
 
 
SECTION 4.01
Effective Date
61
SECTION 4.02
Each Credit Event
64
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
64
 
 
 
SECTION 5.01
Financial Statements and Other Information
64
SECTION 5.02
Notices of Material Events
66
SECTION 5.03
Existence; Conduct of Business
67
SECTION 5.04
Taxes and Other Obligations
67
SECTION 5.05
Maintenance of Properties; Insurance
67
SECTION 5.06
Books and Records; Inspection Rights
68
SECTION 5.07
Compliance with Laws and Obligations
68
SECTION 5.08
Use of Proceeds and Letters of Credit
68
SECTION 5.09
Governmental Authorizations
69
SECTION 5.10
Maintenance of Ratings
69
SECTION 5.11
[Reserved]
69
SECTION 5.12
[Reserved]
69
SECTION 5.13
Additional Collateral; Further Assurances
69
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
70
 
 
 
SECTION 6.01
Indebtedness; Preferred Stock
70




--------------------------------------------------------------------------------




SECTION 6.02
Liens
73
SECTION 6.03
Fundamental Changes
75
SECTION 6.04
Dispositions
75
SECTION 6.05
Transactions with Affiliates
76
SECTION 6.06
Investments, Loans, Advances, Guarantees and Acquisitions
77
SECTION 6.07
Sale and Leaseback Transactions
79
SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness
79
SECTION 6.09
Restrictive Agreements
81
SECTION 6.10
Amendment of Material Documents; Customer Finance Program Obligations
81
SECTION 6.11
Financial Covenants
82
SECTION 6.12
Swap Agreements
82
SECTION 6.13
Change in Fiscal Periods
82
SECTION 6.14
Lines of Business
82
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
82
 
 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
85
 
 
 
ARTICLE IX
GUARANTEE
87
 
 
 
SECTION 9.01
The Guarantee
87
SECTION 9.02
Obligations Unconditional
88
SECTION 9.03
Reinstatement
89
SECTION 9.04
Subrogation
89
SECTION 9.05
Remedies
89
SECTION 9.06
Instrument for the Payment of Money
89
SECTION 9.07
Continuing Guarantee
89
SECTION 9.08
Indemnity and Subrogation
89
SECTION 9.09
Contribution and Subrogation
90
SECTION 9.10
Subordination
90
SECTION 9.11
Maximum Liability and Contribution
90
SECTION 9.12
Keepwell
91
 
 
 
ARTICLE X
MISCELLANEOUS
91
 
 
 
SECTION 10.01
Notices
91
SECTION 10.02
Waivers; Amendments
92
SECTION 10.03
Expenses; Indemnity; Damage Waiver
94
SECTION 10.04
Successors and Assigns
95
SECTION 10.05
Survival
98
SECTION 10.06
Counterparts; Integration; Effectiveness
99
SECTION 10.07
Severability
99




--------------------------------------------------------------------------------




SECTION 10.08
Right of Setoff
99
SECTION 10.09
Governing Law; Jurisdiction; Judicial Proceedings; Etc
99
SECTION 10.10
WAIVER OF JURY TRIAL
100
SECTION 10.11
Headings
101
SECTION 10.12
Confidentiality
101
SECTION 10.13
[Reserved]
102
SECTION 10.14
Several Obligations; Nonreliance; Violation of Law
102
SECTION 10.15
Conflicts
102
SECTION 10.16
USA PATRIOT Act
102
SECTION 10.17
Appointment of Company as Agent
102
SECTION 10.18
Release of Liens and Guarantees
103
SECTION 10.19
Permitted Liens; Certain Subordinations
104
SECTION 10.20
Existing Credit Agreement
104
SECTION 10.21
Suspended Terms
104

SCHEDULE 1.01A
-
Commitments
SCHEDULE 2.06(l)
-
Existing Letters of Credit
SCHEDULE 3.06(a)
-
Litigation
SCHEDULE 3.06(b)
-
Environmental Matters
SCHEDULE 3.17
-
Capitalization and Subsidiaries
SCHEDULE 5.02(f)
-
Environmental Matters
SCHEDULE 6.01A
-
Indebtedness
SCHEDULE 6.02
-
Liens
SCHEDULE 6.04
-
Dispositions
SCHEDULE 6.06
-
Investments
SCHEDULE 6.06(o)
-
Joint Venture Investments
SCHEDULE 6.09
-
Restrictive Agreements
 
 
 
EXHIBIT A
-
Form of Assignment and Assumption
EXHIBIT B
-
Form of Designation Letter
EXHIBIT C
-
Form of Opinion of Counsel to the Loan Parties
EXHIBIT D
-
[Reserved]
EXHIBIT E
-
Form of Termination Letter
EXHIBIT F
-
[Reserved]
EXHIBIT G
-
Form of Joinder Agreement
EXHIBIT H-1
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-2
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-3
-
Form of U.S. Tax Compliance Certificate
EXHIBIT H-4
-
Form of U.S. Tax Compliance Certificate
EXHIBIT I
-
Increased Facility Activation Notice
EXHIBIT J
-
New Lender Supplement








--------------------------------------------------------------------------------




This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of March
21, 2011, as amended and restated as of June 26, 2014, among BRUNSWICK
CORPORATION, certain SUBSIDIARIES of Brunswick Corporation that may be
SUBSIDIARY BORROWERS party hereto, certain SUBSIDIARIES of Brunswick Corporation
that shall be GUARANTORS party hereto, the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO SECURITIES, LLC, as Joint
Lead Arrangers, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and WELLS FARGO SECURITIES, LLC, as Joint Bookrunners, BANK
OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as Syndication Agents, and SUNTRUST
BANK, U.S. BANK NATIONAL ASSOCIATION and CITIZENS BANK N.A. (as successor to RBS
BUSINESS CAPITAL), as Documentation Agents.
WHEREAS, Brunswick Corporation and certain subsidiaries of Brunswick Corporation
as subsidiary account parties and/or subsidiary borrowers entered into the
Credit Agreement, dated as of March 21, 2011 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), with the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement; and
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement that remain outstanding or evidence repayment of any
of such obligations and liabilities and that this Agreement amend and restate in
its entirety the Existing Credit Agreement and re-evidence the obligations of
the Borrowers outstanding thereunder;
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety in the form of this
Agreement:
ARTICLE I

DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“1987 Existing Notes Indentures” means, the Indenture, dated as of March 15,
1987, between the Company and Bank of America, N.A. as successor in interest to
Continental Illinois National Bank and Trust Company of Chicago, as trustee.
“2013 Existing Notes Indentures” means the Indenture, dated as of May 13, 2013,
between the Company, the subsidiary guarantors party thereto and U.S. Bank
National Association, as trustee.


--------------------------------------------------------------------------------




“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” means, individually and collectively, any “Account” referred to in the
Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Acquisition Step-Up Period” has the meaning set forth in Section 6.11.
“Adjusted Eurocurrency Rate” means, with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, a rate per annum determined
for such day in accordance with the following formula:
Eurocurrency Rate
1.00 - Eurocurrency Reserve Requirements

“Adjustment Date” has the meaning set forth in the definition of Applicable
Pricing Grid.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity.
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Company, the relevant Loan Party (if
other than the Company) and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, notwithstanding the foregoing, the BAC Joint Venture shall for so long as
it is a Person be deemed an Affiliate of the Company and its Subsidiaries.
“Agents” means, individually and collectively, the Administrative Agent, the
Syndication Agents and the Documentation Agents.
“Agreement” has the meaning set forth in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 0.50% and (c) the Adjusted Eurocurrency Rate for a one
month Interest Period on such day, without any adjustment for rounding, (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for
any day shall be based on the rate appearing on the Reuters Screen LIBOR01 or
LIBOR02 Page (or any successor or substitute page of such page), at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurocurrency Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurocurrency Rate, respectively.


--------------------------------------------------------------------------------




“Alternative Currency” shall mean Pounds Sterling, euro or any other freely
tradeable and convertible currency other than Dollars in which the Issuing
Lender is willing to issue a Letter of Credit.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Facility Fee Rate” means 0.25% per annum; provided, that on and
after the first Adjustment Date occurring after Closing Date, the Applicable
Facility Fee Rate will be determined pursuant to the Applicable Pricing Grid.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender's Commitment; provided that each
express reference to “Applicable Percentage” in Section 2.22 when a Defaulting
Lender shall exist shall mean the percentage of the Total Commitment
(disregarding each such Defaulting Lender’s Commitment) represented by such
Lender's Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Applicable Pricing Grid” means (a) prior to the Investment Grade Release Date,
the table set forth below labeled “Prior to the Investment Grade Release Date”
and (b) on and after the Investment Grade Release Date, the table set forth
below labeled “On and After the Investment Grade Release Date”:
Prior to the Investment Grade Release Date
Level
Leverage Ratio
Applicable Rate for Eurocurrency Loans
Applicable Rate for ABR Loans
Applicable Facility Fee Rate
I
< 1.00:1.00
1.30%
0.30%
0.20%
II
< 2.00:1.00 but > 1.00:1.00
1.50%
0.50%
0.25%
III
< 3.00:1.00 but > 2.00:1.00
1.70%
0.70%
0.30%
IV
> 3.00:1.00
1.90%
0.90%
0.35%

 

On and After the Investment Grade Release Date
Level
Rating
Applicable Rate for Eurocurrency Loans
Applicable Rate for ABR Loans
Applicable Facility Fee Rate
S&P
Moody’s
I
> BBB+
> Baa1
1.00%
0%
0.125%
II
BBB
Baa2
1.10%
0.10%
0.15%
III
BBB-
Baa3
1.30%
0.30%
0.20%
IV
BB+
Ba1
1.50%
0.50%
0.25%
V
< BB+
< Ba1
1.90%
0.90%
0.35%



        For the purposes of the Applicable Pricing Grid prior to the Investment
Grade Release


--------------------------------------------------------------------------------




Date, changes in the Applicable Rate resulting from changes in the Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 5.01 and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to in the preceding sentence are not delivered within the time periods
specified in Section 5.01, then, until the date that is three Business Days
after the date on which such financial statements are delivered, the highest
rate set forth in each column of the Applicable Pricing Grid shall apply.


For purposes of the Applicable Pricing Grid on and after the Investment Grade
Release Date, (i) “Rating” means (a) with respect to S&P, the “Long-Term Local
Issuer Credit Rating” for the Company and (b) with respect to Moody’s, the
“Long-Term Corporate Family Rating” for the Company, (ii) if the Ratings
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency; (iii) if the Ratings established or
deemed to have been established by Moody’s and S&P shall fall within different
Levels, the Applicable Rate shall be based on the higher of the two Ratings
unless one of the two Ratings is two or more Levels lower than the other, in
which case the Applicable Rate shall be determined by reference to the Level
next below that of the higher of the two Ratings; (iv) if either Moody’s or S&P
shall not have in effect a Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), the Applicable Rate shall
be based on the Rating by the other rating agency; and (v) if neither Moody’s
nor S&P shall have in effect a Rating, the Applicable Rate shall be based on
Level V. Each change in the Applicable Rate on and after the Investment Grade
Release Date shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of Moody’s or S&P shall change, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Rating
most recently in effect prior to such change.


In addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Applicable Pricing
Grid shall apply. Notwithstanding anything herein to the contrary, to the extent
that it is determined during the term of this Agreement that the Applicable Rate
was incorrectly determined to be a lower rate because of information or
statements provided by the Company, then the Company shall pay on demand to the
Administrative Agent any amounts that the Company would have owed if such
Applicable Rate had been initially determined correctly.


“Applicable Rate” means for each Type of Loan, the rate per annum set forth
under the relevant column heading below:
 
ABR Loans
Eurocurrency Loans
Revolving Loans
0.50%
1.50%
 
 
 

, provided, that on and after the first Adjustment Date occurring after the
Closing Date, the Applicable Rate with respect to Revolving Loans will be
determined pursuant to the Applicable Pricing Grid; provided, further, that the
Applicable Rate shall not fall below Pricing Level II in the Applicable Pricing
Grid until the date that is six months after the Effective Date.




--------------------------------------------------------------------------------




“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Available Collateral” means (a) the Bowling Assets, (b) the Headquarters, (c)
Foreign Receivables, assets of Foreign Holdcos and assets of Loan Parties that
are located outside the United States or Canada at foreign branches of such Loan
Parties and (d) Foreign Equity Interests.
“Available Revolving Commitment” means, at any time, the Total Commitment then
in effect minus the Credit Exposure of all Lenders at such time.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
“Available Sale and Leaseback Collateral” means (a) the Bowling Assets, (b) the
Headquarters and (c) assets of Foreign Holdcos and assets of Loan Parties that
are located outside the United States or Canada at foreign branches of such Loan
Parties.
“BAC Joint Venture” means Brunswick Acceptance Company, LLC, a joint venture
company (a majority of the Equity Interests of which is owned on the Effective
Date by General Electric Commercial Finance or one of its Subsidiaries and the
remainder thereof by the Company and/or any Subsidiary of the Company) or any
successor Person or contractual arrangement pursuant to which General Electric
Commercial Finance or one of its Subsidiaries provides floorplan financing for
the domestic boat and engine dealers of the Company or any of its Subsidiaries.
For the avoidance of doubt, it is understood and agreed that the BAC LLC
Agreement may be amended or replaced with the result that the joint venture
between the Company and General Electric Commercial Finance or one of its
Subsidiaries will continue under contractual arrangements (notwithstanding that
the Company may not have any Equity Interest in such joint venture) and that in
such event such contract or contracts shall constitute the “BAC LLC Agreement”
and the arrangements provided for therein shall constitute the “BAC Joint
Venture”. The BAC Joint Venture existing on the Effective Date may in addition
be replaced in whole or in part by one or more other joint ventures between the
Company or one of its Subsidiaries and a financing party other than General
Electric Commercial Finance or one of its Subsidiaries so long as the
differences between the terms of such joint venture and those of the BAC LLC
Agreement are not materially adverse to the Lenders. In such event, then “BAC
Joint Venture” shall mean such replacement joint venture (or shall mean joint
ventures collectively if there is more than one) from and after its inception
and the terms “BAC Joint Venture Obligations” and “BAC LLC Agreement” shall have
correlative meanings in respect of the organizational documents and contractual
obligations of any such replacement joint venture.
“BAC Joint Venture Obligations” means any and all agreements, undertakings,
arrangements and other Contractual Obligations of the Company and its
Subsidiaries to make loans or advances, or guarantee the obligations of, or
purchase or otherwise acquire any capital stock, obligations


--------------------------------------------------------------------------------




or other securities of, make any capital contribution to, or otherwise invest
in, or otherwise support the operations of, the BAC Joint Venture.
“BAC LLC Agreement” means that certain Limited Liability Company Agreement,
dated as of October 24, 2002, between Brunswick Financial Services Corporation
and CDF Ventures, LLC, as amended through the date hereof.
“BAC Termination” means (a) the termination in full of the BAC Joint Venture and
any successor contractual arrangement pursuant to which General Electric
Commercial Finance or one of its Subsidiaries or a financing party other than
General Electric Commercial Finance or one of its Subsidiaries provides
floorplan financing on an off-balance sheet basis for the domestic boat and
engine dealers of the Company or any of its Subsidiaries and (b) in connection
with such termination, the incurrence of Indebtedness for Borrowed Money by the
Company or any of its Subsidiaries in order to provide floorplan financing for
the domestic boat and engine dealers of the Company or any of its Subsidiaries.
“Banking Services” means each and any of the following bank services provided
prior to or after the date hereof to any Loan Party by any Lender or any of its
Affiliates: (a) commercial credit cards and debit cards, (b) stored value cards,
(c) purchasing cards and cardless e-payables services and (d) treasury,
depositary or cash management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts, and interstate depository network services) or any similar
transactions.
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq, as amended, or any similar federal or state law for the
relief of debtors.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).
“Borrower” means any of the Company and the Subsidiary Borrowers, as the context
may require, and “Borrowers” means all of the foregoing.
“Borrower Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans (or which would have accrued but for the commencement of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), all LC Exposure, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrowers to any Secured Party or any indemnified party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Loan Documents, any Letter of Credit, any Specified Swap or Banking
Services Agreement or any other document made, delivered or given in connection
with any of the foregoing, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Parties).


--------------------------------------------------------------------------------




“Borrowing” means all Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” means a request by any Borrower for a Borrowing of Revolving
Loans in accordance with Section 2.03.
“Bowling Assets” means all the retail bowling centers of the bowling retail
business of the Company and its Subsidiaries.
“Business Day” means any day (a) on which commercial banks are not authorized or
required by law to close in New York City and/or (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a
Eurocurrency Borrowing (or any notice with respect thereto), that is also a day
on which dealings in deposits denominated in Dollars are carried out in the
London interbank market.
“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, by that Person as lessee that, subject to Section 1.04, in
conformity with GAAP, is, or is required to be, classified and accounted for as
a capital lease on a balance sheet of such Person.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 24 months
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term rating
of A-1 or higher by S&P and P-1 or higher by Moody’s, and other investments in
Indebtedness maturing within 24 months of the date of acquisition thereof that
is rated, or the issuer of which has a long term rating of, A- or higher by S&P
and A3 or higher by Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances, time
deposits and eurodollar time deposits maturing within 13 months from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank which has consolidated assets as determined in accordance with GAAP of not
less than $10,000,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


--------------------------------------------------------------------------------




(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AA- or higher
by S&P and Aa3 or higher by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000; and
(f)    in the case of any Foreign Subsidiary, other short-term investments that
are liquid and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 40% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated; (c) the Company shall cease to own,
free and clear of all Liens or other encumbrances (other than Liens created
pursuant to any Loan Document), 100% of the outstanding voting Equity Interests
of the Borrowers (other than the Company) on a fully diluted basis (other than
any directors’ qualifying shares of any Borrower); or (d) a Specified Change of
Control.
“Change in Law” means (a) the adoption of any law, rule,  regulation, treaty,
protocol, practice or concession after the date of this Agreement, (b) any
change in any law, rule, regulation, practice or concession or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or
such Issuing Lender or by such Lender’s or such Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means, at any time, any and all property of any Loan Party, now
existing or hereafter acquired, that at such time is subject to a security
interest or Lien in favor of the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Collateral Documents in order to secure the
Obligations.
“Collateral Document” means, individually and collectively, each Security
Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Obligations.
“Collateral Period” means the period (i) commencing on the Effective Date and
ending on the first Collateral Release Date and (ii) re-commencing on any date
on which a Collateral Reinstatement occurs and ending again on the next
Collateral Release Date.
“Collateral Reinstatement” has the meaning set forth in Section 10.18(a).
“Collateral Release Conditions” means the two following conditions:
(1) the Company shall have received (x) a Rating of at least BB+ (with a stable
or positive outlook) from S&P and a Rating of at least Ba2 (with a stable or
positive outlook) from Moody’s or (y) a Rating of at least BB (with a stable or
positive outlook) from S&P and a Rating of at least Ba1 (with a stable or
positive outlook) from Moody’s; and


--------------------------------------------------------------------------------




(2) the Leverage Ratio as of the last day of each of the two prior fiscal
quarters for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) or pursuant to Section 5.01(a) or 5.01(b) of the Existing
Credit Agreement shall have been less than or equal to 2.25:1.00.
If the rating system of S&P and/or Moody’s shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Administrative Agent (in consultation with the Lenders)
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency.
“Collateral Release Date” has the meaning set forth in Section 10.18(a).
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09(b) and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The amount of each Lender’s Commitment as of the
Effective Date is set forth on Schedule 1.01A. The aggregate amount of the
Commitments is $300,000,000 as of the Effective Date.
“Commitment Termination Date” means June 26, 2019.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means Brunswick Corporation, a Delaware corporation.
“Consolidated EBITDA” means, for any Test Period, the sum, for the Company and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) Consolidated Net Income for such
period plus (b) without duplication and to the extent deducted in determining
such Consolidated Net Income for such period, the sum of (i) interest expense
for such period, (ii) income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization for such period, (iv) all non-cash
charges, (v) any extraordinary losses or charges and (vi) cash restructuring
charges incurred during any fiscal year in an aggregate amount not to exceed
$10,000,000, and minus (c) without duplication and to the extent included in
determining such Consolidated Net Income, the sum of (i) interest income derived
from the investment of cash and Cash Equivalents, (ii) any extraordinary income
or gains, (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any non-cash gains for such period minus (d) any cash payments
made during such period in respect of items added back in a prior period in
determining Consolidated EBITDA pursuant to clause (b)(v) above subsequent to
the fiscal quarter in which the relevant non-cash charges were reflected as a
charge in the statement of Consolidated Net Income. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio or the Interest Coverage Ratio, (i) if during such Reference
Period the Company or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period and (ii) if during such Reference Period the
Company or any Subsidiary shall have made a Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period (as


--------------------------------------------------------------------------------




determined by the Company in its reasonable good faith business judgment) or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (I) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (II) involves the
payment of consideration by the Company and its Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Company or any of its Subsidiaries in excess of $10,000,000, provided that a
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Company or any of its Subsidiaries of less than
$10,000,000 shall constitute a Material Disposition in the event that such
Disposition or series of Dispositions is of property of a business that has been
treated as a discontinued operation for accounting purposes; provided, further,
that a discontinued operation (other than a discontinued operation that has been
sold) that constitutes a Material Disposition will not be given the pro forma
effect described above for purposes of calculating Consolidated EBITDA pursuant
to any determination of the Interest Coverage Ratio.
“Consolidated Interest Expense” means, for any Test Period, for the Company and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), total interest expense (including the interest component
of any payments in respect of Capital Lease Obligations) in respect of all
outstanding Indebtedness accrued or capitalized during such period, in each
case, to the extent paid in cash during such period (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements entered into
to hedge interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding (i) the upfront fees and any other
amounts paid in connection with refinancing Indebtedness to the extent such
amounts constitute interest expense in accordance with GAAP, (ii) any gain or
loss realized with respect to the termination or settlement of any Swap
Agreement that hedged interest rates on the potential issuance of Indebtedness,
and (iii) fees and expenses associated with the Commitments and Loans under this
Agreement).
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) for such period; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any organizational or
governing documents, any law, treaty, rule or regulation or any determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to such Subsidiary.
“Consolidated Total Indebtedness” means, as of any date, without duplication,
the aggregate principal amount of (a) all Indebtedness for Borrowed Money of the
Company and its Subsidiaries at such date (determined on a consolidated basis
without duplication in accordance with GAAP minus (b) unrestricted domestic cash
and Cash Equivalents of the Company and its Subsidiaries in excess of
$50,000,000; provided that the aggregate amount deducted pursuant to this clause
(b) shall not exceed $150,000,000.


--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contributing Party” has the meaning set forth in Section 9.09.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. Solely for purposes of the definition of “Affiliate”, as used in
Section 6.05, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and LC Exposure at
such time.
“Customer Finance Program Obligations” means inventory repurchase and customer
finance program recourse obligations, including any obligation of the Company or
any Subsidiary to repurchase products of the Company and its Subsidiaries or to
purchase or repurchase receivables created in connection with the sale of
products or related services of the Company and its Subsidiaries under any
customer finance program, in each case incurred in the ordinary course of
business and as described in the Company’s annual audited financial statements.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified any Borrower, the Administrative Agent, the
Issuing Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after a request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided that any such
Lender shall cease to be a Defaulting Lender after the provision of the
confirmation referenced above, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, provided that for purposes of this clause (e), a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or any Person controlling
such Lender, or of the exercise of control over such Lender or any Person
controlling such Lender, by any Governmental Authority or instrumentality
thereof.


--------------------------------------------------------------------------------




“Departing Lender” has the meaning set forth in Section 2.19(b).
“Designated Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (b) involves the
payment of consideration (including the assumption of Indebtedness) by the
Company and its Subsidiaries in excess of $100,000,000.
“Designation Letter” means the Designation Letter entered into by the Company
and a wholly-owned Domestic Subsidiary of the Company pursuant to
Section 2.21(b)(i) pursuant to which such Subsidiary shall (subject to the terms
and conditions of Section 2.21) be designated as a Subsidiary Borrower,
substantially in the form of Exhibit B or any other form approved by the
Administrative Agent.
“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Company or any
of its Subsidiaries (including any Equity Interests owned by the Company or any
of its Subsidiaries).
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Stock), other than as a result of a change
of control or asset sale, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than as a result of a
change of control or asset sale to the extent the terms of such Equity Interests
provide that such Equity Interests shall not be required to be repurchased or
redeemed until the Commitment Termination Date has occurred or such repurchase
or redemption is otherwise permitted by this Agreement (including as a result of
a waiver hereunder)), in whole or in part, in each case prior to the date that
is 91 days after the Commitment Termination Date hereunder; provided that if
such Equity Interests are issued to any plan for the benefit of employees of the
Company or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Company or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Documentation Agents” means, individually and collectively, SunTrust Bank, U.S.
Bank National Association and Citizens Bank N.A. (as successor to RBS Business
Capital), in their capacity as Documentation Agents.
“Dollar Equivalent” means, on any Business Day with respect to any amount
denominated in an Alternative Currency, the amount of Dollars that would be
required to purchase such amount of such Alternative Currency based upon the
spot selling rate at which JPMCB London offers to sell such Alternative Currency
for Dollars in the London foreign exchange market at approximately 11:00 a.m.
London time on such Business Day for delivery two Business Days later.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any state thereof or the District of Columbia.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).


--------------------------------------------------------------------------------




“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, or to the management, release or threatened release of any
Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment,
disposal, or arrangement for disposal of any Hazardous Materials, (c) exposure
to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the indoor or outdoor environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in Section 4043(c) of ERISA
is waived); (b) the existence with respect to any Plan that is an “employee
pension benefit plan” (as defined in Section 3(2) of ERISA) of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code; (c) any failure by any Plan to satisfy the “minimum
funding standard” applicable to such Plan (as such term is defined in Section
412 or 430 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date an installment required under Section
430(j) of the Code with respect to any Plan or the failure of any Loan Party or
ERISA Affiliate to make by its due date any contribution required under Sections
302. 303, 304 or 305 of ERISA or Sections 430, 431, 432 or 436 of the Code to
any Multiemployer Plan; (e) the incurrence by any Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan (other than PBGC premiums due but not delinquent under
Section 4007 of ERISA) including, without limitation, the imposition of any Lien
in favor of the PBGC or any Plan; (f) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a Plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan under Section 4042 of ERISA; (g) the incurrence by any Loan Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan (under Section 4062 or 4063 of ERISA) or
Multiemployer Plan (under Section 4203 or 4205 of ERISA); and (h) the receipt by
any Loan Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Loan


--------------------------------------------------------------------------------




Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in “endangered” or “critical” status within the meaning of Section
432 of the Code or Section 305 of ERISA.
“euro” means the single currency of Participating Member States of the European
Union.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Loan for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; provided, that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to Dollars, then the Eurocurrency Rate shall be the Interpolated Rate at such
time. “Interpolated Rate” means, at any time, the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
that Screen Rate is available in Dollars) that is shorter than the Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for Dollars) that exceeds the Impacted Interest Period,
in each case, at such time. ICE BENCHMARK ADMINISTRATION LIMITED MAKES NO
WARRANTY, EXPRESS OR IMPLIED, EITHER AS TO THE RESULTS TO BE OBTAINED FROM THE
USE OF ICE LIBOR AND/OR THE FIGURE AT WHICH ICE LIBOR STANDS AT ANY PARTICULAR
TIME ON ANY PARTICULAR DAY OR OTHERWISE. ICE BENCHMARK ADMINISTRATION LIMITED
MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE IN RESPECT OF ANY USE OF ICE LIBOR.


“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
“Event of Default” has the meaning set forth in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Property” means, “Excluded Property” referred to in the Security
Agreement.


--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document:
(a)    income or franchise Taxes imposed on (or measured by) such recipient’s
net income by the United States of America (or any political subdivision or
state thereof) (each a “U.S. Taxing Authority”), or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender or any Issuing Lender, in which its
applicable lending office is located, or which are Other Connection Taxes;
(b)    any branch profits Taxes imposed by any U.S. Taxing Authority or any
similar Tax imposed by any other jurisdiction described in clause (a) above;
(c)    in the case of any Lender, any U.S. federal withholding Tax that is
imposed on payments to such Lender to the extent such Tax (i) is in effect and
would apply as of the date such Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)) becomes a party to this Agreement
or (ii) relates to such payments that would be made to any new applicable
lending office designated by such Lender and is in effect and would apply as of
the time of such designation, except in the case of (i) and (ii), (x) to the
extent that such Non-U.S. Lender’s assignor (if any) was entitled, at the time
of assignment (or designation of lending office) to receive additional amounts
from the Loan Parties pursuant to Section 2.17, (y) to the extent such
withholding Tax is imposed as a result of a Change in Law, or (z) to the extent
that such withholding Tax shall have resulted from the making of any payment by
any Loan Party to a location other than the office designated by the
Administrative Agent or the relevant Lender for the receipt of payments of the
applicable type from such Loan Party;
(d)    any United States federal withholding Tax that is attributable to such
Lender’s failure to comply with Section 2.17(f); and
(e)    any United States federal withholding Tax imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
“Existing Letters of Credit” has the meaning set forth in Section 2.06(l).


--------------------------------------------------------------------------------




“Existing Notes” means the Company’s outstanding notes and debentures issued
under the Existing Notes Indentures.
“Existing Notes Indentures” means, collectively, (i) the 1987 Existing Notes
Indenture and (ii) the 2013 Existing Notes Indenture.
“Existing 2021 Notes” means the Company’s 4.625% Senior Notes due 2021.
“Existing Specified Swap or Banking Services Agreement” means any (a) “Specified
Swap or Banking Services Agreement” under, and as defined in, the Existing
Credit Agreement and (b) each other Swap Agreement or agreement with respect to
Banking Services that is outstanding on the Effective Date between any Loan
Party and any Person that is a Lender or an Affiliate of a Lender on the
Effective Date.


“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements entered into pursuant thereto and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Fitness Division” means the Company’s business operations in the physical
fitness equipment industry.
“Floorplan Borrowing Base” means, as of any date of determination, an amount
equal to 90% of the net book value of Floorplan Borrowing Base Assets as of such
date.
“Floorplan Borrowing Base Assets” means secured floorplan loans and similar
financing arrangements made by the Company or any Subsidiary to boat and engine
dealers.
“Floorplan Receivables Permitted Indebtedness” means Indebtedness incurred to
finance the extension by the Company and its Subsidiaries of financing to boat
and engine dealers in an aggregate principal amount not to exceed the Floorplan
Borrowing Base; provided that not later than the third Business Day prior to the
initial incurrence of Indebtedness under any debt facility that will be
Floorplan Receivables Permitted Indebtedness, the Company shall have provided
the Administrative Agent with written notice of its intention to incur
Indebtedness under such facility and with a statement showing a computation of
the Floorplan Borrowing Base anticipated to be in effect in connection with such
Indebtedness as of the date of such initial incurrence.


--------------------------------------------------------------------------------




“Floorplan Receivables Permitted Liens” means Liens to secure Floorplan
Receivables Permitted Indebtedness on notes, loans, promissory notes and other
evidences of Indebtedness and related Guarantees and collateral arrangements,
and the proceeds thereof, arising from floorplan financing and similar
arrangements to boat and engine dealers to promote the sale of inventory.
“Fond du Lac Existing Indebtedness” means the Financing Agreement entered into
on the 23rd day of December, 2009, by and among the City of Fond du Lac,
Wisconsin and Fond du Lac County, Wisconsin and the Fond du Lac County Economic
Development Corporation and the Company.
“Fond du Lac Facility” means the manufacturing plants and facilities,
distribution and warehouse facilities and executive offices of the Mercury
Marine division located in or adjacent to Fond du Lac, Wisconsin, including all
fixtures thereon and equipment and manufacturing-related tangible assets located
therein from time to time, but excluding Inventory, raw materials and all
production components thereof.
“Fond du Lac Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Fond du Lac Facility.
“Foreign Equity Interest” means any Equity Interest in any Person that is not
organized under the laws of any jurisdiction within the United States of
America.
“Foreign Holdco” means each of Brunswick International Ltd., Marine Power
International Limited, Marine Power New Zealand Limited, Life Fitness
International Sales Inc., Marine Power International Pty. Ltd., Brunswick Marine
in EMEA, Inc. and each other Domestic Subsidiary the business of which consists
substantially entirely in holding Foreign Equity Interests and/or conducting
operations through foreign branches.
“Foreign Receivables” means (a) each account receivable owned by any Foreign
Subsidiary or any Foreign Holdco and (b) each account receivable owned by a Loan
Party that is owed by a Person that is not organized under any applicable law of
the United States, any state of the United States or the District of Columbia,
Canada, or any province of Canada.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state,
provisional, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such


--------------------------------------------------------------------------------




Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include (i)
endorsements for collection or deposit in the ordinary course of business, (ii)
Customer Finance Program Obligations or (iii) the BAC Joint Venture Obligations.
“Guarantee Period” means the period commencing on the Effective Date and ending
on the Guarantee Release Date.
“Guarantee Release Date” has the meaning set forth in Section 10.18(c).
“Guaranteed Obligations” has the meaning set forth in Section 9.01.
“Guarantor” means, at any time, collectively and individually, the Company and
each Domestic Subsidiary that has executed this Agreement or has executed a
Joinder Agreement and has not been released from the Loan Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates or fractions, asbestos or asbestos containing
materials, polychlorinated biphenyls, urea-formaldehyde insulation, molds, radon
gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
“Headquarters” means the real property located at 1 N. Field Court, Lake Forest,
Illinois 60045.
“Immaterial Subsidiary” means, at any date, any Domestic Subsidiary of the
Company (other than a Subsidiary Borrower) that, together with its consolidated
Subsidiaries, provides less than 5% of the consolidated revenues of, or holds
less than 5% of the consolidated assets of, the Company and its Domestic
Subsidiaries on a consolidated basis determined in accordance with GAAP;
provided that, the aggregate revenues or assets of all Immaterial Subsidiaries,
determined in accordance with GAAP, may not exceed 10% of consolidated revenues
or consolidated assets, respectively, of the Company and its consolidated
Domestic Subsidiaries, collectively, at any time (and the Company will designate
in writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation). Each computation of consolidated assets and revenues
made in determining whether a Subsidiary is an Immaterial Subsidiary shall
exclude all assets consisting of Foreign Equity Interests.
“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit I.
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.
“Indebtedness” means, without duplication, with respect to any Person (including
the Company and its Subsidiaries), (a) all obligations of such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments
or with respect to deposits or advances of any kind, (b) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than accounts payable arising in the ordinary course of business which, to the
knowledge of a Financial


--------------------------------------------------------------------------------




Officer, are not more than 45 days past due or are being disputed in good faith)
and other accrued expenses and deferred compensation incurred in the ordinary
course of business, (c) all Capital Lease Obligations of such Person, (d) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (e) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (and in
each case valued at the lesser of the amount of such Indebtedness and the fair
market value of the assets subject to such Lien), (g) all Guarantees by such
Person of Indebtedness of others, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit, letters of
guaranty that support or secure Indebtedness, surety bonds or similar
arrangements, (i) for purposes of Section 7(f) only, all obligations of such
Person in respect of Swap Agreements and (j) any other Off-Balance Sheet
Liability. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The term Indebtedness shall not include Customer Finance Program
Obligations.
“Indebtedness for Borrowed Money” means, on any date, the amount of debt of the
Company and its Subsidiaries set forth on, or that would be required to be set
forth on, the consolidated balance sheet of the Company as of such date in
accordance with GAAP.
“Indemnified Taxes” means Taxes (including Other Taxes) other than Excluded
Taxes.
“Indemnitee” has the meaning set forth in Section 10.03(b).
“Initial Issuing Lenders” means, collectively, JPMCB, The Bank of New York,
Wells Fargo Bank, National Association, Bank of America, N.A.,
“Information” has the meaning set forth in Section 10.12.
“Insolvency Laws” means the Bankruptcy Code and any other applicable state,
provincial, territorial or federal bankruptcy laws, each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it and including any rules and regulations pursuant thereto.
“Intellectual Property” has the meaning set forth in Section 3.05(b).
“Interest Coverage Ratio” means, the ratio, determined as of the end of any Test
Period, of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Interest Expense for such Test Period.
“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing of Revolving Loans in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period for a Eurocurrency Loan
of more than three months’ duration, each day prior to the


--------------------------------------------------------------------------------




last day of such Interest Period that occurs at three-month intervals after the
first day of such Interest Period and (c) with respect to any Loan, the
Commitment Termination Date.
“Interest Period” means for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or, with
the consent of each Lender, twelve) months thereafter, as specified in the
applicable Borrowing Request or Interest Election Request; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Loan initially shall be the date on which such Loan is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing consisting of Loans that
have been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.
“Inventory” means, individually and collectively, “Inventory”, as referred to in
the Security Agreement.
“Investment” has the meaning set forth in Section 6.06.
“Investment Grade Release Conditions” means the two following conditions:
(1) the Company shall have received (x) a Rating of at least BBB- (with a stable
or positive outlook) from S&P and a Rating of at least Ba1 (with a stable or
positive outlook) from Moody’s or (y) a Rating of at least BB+ (with a stable or
positive outlook) from S&P and a Rating of at least Baa3 (with a stable or
positive outlook) from Moody’s; and
(2) the Leverage Ratio as of the last day of each of the two prior fiscal
quarters for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) or pursuant to Section 5.01(a) or 5.01(b) of the Existing
Credit Agreement shall have been less than or equal to 2.25:1.00.
If the rating system of S&P and/or Moody’s shall change, or if any such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Administrative Agent (in consultation with the Lenders)
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency.
“Investment Grade Release Date” means the first date on or as of which the
Investment Grade Release Conditions are satisfied.
“Issuing Lender” means each Initial Issuing Lender and each other Lender
designated by the Company as an “Issuing Lender” hereunder that has agreed to
such designation (and is reasonably acceptable to the Administrative Agent),
each in its capacity as an issuer of one or more Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.06(j), in each case
so long as such Person shall remain an Issuing Lender hereunder.  Any Issuing
Lender may, in its discretion, arrange for


--------------------------------------------------------------------------------




one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
“Joinder Agreement” has the meaning set forth in Section 5.13.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“LC Collateral Account” has the meaning set forth in Section 2.06(k).
“LC Commitment” means $100,000,000.
“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time; provided that, with respect to any component of any such
amount in an Alternative Currency, such amount shall be the Dollar Equivalent
thereof. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time. For purposes of computing the
undrawn amount under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.05. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (1998), International Chamber
of Commerce Publication No. 590, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.  
“Lenders” means (a) on the Effective Date, the Persons listed on Schedule 1.01A
hereto and (b) thereafter, any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued or continued pursuant to
this Agreement.
“Leverage Ratio” means, as of the last day of any Test Period, the ratio of (a)
Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA for
such period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letters of Credit, any Designation
Letters and the Collateral Documents.


--------------------------------------------------------------------------------




Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guaranty” means Article IX of this Agreement.
“Loan Parties” means, individually and collectively, the Company, the other
Borrowers, the Company’s Domestic Subsidiaries that are Guarantors and any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement and
their respective successors and assigns.
“Loans” means the loans and advances made by the Lenders to the Borrowers
pursuant to this Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, condition, financial or otherwise, prospects or results of operations of
the Company and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under this Agreement or any of the other
Loan Documents to which it is a party, (c) during the Collateral Period, the
Collateral, the Administrative Agent’s Lien (for the benefit of the Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent, the Lenders or any Issuing
Lender under this Agreement or any of the other Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.
        “Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA as to which any Loan Party or any ERISA Affiliates
(i) makes or is obligated to make contributions, (ii) during the preceding five
plan years, has made or been obligated to make contributions or (iii) has any
actual or contingent liability.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds and Cash
Equivalents received in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset (so long as such Lien is
permitted hereunder) and


--------------------------------------------------------------------------------




(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).
“New Lender” has the meaning set forth in Section 2.23(b).
“New Lender Supplement” has the meaning set forth in Section 2.23(b).
“Non-Consenting Lender” has the meaning set forth in Section 10.02(d).
“Non-Material Subsidiary” means, at any date, any Subsidiary of the Company
(other than a Subsidiary Borrower) that, together with its consolidated
Subsidiaries, provides less than 5% of the consolidated revenues of, or holds
less than 5% of the consolidated assets of, the Company and its Subsidiaries on
a consolidated basis determined in accordance with GAAP; provided that, the
aggregate revenues or assets of all Non-Material Subsidiaries, determined in
accordance with GAAP, may not exceed 10% of consolidated revenues or
consolidated assets, respectively, of the Company and its consolidated
Subsidiaries, collectively, at any time (and the Company will designate in
writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Non-Material Subsidiaries” in order to comply with
the foregoing limitation).
“Non-U.S. Lender” means any Lender or Issuing Lender that is not a “United
States person” as defined in Section 7701(a)(30) of the Code.
“Obligations” means the Borrower Obligations and the Guaranteed Obligations.
“Off-Balance Sheet Liability” of a Person means any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by
such Person.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise, property, intangible, recording, filing or similar
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery, performance or enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, but excluding Excluded Taxes.
“Participant” has the meaning set forth in Section 10.04(c).
“Participant Register” has the meaning set forth in Section 10.04(c).
“Patriot Act” has the meaning set forth in Section 10.16.


--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition by the Company or any Domestic
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person; provided that:
(a)    such acquisition shall be consensual;
(b)    such acquisition shall be consummated in accordance with all Requirements
of Law, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect;
(c)    in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such securities in the nature of directors’ qualifying
shares) acquired or otherwise issued by such Person (or, in the case of an
acquisition of a group of companies, the parent company of such group) or any
newly formed Subsidiary of any Borrower in connection with such acquisition
shall be directly and beneficially owned 100% by the Company or any Domestic
Subsidiary; and
(d)    in the case of any acquisition in excess of $50,000,000 (whether paid in
cash, securities, the assumption of debt or otherwise), the Company shall
furnish to the Administrative Agent at least five Business Days prior to such
proposed acquisition a certificate from a Financial Officer evidencing
compliance with Section 6.06(k), together with such detailed information
relating thereto as the Administrative Agent may reasonably request to
demonstrate such compliance.
“Permitted Encumbrances” means:
(a)Liens imposed by law for Taxes, assessments or governmental charges or levies
on property that are not yet due and payable or are being contested in
compliance with Section 5.04;
(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
servicemen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c)pledges and deposits (including letters of credit (and deposits securing
letters of credit), surety bonds and other escrowed or trust holdings) made in
the ordinary course of business in compliance with workers’ compensation laws,
unemployment, general liability and other insurance, old age pensions and other
social security or retirement benefits, or similar laws or regulations;
(d)Liens incurred over cash deposits and other investments to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;


--------------------------------------------------------------------------------




(f)easements, zoning or other land use restrictions (including restrictive
covenants or deed restrictions in connection with environmental cleanup
obligations), rights-of-way and similar encumbrances or charges on real property
imposed by law or arising in the ordinary course of business that do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Company or any Subsidiary; and
(g)bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights, in each
case, in favor of the relevant depository institutions in connection with any
cash management services provided to the Company or any of its Subsidiaries in
the ordinary course of business;
provided that the term “Permitted Encumbrance” shall not include any Lien
securing Indebtedness.
“Permitted Floorplan Vehicle Transaction” means any of one or more financing
facilities, as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time, the obligations of which are
non-recourse (except for Permitted Floorplan Vehicle Transaction Undertakings)
to the Company or any Subsidiary (other than any Permitted Floorplan Vehicle
Transaction Subsidiary), pursuant to which the Company or any Subsidiary sells
Floorplan Borrowing Base Assets and related assets or interests therein to
either (a) a Person that is not a Subsidiary or (b) a Permitted Floorplan
Vehicle Transaction Subsidiary that in turn sells its assets to a Person that is
not a Subsidiary.
“Permitted Floorplan Vehicle Transaction Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary that it has determined in good faith to be customary in financings
similar to a Permitted Floorplan Vehicle Transaction, including, without
limitation, those relating to the servicing of the assets of a Permitted
Floorplan Vehicle Transaction Subsidiary.
“Permitted Floorplan Vehicle Transaction Subsidiary” means any Subsidiary formed
solely for the purpose of engaging, and that engages only, in one or more
Permitted Floorplan Vehicle Transactions.
“Permitted Foreign Acquisition” means any acquisition that would be a Permitted
Acquisition if each reference to “Domestic Subsidiary” in the definition of
Permitted Acquisition were replaced with a reference to “Foreign Subsidiary”.
“Permitted Foreign Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the property or assets of Foreign Subsidiaries and
Foreign Holdcos outside the United States of America.
“Permitted Foreign Securitization” means any of one or more receivables
financing facilities, as amended, supplemented, modified, extended, renewed,
restated, refunded, replaced or refinanced from time to time, the obligations of
which are non-recourse (except for Permitted Foreign Securitization Standard
Undertakings) to the Company or any Subsidiary (other than any Permitted Foreign
Securitization Subsidiary), pursuant to which the Company or any Subsidiary
sells accounts, payment intangibles and related assets or interests therein in
each case in respect of Foreign Receivables to either (a) a Person that is not a
Subsidiary or (b) a Permitted Foreign Securitization Subsidiary that in turn
sells its accounts, payment intangibles and related assets to a Person that is
not a Subsidiary.


--------------------------------------------------------------------------------




“Permitted Foreign Securitization Repurchase Obligation” means any obligation of
the Company or any Subsidiary that is a seller of assets in a Permitted Foreign
Securitization to repurchase the assets it sold thereunder as a result of a
breach of a representation, warranty or covenant or otherwise, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, offset or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.
“Permitted Foreign Securitization Standard Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary that it has determined in good faith to be customary in financings
similar to a Permitted Foreign Securitization, including, without limitation,
those relating to the servicing of the assets of a Permitted Foreign
Securitization Subsidiary, it being understood that any Permitted Foreign
Securitization Repurchase Obligation shall be deemed to be a Permitted Foreign
Securitization Standard Undertaking.
“Permitted Foreign Securitization Subsidiary” means any Subsidiary formed solely
for the purpose of engaging, and that engages only, in one or more Permitted
Foreign Securitizations.
“Permitted Lien” means any Lien permitted pursuant to the terms of Section 6.02
and any reference to such Liens.
“Permitted Other Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Available Sale and Leaseback Collateral.
“Permitted Refinancing Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Available Sale and Leaseback Collateral,
provided that all the proceeds of such transactions are applied immediately to
redeem (or make subject to cash collateral or escrow arrangements satisfactory
to the Administrative Agent pending the redemption of) the Existing 2021 Notes
and pay any premiums and any fees and expenses incurred in connection with such
redemption.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA),
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA, except
for any Multiemployer Plan.
“Pounds Sterling” means the lawful money of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day


--------------------------------------------------------------------------------




of the Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period (it being understood that, in connection with
any such pro forma calculation prior to the delivery of financial statements for
the first fiscal quarter ended after the Effective Date, such calculation shall
be made in a manner reasonably satisfactory to the Administrative Agent).
“Projections” has the meaning set forth in Section 5.01(e).
“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or the grant of the
relevant security interest, as applicable) becomes or would become effective
with respect to such Swap Obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
“Rating” has the meaning set forth in the definition of Applicable Pricing Grid.
“Register” has the meaning set forth in Section 10.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Jurisdiction” has the meaning set forth in Section 2.21(b)(ii).
“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the Total Commitment at such time; provided that, for purposes
of declaring the Loans to be due and payable pursuant to Article VII, and for
all purposes after the Loans become due and payable pursuant to Article VII or
the Commitments expire or terminate, “Required Lenders” means, Lenders having
Credit Exposures representing more than 50% of the total Credit Exposures at
such time.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company, whether now or hereafter outstanding,
or any option, warrant or other right to acquire any such Equity Interests in
the Company; provided, however, that any payments or issuances pursuant to
Section 6.05(g) or (h) or the 2005 Elective Deferred Incentive Compensation Plan
shall not constitute Restricted Payments.


--------------------------------------------------------------------------------




“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.
“S&P” means Standard & Poor’s Ratings Services LLC, a subsidiary of The
McGraw-Hill Corporation.
“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any country-wide Sanctions. As of the Effective Date, the
Sanctioned Countries are Cuba, Iran, North Korea, Sudan and Syria.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the United States Securities and Exchange Commission, together with
any successor agency responsible for the administration and enforcement of the
Securities Act of 1933, as amended from time to time, and the Exchange Act.
“Secured Party” means any of the Agents, the Lenders (and, in the case of any
Specified Swap or Banking Services Agreement, Affiliates of Lenders) and the
Issuing Lenders, as well as any other holder of an Obligation.
“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties party thereto
and the Administrative Agent, for the benefit of the Secured Parties, and any
other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document for the purpose of creating a Lien on the property of any Loan
Party), or any other Person, as the same may be amended, restated or otherwise
modified from time to time.
“Specified Banking Services Agreement” means any agreement with respect to
Banking Services entered into by any Loan Party and any Person that is a Lender
or an Affiliate of a Lender at the time such agreement is entered into.
“Specified Change of Control” means a “Change of Control” (or other defined term
having a similar purpose) as defined in the Existing Notes or in any document
governing any refinancing thereof.
“Specified Disposition” means any Disposition (in one or more related
transactions) of all or substantially all the retail bowling business of the
Company for fair value, whether by Disposition of assets or Equity Interests or
a combination thereof, including the Equity Interests in and assets of Leiserv,
LLC, Brunswick Centres Inc., Brunswick Recreation, LLC and their Subsidiaries.


--------------------------------------------------------------------------------




“Specified Swap Agreement” means a Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by any Loan Party and
any Person that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into.
“Specified Swap or Banking Services Agreement” means (a) any Specified Swap
Agreement or any Specified Banking Services Agreement and (b) any Existing
Specified Swap or Banking Services Agreement.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.  Unless otherwise specified, “Subsidiary” means
a Subsidiary of the Company.
“Subsidiary Borrower” means (a) each wholly-owned Domestic Subsidiary of the
Company that is listed under the caption “Subsidiary Borrowers” on the signature
pages hereof and (b) each other wholly-owned Domestic Subsidiary of the Company
that shall become a Subsidiary Borrower pursuant to Section 2.21, in each case
so long as such Subsidiary shall remain a Subsidiary Borrower hereunder. 
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” of a Person means any obligation to pay or perform under a
Swap.
“Syndication Agents” means, individually and collectively, Bank of America, N.A.
and Wells Fargo Bank, N.A., in their capacity as Syndication Agents.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions or withholdings, assessments, fees or other charges imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
“Termination Letter” has the meaning set forth in Section 2.21(c).


--------------------------------------------------------------------------------




“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or were required to be) delivered pursuant to Section 5.01(a)
or 5.01(b), as applicable.
“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Company and the Subsidiaries.
“Total Commitment” means, at any time, the aggregate amount of the Commitments
as in effect at such time.
“Transactions” means the execution, delivery and performance by the Company,
each Subsidiary Borrower and each other Loan Party of this Agreement and the
other Loan Documents, the creation of the Liens in the Collateral in favor of
the Administrative Agent, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(f).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).  Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
SECTION 1.03    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. References to the “date hereof” and similar locutions shall
mean June 26, 2014.


--------------------------------------------------------------------------------




SECTION 1.04    Accounting Terms; GAAP; Fiscal Year.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof; provided, further,
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or any change in the application of GAAP
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VI, the Company will not change its fiscal year from a fiscal year
consisting of four fiscal quarters ending on December 31, each fiscal quarter of
which is comprised of three fiscal months consisting of a first fiscal month of
four calendar weeks, a second fiscal month of four calendar weeks and a third
fiscal month of five calendar weeks.


Notwithstanding anything to the contrary contained in the immediately preceding
paragraph or the definition of “Capital Lease,” and notwithstanding any
accounting change, only those leases that would constitute “Capital Leases” on
the date hereof (assuming for purposes hereof that they were in existence on the
date hereof) shall be considered Capital Leases and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith (provided that together with
all financial statements delivered to the Administrative Agent in accordance
with the terms of this Agreement after the date of such accounting change, the
Company shall deliver a schedule showing the adjustments necessary to reconcile
such financial statements with the treatment of leases under GAAP as in effect
immediately prior to such accounting change).


SECTION 1.05    Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such times.

ARTICLE II

THE CREDITS


--------------------------------------------------------------------------------




SECTION 2.01    The Commitments.
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans in Dollars to the Company and the Subsidiary Borrowers
from time to time during the Availability Period if after giving effect thereto
(and after giving effect to any application of proceeds of such Borrowing
pursuant to Section 2.10):
(i)    such Lender’s Credit Exposure would not exceed such Lender’s Commitment;
and
(ii)    the total Credit Exposures would not exceed the Total Commitment.
(b)    Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow its Revolving Loans.
SECTION 2.02    Loans and Borrowings.
(a)    Obligations of Lenders.  Each Revolving Loan to the Company or any
Subsidiary Borrower shall be made as part of a Borrowing comprised of Loans of
the same Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Type of Loans.  Subject to Section 2.14 each Revolving Borrowing by the
Company or any Subsidiary Borrower shall be comprised entirely of ABR Loans or
of Eurocurrency Loans denominated in Dollars as the relevant Borrower may
request in accordance herewith.  Each ABR Loan shall be denominated in Dollars.
Each Lender at its option may make any Eurocurrency Loan by causing any U.S. or
non-U.S. branch or any Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings.  Each Revolving
Eurocurrency Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000.  Each Revolving ABR Borrowing shall be in an aggregate
amount equal to $500,000 or a larger multiple of $500,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(f).  Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of ten Revolving Eurocurrency Borrowings
outstanding.
(d)    Limitations on Interest Periods.  Notwithstanding any other provision of
this Agreement, neither the Company nor any other Borrower shall be entitled to
request (or to elect to convert to or continue as a Revolving Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date.
SECTION 2.03    Requests for Revolving Borrowings.


--------------------------------------------------------------------------------




(a)    Borrowing Requests.  To request a Revolving Borrowing, the Company (on
behalf of itself or the relevant Borrower) or the relevant Borrower shall notify
the Administrative Agent of such request by telephone:
(i)    in the case of a Revolving Eurocurrency Borrowing by the Company or any
Subsidiary Borrower, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing; or
(ii)    in the case of an ABR Borrowing by the Company or any Subsidiary
Borrower, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing.
(iii)    Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Company (on behalf of itself or the relevant Borrower) or the
relevant Borrower.
(b)    Content of Borrowing Requests.  Each telephonic and written Borrowing
Request shall specify the following information in compliance with Sections 2.01
and 2.02:
(i)    the name of the relevant Borrower;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing (which shall be a Business Day);
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Revolving Eurocurrency Borrowing, the initial Interest
Period therefor, which shall be a period contemplated by the definition of the
term “Interest Period” and permitted under Section 2.02(d); and
(vi)     the location and number of the relevant Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
(c)    Notice by Administrative Agent; Determination of Lender Ratable Shares.
Promptly following receipt of a Borrowing Request for a Borrowing by the Company
or a Subsidiary Borrower in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
(d)    Failure to Elect.  With respect to any Borrowing Request in respect of a
Revolving Borrowing by the Company or any Subsidiary Borrower:
(A)    if no election as to the Type of such Revolving Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing; and
(B)    if no Interest Period is specified with respect to any requested
Revolving Eurocurrency Borrowing,  the applicable Borrower shall be deemed to
have requested an ABR Borrowing.


--------------------------------------------------------------------------------




SECTION 2.04    [Reserved].
SECTION 2.05    [Reserved].
SECTION 2.06    Letters of Credit.
(a)    General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for herein, from time to time during the
Availability Period, a Borrower may request any Issuing Lender to issue Letters
of Credit denominated in Dollars or an Alternative Currency for the account of
such Borrower. Each Letter of Credit shall be in such form as shall be
acceptable to the Administrative Agent and the relevant Issuing Lender in its
reasonable determination.  Letters of Credit issued hereunder, including the
Dollar Equivalent of Letters of Credit denominated in any Alternative Currency,
shall constitute utilization of the Commitments.
(b)    Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), a Borrower shall deliver by hand or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Lender of such Letter of Credit) to such
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and currency of such Letter of Credit, the name of the
account party (which shall be a Borrower or a Subsidiary and a Borrower as
co-applicants), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by such Issuing Lender, such Borrower also shall submit
a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(c)    Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the relevant Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure shall not exceed the LC Commitment, (ii)
if denominated in any Alternative Currency, the aggregate LC Exposure in any
Alternative Currency shall not exceed the Dollar Equivalent of $15,000,000,
(iii) with respect to each Initial Issuing Lender, the sum of (x) the aggregate
undrawn amount of all outstanding Letters of Credit issued by such Initial
Issuing Lender plus (y) the aggregate amount of all LC Disbursements by such
Initial Issuing Lender that have not yet been reimbursed by or on behalf of any
Borrower at such time shall not exceed $50,000,000 without the consent of such
Initial Issuing Lender; provided that, with respect to any component of any such
amount in an Alternative Currency, such amount shall be the Dollar Equivalent
thereof, (iii) no Lender’s Credit Exposure shall exceed its Commitment and (iv)
the sum of the total Credit Exposures would not exceed the Total Commitment.
(d)    Expiration Date.  No Letter of Credit shall have a stated expiry date
that is later than the close of business on the earlier of (i) the date twelve
months after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, twelve months after the then-current


--------------------------------------------------------------------------------




expiration date of such Letter of Credit, so long as such renewal or extension
occurs within three months of such then-current expiration date) and (ii) the
date that is five Business Days prior to the Commitment Termination Date;
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the applicable Borrower and the applicable Issuing
Lender pursuant to which the expiration date of such Letter of Credit shall
automatically be extended for a period of up to 12 months (but not to a date
later than the date set forth in clause (ii) above), subject to a right on the
part of such Issuing Lender to prevent any such renewal from occurring by giving
notice to the beneficiary in advance of any such renewal.
(e)    Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender of such Letter of
Credit or the Lenders, the Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Lender a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
In consideration and in furtherance of the foregoing, each relevant Lender
hereby absolutely and unconditionally agrees, upon receipt of a notice as
provided for in the final paragraph of Section 2.06(f), to pay to the
Administrative Agent, for the account of the relevant Issuing Lender of each
Letter of Credit such Lender’s Applicable Percentage of the amount of each LC
Disbursement, or the Dollar Equivalent of the amount of each LC Disbursement
made in an Alternative Currency, made by such Issuing Lender promptly upon the
request of such Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the relevant Borrower or at any time
after any reimbursement payment is required to be refunded to such Borrower for
any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Each such payment shall be made in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Lender the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
relevant Borrower pursuant to the next following paragraph, the Administrative
Agent shall distribute such payment to such Issuing Lender or, to the extent
that the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Lenders and such Issuing Lender as their interests
may appear.  Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Lender for any LC Disbursement shall not constitute a Loan
and shall not relieve the relevant Borrower of its obligation to reimburse such
LC Disbursement.
(f)    Reimbursement.  If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the relevant Borrower shall reimburse such
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the relevant
Borrower receives notice that such LC Disbursement has been made, if such notice
is received prior to 10:00 a.m., New York City time, or (ii) the Business Day
immediately following the day that the relevant Borrower receives such notice,
if such notice is not received prior to such time; provided that the relevant
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such


--------------------------------------------------------------------------------




payment be financed with all or any portion of a Revolving ABR Borrowing in an
amount permitted under Section 2.02(c) (in the event that such LC Disbursement
was made in an Alternative Currency, such Borrowing Request shall be for the
Dollar Equivalent of the amount of such LC Disbursement) and, to the extent so
financed, the relevant Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving ABR Borrowing (or the
applicable portion thereof). Each such payment shall be made to the Issuing
Lender in the currency in which such Letter of Credit is denominated (except
that, in the case of any Letter of Credit denominated in an Alternative
Currency, in the event that such payment is not made to the Issuing Lender
within three Business Days of the date of receipt by the relevant Borrower of
such notice, upon notice by the Issuing Lender to the Borrower, such payment
shall be made in Dollars, in an amount equal to the Dollar Equivalent of the
amount of such payment) and in immediately available funds. Any conversion by
the Issuing Lender of any payment to be made by a Borrower in respect of any
Letter of Credit denominated in an Alternative Currency into Dollars in
accordance with this Section 2.06(f) shall be conclusive and binding upon such
Borrower and the Lenders in the absence of manifest error; provided that upon
the request of any Lender, the Issuing Lender shall provide to such Lender a
certificate including reasonably detailed information as to the calculation of
such conversion. If a Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Alternative Currency would subject the Administrative Agent,
the applicable Issuing Lender or any Lender to any duty, charge or stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall pay the amount
of any such duty, charge or tax requested by the Administrative Agent, the
relevant Issuing Lender or Lender.
If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower and such Lender’s Applicable Percentage thereof.
(g)    Obligations Absolute.  Each Borrower’s obligations to reimburse
LC Disbursements as provided in Section 2.06(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, (iv) at any time or from time to time, without notice to any Borrower or
any other Person, the time for any performance of or compliance with any of such
reimbursement obligations of any other Borrower shall be waived, extended or
renewed, (v) any of such reimbursement obligations of any other Borrower shall
be amended or otherwise modified in any respect, or the Guarantee of any of such
reimbursement obligations or any security therefor shall be released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) any
lien or security interest granted to, or in favor of, the Administrative Agent
or any of the Lenders as security for any of such reimbursement obligations
shall fail to be perfected, (vii) the occurrence of any Default, (viii) the
existence of any proceedings of the type described in Section 7(g) or (h) with
respect to any other Loan Party, (ix) any lack of validity or enforceability of
any of such reimbursement obligations against any other Loan Party, or (x) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
obligations of any Borrower hereunder.


--------------------------------------------------------------------------------




Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided that the foregoing shall not be construed to excuse such Issuing Lender
from liability to any Borrower or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Loan Parties and the Lenders to the extent permitted by
applicable law) suffered by any Borrower or any such Lender, as the case may be,
that are caused by such Issuing Lender’s failure to exercise the standard of
care agreed hereunder to be applicable when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that such standard of care shall be as follows,
and that such Issuing Lender shall be deemed to have exercised such standard of
care in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction by final and nonappealable
judgment):
(i)    an Issuing Lender of a Letter of Credit may accept documents that appear
on their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and
(ii)     an Issuing Lender of a Letter of Credit shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.
(h)    Disbursement Procedures.  Upon presentation of documents with respect to
a demand for payment under a Letter of Credit, each Issuing Lender in respect of
such Letter of Credit shall (i) promptly notify the Administrative Agent, the
Company and (if different) the relevant Borrower by telephone (confirmed by
facsimile) of such demand for payment, (ii) promptly following its receipt of
such documents, examine all documents purporting to represent a demand for
payment under a Letter of Credit and (iii) promptly after such examination
notify the Administrative Agent, the Company and (if different) the relevant
Borrower by telephone (confirmed by facsimile) whether the Issuing Lender has
made or will make an LC Disbursement under such Letter of Credit; provided that
any failure to give or delay in giving any such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Lender and the Lenders with
respect to any such LC Disbursement.
(i)    Interim Interest.  If any Issuing Lender shall make any LC Disbursement,
then, unless the relevant Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to, but excluding, the date that such Borrower reimburses such LC Disbursement,
(i) in the case of LC Disbursements made in Dollars, at the rate per annum then
applicable to Revolving ABR Loans and (ii) in the case of LC Disbursements made
in an Alternative Currency, at the overnight London interbank offered rate for
the relevant Alternative Currency determined by the Administrative Agent in good
faith plus the rate per annum then applicable to Eurocurrency Borrowings;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant


--------------------------------------------------------------------------------




to Section 2.06(f), then Section 2.13(c) shall apply. In the case of LC
Disbursements made in an Alternative Currency, the amount of interest due with
respect thereto shall be payable in the applicable Alternative Currency;
provided that, if the Borrower’s payment obligation with respect to a LC
Disbursement made in an Alternative Currency has been converted pursuant to
Section 2.06(f) into an obligation to pay the Dollar Equivalent of such amount,
then interest payable thereon shall be payable in Dollars in the amount equal to
the Dollar Equivalent thereof. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.06(e) to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment.
(j)    Additional Issuing Lenders; Termination of Issuing Lenders.  An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Company, the
Administrative Agent and the relevant Issuing Lender.  The Administrative Agent
shall notify the Lenders of any such addition or termination.  At the time any
such termination shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the Issuing Lender being terminated pursuant to
Section 2.12(b)(i).  From and after the effective date of any such addition, the
new Issuing Lender shall have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter.  References herein to the term “Issuing Lender” shall be deemed to
refer to each new Issuing Lender or to any previous Issuing Lender, or to such
new Issuing Lender and all previous Issuing Lenders, as the context shall
require. After the termination of an Issuing Lender hereunder, the terminated
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
any outstanding Letters of Credit issued by it prior to such termination, but
shall not be required to issue any new Letters of Credit or to renew or extend
any such outstanding Letters of Credit.
(k)    Cash Collateralization. If (i) an Event of Default shall have occurred
and be continuing and the Company receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph or (ii) any
of the other provisions of this Agreement require cash collateralization, the
Company shall immediately deposit into an account established and maintained on
the books and records of the Administrative Agent, which account may be a
“securities account” (within the meaning of Section 8-501 of the Uniform
Commercial Code as in effect in the State of New York), in the name of the
Administrative Agent and for the benefit of the Secured Parties (the “LC
Collateral Account”), an amount in immediately available funds in Dollars equal
to 105% of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such amount shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in clause (h) or (i) of Article VII; provided,
further, that the portions of such amount attributable to undrawn Letters of
Credit issued in an Alternative Currency shall be deposited in the relevant
Alternative Currency. Such deposits shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement and for the payment and
performance of the Obligations, and for this purpose the Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account and each Borrower hereby grants a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the LC Collateral Account and in any financial assets (as defined in
the Uniform Commercial Code) or other property held therein. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (in
accordance with its usual and customary practices for investments of this type)
and at the Borrower’s risk and reasonable expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments


--------------------------------------------------------------------------------




shall accumulate in the LC Collateral Account. Moneys and financial assets in
the LC Collateral Account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Lender for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing more than 50% of
the total LC Exposure), be applied to satisfy other Obligations. The
Administrative Agent shall cause all such cash collateral (to the extent not
applied as aforesaid) to be returned to the Company within three Business Days
after (A) in the case of clause (i) above, the applicable Event of Default shall
have been cured or waived (so long as no other Event of Default has occurred and
is continuing at such time) or (B) in the case of clause (ii) above, such cash
collateral shall no longer be required pursuant to the applicable provision
hereof. 
(l)    Existing Letters of Credit. Each of the letters of credit listed on
Schedule 2.06(l) shall automatically, and without any action on the part of any
Person, be deemed a Letter of Credit issued and continued hereunder as of the
Effective Date.
(m)    Dollar Equivalent Determination. The Administrative Agent shall determine
the Dollar Equivalent of the LC Exposure with respect to Letters of Credit
denominated in an Alternative Currency as of the end of each fiscal quarter of
the relevant Borrower. If after giving effect to any such determination of the
Dollar Equivalent of such LC Exposure, the LC Exposure exceeds 105% of the LC
Commitment, the Borrowers shall, within five Business Days of receipt of notice
thereof from the Administrative Agent setting forth such calculation in
reasonable detail, deposit cash collateral in the LC Collateral Account pursuant
to Section 2.06 in an amount equal to such excess.
(n)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Lender shall (i) provide to the Administrative Agent copies of any
notice received from any Borrower pursuant to Section 2.06(b) no later than the
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit issued by it, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (B) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, whether such Letter of Credit
is a trade, financial or performance Letter of Credit, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and no Issuing Lender shall
be permitted to issue, amend, renew or extend such Letter of Credit without
first obtaining written confirmation from the Administrative Agent that such
issuance, amendment, renewal or extension is then permitted by the terms of this
Agreement, (C) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount and currency of
such LC Disbursement and (D) on any other Business Day, such other information
as the Administrative Agent shall reasonably request, including but not limited
to prompt verification of such information as may be requested by the
Administrative Agent.
SECTION 2.07    Funding of Borrowings.
(a)    Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the


--------------------------------------------------------------------------------




relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower designated by such Borrower in the applicable
Borrowing Request; provided that Revolving ABR Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(f) shall be
remitted by the Administrative Agent to the relevant Issuing Lender.
(b)    Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the relevant Lender and the Borrowers agree
(jointly and severally with each other Borrower, but severally and not jointly
with the applicable Lenders) to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate or (ii) in the case of such
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  With respect to any share of a
Borrowing not made available by a Lender as contemplated above, if such Lender
subsequently pays its share of such Borrowing to the Administrative Agent, then
the Administrative Agent shall promptly repay any corresponding amount paid by
the relevant Borrower to the Administrative Agent as provided in this paragraph
(including interest thereon to the extent received by the Administrative Agent);
provided that such repayment to such Borrower shall not operate as a waiver or
any abandonment of any rights or remedies of such Borrower with respect to such
Lender.
SECTION 2.08    Interest Elections.
(a)    Elections by the Borrowers for Revolving Borrowings.  The Loans
constituting each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Revolving Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the relevant Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Revolving Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section.  A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
relevant Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
(b)    Notice of Elections.  To make an election pursuant to this Section, the
Company (on behalf of itself or the relevant Borrower) or the relevant Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Company (on behalf of itself or the relevant Borrower) or the relevant
Borrower.


--------------------------------------------------------------------------------




(c)    Content of Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
requested an ABR Borrowing.
(d)    Notice by the Administrative Agent to the Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    Failure to Elect; Events of Default.  If the Company or the relevant
Subsidiary Borrower fails to deliver a timely and complete Interest Election
Request with respect to a Revolving Eurocurrency Borrowing by a Borrower prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company and the relevant Borrower, then, so long as an Event of Default is
continuing (A) no outstanding Revolving Borrowing may be converted to or
continued as a Revolving Eurocurrency Borrowing and (B) unless repaid, each
Revolving Eurocurrency Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
SECTION 2.09    Termination and Reduction of the Commitments.
(a)    Scheduled Termination.  Unless previously terminated, the Commitments
shall terminate on the Commitment Termination Date.
(b)    Voluntary Termination or Reduction.  The Company may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $25,000,000 or a
larger multiple of $5,000,000; and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, (x) the sum of the Credit
Exposures would exceed the Total Commitment or (y) any Lender’s Credit Exposure
would exceed such Lender’s Commitment.


--------------------------------------------------------------------------------




(c)    Notice of Voluntary Termination or Reduction.  The Company shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.
(d)    Effect of Termination or Reduction.  Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)    Repayment. The Borrowers hereby unconditionally promise to pay to the
Administrative Agent for the account of the Lenders the outstanding principal
amount of the Revolving Loans on the Commitment Termination Date. 
(b)    [Reserved].
(c)    Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of each
Borrower to such Lender resulting from each Loan made by such Lender to such
Borrower, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
(d)    Maintenance of Records by the Administrative Agent.  The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
relevant Lenders and each such Lender’s share thereof.
(e)    Effect of Entries.  The entries made in the records maintained pursuant
to paragraph (c) or (d)  of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the relevant
Borrower to repay the Loans made to such Borrower in accordance with the terms
of this Agreement.
(f)    Promissory Notes.  Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note.  In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent.  Thereafter, the Loans to such Borrower evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.


--------------------------------------------------------------------------------




SECTION 2.11    Prepayment of Loans.
(a)    Optional Prepayments.  Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.
(b)    Mandatory Prepayments. In the event and on such occasion that:
(iii)    the Credit Exposure of any Lender exceeds such Lender’s Commitment; or
(iv)    the sum of the total Credit Exposures (including the Dollar Equivalent
of any LC Exposure with respect to a Letter of Credit denominated in an
Alternative Currency) exceeds the Total Commitment;
the Borrowers shall promptly prepay the Revolving Loans in an aggregate amount
equal to such excess; provided that if the aggregate principal amount of
Revolving Loans then outstanding is less than the amount of such excess (because
LC Exposure constitutes a portion thereof), the Borrowers shall, to the extent
of the balance of such excess, deposit an amount in cash in the LC Collateral
Account. If the Borrowers are required to provide (and have provided the
required amount of) cash collateral pursuant to this Section 2.11(b) and such
excess is subsequently reduced, cash collateral in an amount equal to the lesser
of (x) any such reduction and (b) the amount of such cash collateral (to the
extent not applied as set forth in Section 2.06(k)) shall be returned to the
Borrowers within two Business Days after any such reduction.
(c)    All such amounts pursuant to Section 2.11(b) shall be applied to prepay
the Revolving Loans without a corresponding reduction in the Total Commitment
and to cash collateralize outstanding LC Exposure.
(d)    Notices, Etc.  The Company shall notify the Administrative Agent by
telephone (confirmed by facsimile) of any prepayment hereunder:
(i)    in the case of prepayment of a Revolving Eurocurrency Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment; or
(ii)    in the case of prepayment of an ABR Borrowing, not later than 9:00 a.m.,
New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13 and shall be made in the manner specified in
Section 2.18(a).
SECTION 2.12    Fees.


--------------------------------------------------------------------------------




(a)    Facility Fee.  The Borrowers agree to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Facility Fee Rate on the average daily amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
Commitment Termination Date. Accrued facility fees shall be payable in arrears
on each Quarterly Date and on the Commitment Termination Date, commencing on the
first such date to occur after the date hereof.  All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    Letter of Credit Fees.  The Company agrees to pay to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
applicable to Eurocurrency Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure.
(i)    The relevant Borrower with respect to each Letter of Credit agrees to pay
to the Issuing Lender of such Letter of Credit (A) a fronting fee, which shall
accrue at a rate per annum as agreed separately between the Company and the
relevant Issuing Lender, of the average daily amount of the LC Exposure with
respect to such Letter of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
issuance of such Letter of Credit to but excluding the date on which there
ceases to be any such LC Exposure under such Letter of Credit and (B) such
Issuing Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of such Letter of Credit or processing of drawings thereunder.
(ii)    Participation fees and fronting fees accrued through and including the
last day of each calendar quarter shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Lender pursuant to clause (B) of paragraph (b)(i) above
shall be payable at the times separately agreed upon between the Company or the
relevant Borrower and such Issuing Lender or otherwise within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    Administrative Agent Fees.  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
(d)    Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the relevant Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.


--------------------------------------------------------------------------------




SECTION 2.13    Interest.
(a)    ABR Loans.  The Loans constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)    Eurocurrency Loans.  The Loans comprising each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.
(c)    Default Interest.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving ABR Loan prior to
the Commitment Termination Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Revolving Eurocurrency Borrowing
prior to the end of the current Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.
(e)    Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate, Adjusted
Eurocurrency Rate or Eurocurrency Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period
or (ii) the making of any Eurocurrency Borrowing would be illegal or conflict
with any Requirement of Law; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company


--------------------------------------------------------------------------------




and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or the continuation of any Revolving Borrowing as, a
Revolving Eurocurrency Borrowing shall be ineffective and such Revolving
Borrowing (unless prepaid) shall be continued as, or converted to, a Revolving
ABR Borrowing, (ii) if any Borrowing Request requests a Revolving Eurocurrency
Borrowing, such Borrowing shall be made as a Revolving ABR Borrowing and (iii)
in the case of clause (a)(ii) above, the Administrative Agent shall have the
option to convert any outstanding Revolving Eurocurrency Borrowings into
Revolving ABR Borrowings regardless of whether the conditions in Section 4.02
have been satisfied or waived..
SECTION 2.15    Increased Costs.
(a)    Increased Costs Generally.  If any Change in Law shall:
(i)    subject any Lender or any Issuing Lender to any Taxes (other than (A)
Indemnified Taxes covered by Section 2.17 and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or any Issuing Lender; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements.  If any Lender or any Issuing Lender determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay to such Lender or such
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company for any such reduction suffered.


--------------------------------------------------------------------------------




(c)    Certificates from Lenders.  A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error.  The Company shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests.  Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender or an Issuing Lender pursuant to this Section for any increased costs
or reductions incurred more than six months prior to the date that such Lender
or such Issuing Lender, as the case may be, notifies the Company of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
(e)    Dodd-Frank Act; Basel III. Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof shall, in each case, be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.
SECTION 2.16    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Revolving Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(d) and is revoked in accordance therewith) or
(d) the assignment as a result of a request by the Company pursuant to
Section 2.19(b) of any Revolving Eurocurrency Loan other than on the last day of
the Interest Period applicable thereto, then, the Company shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurocurrency Loan, such loss, cost or expense to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted Eurocurrency
Rate for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an Affiliate of such Lender) for deposits denominated in
Dollars from other banks in the eurocurrency market at the commencement of such
period.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error.  The Company shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.


--------------------------------------------------------------------------------




SECTION 2.17    Taxes.
(a)    Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes except
as required by applicable law; provided that if any Taxes are required to be
withheld or deducted from such payments, then (i) if such Taxes are Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, a Lender (or with respect to a Lender treated as a partnership for U.S.
federal income tax purposes its direct or indirect partners) or an Issuing
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) such withholding agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    Payment of Other Taxes.  In addition, the Loan Parties shall timely pay,
or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
(c)    Indemnification of the Administrative Agent and the Lenders.  Without
duplication of the obligations of each Loan Party pursuant to Section 2.17(a) or
(b), each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and any penalties, interest and reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
in each case on or with respect to payments by or on account of any obligations
of any Loan Party hereunder or under any other Loan Document.  A certificate as
to the amount of such payment or liability delivered to any Loan Party by a
Lender or an Issuing Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Lender, shall be conclusive absent manifest
error.
(d)    Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent for its own account, the account of
the relevant Lender or the relevant Issuing Lender, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)    Indemnification of the Administrative Agent and the Loan Parties. Each
Lender and Issuing Lender shall, within 30 days after demand therefor, indemnify
(i) the Administrative Agent for the full amount of any Taxes attributable to
such Lender and any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.04(c) relating to the maintenance of a Participant
Register, and (ii) each of the Loan Parties for the full amount of any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or such Loan Party, as the case may be, in connection with
any Loan Document, and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time


--------------------------------------------------------------------------------




owing to such Lender or Issuing Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender or Issuing Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of any applicable withholding tax with respect to payments hereunder
or under any other Loan Document shall deliver to the relevant Borrower (with a
copy to the Administrative Agent), at the time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding tax other than U.S. federal withholding tax, the completion,
execution and submission of such forms shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing,
(i)    any Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of a Borrower or
the Administrative Agent), duly completed copies of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;
(ii)    any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of a Borrower or the Administrative Agent),
whichever of the following is applicable:
(A)    duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
(B)    duly completed copies of Internal Revenue Service Form W-8ECI,
(C)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit H to the effect that (i) such Non-U.S.
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and (ii) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,


--------------------------------------------------------------------------------




(D)    to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN or W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Non-U.S. Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or
(E)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by a Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by a Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f), the term “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.
In the event the Administrative Agent, any Issuing Lender or any Lender shall
become subject to Taxes because of its failure to deliver a form required under
this Section, the Company (and, if applicable, the relevant Loan Party) shall
take such steps as the Administrative Agent, such Issuing Lender or such Lender,
as the case may be, shall reasonably request to assist it to recover such Taxes;
provided that, in the reasonable judgment of the Company (or such Loan Party),
such steps shall not subject the Company (or such Loan Party) to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Company (or such Loan Party) in any material respect.
(g)    Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, such Lender or such Issuing Lender,


--------------------------------------------------------------------------------




agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the Administrative Agent, such
Lender or such Issuing Lender be required to pay any amount to a Loan Party
pursuant to this paragraph (g) the payment of which would place the
Administrative Agent, such Lender or such Issuing Lender in a less favorable net
after-Tax position than the Administrative Agent, such Lender or such Issuing
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
(h)    Survival. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by Loan Parties. (i) Each Loan Party shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.15, 2.16 or 2.17, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after 12:00 noon, New York City
time on any such due date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to an Issuing Lender as expressly provided herein and payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.03, which shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
(ii)    Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrowers shall select the Borrowing or Borrowings to be paid
and shall notify the Administrative Agent by telephone (confirmed by facsimile)
of such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings.  If a Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid (in accordance with the immediately
preceding sentence) or prepaid (in accordance with Section 2.11(d)), such
payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).  Each repayment or prepayment of a Revolving
Borrowing shall be applied ratably to the Loans included in such Borrowing.




--------------------------------------------------------------------------------




(iii)    All amounts owing under this Agreement are payable in Dollars, except
as expressly provided for herein.


(b)    [reserved].
(c)    Pro Rata Treatment.  Except to the extent otherwise provided herein: 
(i) subject to Section 2.03(c), each Revolving Borrowing shall be made from the
relevant Lenders and each termination or reduction of the amount of the
Commitments under Section 2.09 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Revolving Borrowing shall be allocated pro rata among the relevant
Lenders to such Borrower according to the amounts of their respective
Commitments (in the case of the making of Revolving Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Loans by a Borrower shall be made for the account of the relevant
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loans made to such Borrower held by them; (iv) each payment of
interest on Revolving Loans by a Borrower shall be made for the account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders and (v) each payment of
facility fees under Section 2.12 shall be made for the account of the Lenders
pro rata in accordance with the amounts of facility fees then due and payable to
the respective Lenders.
(d)    Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)    Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Company or the relevant Borrower prior to the date on
which any payment is due to the Administrative Agent for the account of a Lender
or an Issuing Lender hereunder that the Company, such Borrower as the case may
be, will not make such payment, the Administrative Agent may assume that the
Company or such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lender or
such Issuing Lender, as the case may be, the


--------------------------------------------------------------------------------




amount due.  In such event, if the Company or such Borrower has not in fact made
such payment, then each of the relevant Lenders or the relevant Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.
(f)    Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.06(e),
2.07(a) or 2.18(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office.  If any Lender or any Issuing
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender or any Issuing Lender pursuant to Section 2.17, then such
Lender or such Issuing Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans, LC Disbursements or
participations in LC Disbursements hereunder (as applicable) or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or such Issuing Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender or such Issuing Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or such Issuing
Lender; provided that, upon any such change in any lending office or assignment,
such Lender or such Issuing Lender shall provide or cause to be delivered to the
Administrative Agent and the Company (and, if applicable, the relevant
Subsidiary Borrower) the appropriate forms specified in and to the extent by
Section 2.17.  The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or any Issuing Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders or Issuing Lenders.  If any Lender or any Issuing
Lender requests compensation under Section 2.15, if any Borrower is required to
pay any additional amount to any Lender, any Issuing Lender or any Governmental
Authority for the account of any Lender or any Issuing Lender pursuant to
Section 2.17 or if any Lender becomes a Defaulting Lender, then the Company may,
at its sole expense and effort, require such Lender or such Issuing Lender (each
a “Departing Lender”), upon notice to such Departing Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender or another Issuing
Lender, if a Lender or Issuing Lender accepts such assignment); provided that
(i) the Company shall have received the prior written consent of the
Administrative Agent, each Issuing Lender (which consent in each case shall not
unreasonably be withheld), (ii) the Departing Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, LC Disbursements
and participations in LC Disbursements (as applicable), accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the relevant Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Departing Lender shall not be required to make any


--------------------------------------------------------------------------------




such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or such Issuing Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.
SECTION 2.20    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Borrower Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Borrower Obligations or part thereof
intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by
the Administrative Agent or such Lender. The provisions of this Section 2.20
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.20 shall
survive the termination of this Agreement.
SECTION 2.21    Designation of Subsidiary Borrowers.
(a)    Designation of Subsidiary Borrowers.  Subject to the terms and conditions
of this Section (including paragraph (b) of this Section), the Company may, at
any time or from time to time upon not less than 20 Business Days’ notice to the
Administrative Agent (or such other period which is acceptable to the
Administrative Agent), request that a wholly-owned Domestic Subsidiary specified
in such notice become a party to this Agreement as a Subsidiary Borrower;
provided that each such designation shall be subject to the prior approval of
the Administrative Agent (which approval shall not be unreasonably withheld).
 The Administrative Agent shall upon receipt of such notice from the Company
promptly notify each Lender of the Company’s designation.  Upon such approval
and the satisfaction of the conditions specified in paragraph (b) of this
Section, such Subsidiary shall become a party to this Agreement as a Subsidiary
Borrower and entitled to borrow Loans on and subject to the terms and conditions
of this Agreement, the Administrative Agent shall promptly notify the Lenders of
such designation.
(b)    Conditions Precedent to Designation Effectiveness.  The designation by
the Company of any wholly-owned Domestic Subsidiary as a Subsidiary Borrower
hereunder shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents (each of which shall
be in satisfactory to the Administrative Agent in form and substance):
(iv)    Designation Letter. A Designation Letter, duly completed and executed by
the Company and the relevant Subsidiary, delivered to the Administrative Agent
at least 5 Business Days before the date on which such Subsidiary is proposed to
become a Subsidiary Borrower;
(v)    Opinion of Counsel.  If requested by the Administrative Agent, a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the date of the related Designation Letter) of counsel to such
Subsidiary satisfactory to the Administrative Agent in the jurisdiction in which
such Subsidiary is organized (the “Relevant Jurisdiction”), (and the Company and
such Subsidiary Borrower hereby and by delivery of such Designation Letter


--------------------------------------------------------------------------------




instruct such counsel to deliver such opinion to the Lenders and the
Administrative Agent, if such opinion is so requested), as to such other matters
as the Administrative Agent may reasonably request (which may include the due
incorporation of such Subsidiary under the laws of the Relevant Jurisdiction,
the due authorization, execution and delivery by such Subsidiary of such
Designation Letter and of any Borrowings to be made by it hereunder, the
obtaining of all licenses, approvals and consents of, and the making of all
filings and registrations with, any applicable Governmental Authority required
in connection therewith (or the absence of any thereof), and the legality,
validity and binding effect and enforceability thereof);
(vi)    Corporate Documents.  Such documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary Borrower becoming a Borrower hereunder,
and of all documents evidencing all other necessary corporate or other action
required with respect to such Subsidiary Borrower becoming party to this
Agreement);
(vii)    Other Documents.  Receipt of such other documents relating thereto as
the Administrative Agent or its counsel may reasonably request, which may
include other documents that are consistent with conditions for Subsidiary
Borrowers set forth in Section 4.01.
(c)    Termination of Subsidiary Borrowers.  The Company may, at any time at
which no Loans or any other amounts hereunder or under any other Loan Documents
shall be outstanding to any Subsidiary Borrower, terminate such Subsidiary
Borrower as a Borrower hereunder by delivering an executed notice thereof (each
a “Termination Letter”), substantially in the form of Exhibit E, to the
Administrative Agent (it being understood and agreed that any such termination
shall not affect any obligations such Subsidiary Borrower may have as a
Guarantor hereunder).  Any Termination Letter furnished hereunder shall be
effective upon receipt thereof by the Administrative Agent (which shall promptly
so notify the relevant Lenders and Issuing Lenders (as applicable)) and all
commitments of the relevant Lenders to make Loans to such Subsidiary Borrower
and all of rights of such Subsidiary Borrower hereunder shall terminate and such
Subsidiary Borrower shall immediately cease to be a Borrower hereunder. 
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Subsidiary Borrower shall not terminate (i) for the avoidance of doubt,
any obligation of such Subsidiary Borrower that remains unpaid at the time of
such delivery (including any obligation arising thereafter in respect of such
Subsidiary Borrower under Section 2.17) or (ii) the obligations of any other
Loan Party under Article IX with respect to any such unpaid obligations.
SECTION 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitments and Credit Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 10.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender


--------------------------------------------------------------------------------




which affects such Defaulting Lender differently than other affected Lenders
shall require the consent of such Defaulting Lender;
(c)    if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i)    all or any part of such LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of the outstanding
principal amount of all non-Defaulting Lenders’ Revolving Loans plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time; and
(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(k) for so
long as such LC Exposure is outstanding;
(iii)     if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.22(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.22(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.22(c), then, without prejudice to any rights
or remedies of the Issuing Lender or any Lender hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Lender until such LC Exposure is cash collateralized and/or reallocated;
(d)    so long as any Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.22(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) and in
accordance with their respective Applicable Percentages (and Defaulting Lenders
shall not participate therein); and
(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.18(d)
but excluding Section 2.19) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined


--------------------------------------------------------------------------------




by the Administrative Agent (i) first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lender hereunder, (iii) third, if so determined by the Administrative
Agent or requested by an Issuing Lender, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any
existing or future participating interest in any Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or an
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to any Borrower as
a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided, with respect to this clause (viii), that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender to defease any risk to it in respect of such Lender
hereunder. For purposes of this paragraph, “Bankruptcy Event” means, with
respect to any Person, such Person becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


In the event that the Administrative Agent, the Company and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.




--------------------------------------------------------------------------------




SECTION 2.23    Incremental Revolving Commitments
(a)    The Company and any one or more Lenders (including New Lenders but
without the consent of any other Lender) may from time to time agree that such
Lenders shall obtain or increase the amount of their Commitments by executing
and delivering to the Administrative Agent an Increased Facility Activation
Notice specifying (i) the amount of such increase and (ii) the applicable
Increased Facility Closing Date. Notwithstanding the foregoing, (i) without the
consent of the Required Lenders, the aggregate amount of incremental Commitments
obtained after the Effective Date pursuant to this paragraph shall not exceed
$100,000,000 and (ii) without the consent of the Administrative Agent, (x) each
increase effected pursuant to this paragraph shall be in a minimum amount of at
least $25,000,000 and (y) no more than 4 Increased Facility Closing Dates may be
selected by the Company after the Effective Date. In connection with any
increase described in this paragraph, (i) the Company shall provide the
Administrative Agent with certificates and legal opinions as the Administrative
Agent may reasonably request, (ii) the representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct on and as of the Increased Facility Closing Date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific earlier date, as of such specific date) and (iii) at the time of and
immediately after giving effect to such increase, no Default or Event of Default
shall have occurred and be continuing. No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.
(b)    Any additional bank, financial institution or other entity which, with
the consent of the Company and the Administrative Agent (which consent shall not
be unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.23(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit J, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.
(c)    Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date (i) the Borrowers shall borrow Revolving Loans under the
relevant increased Commitments from each Lender participating in the relevant
increase in an amount determined by reference to the amount of each Type of Loan
(and, in the case of Eurocurrency Loans, of each Eurodollar Borrowing) which
would then have been outstanding from such Lender if (x) each such Type or
Eurocurrency Borrowing had been borrowed or effected on such Increased Facility
Closing Date and (y) the aggregate amount of each such Type or Eurocurrency
Borrowing requested to be so borrowed or effected had been proportionately
increased, and (ii) each Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each New
Lender, and each such New Lender will automatically and without further act be
deemed to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to such Commitment
increase and each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in Letters of
Credit held by each Lender (including each such New Lender) will equal such
Lender’s Applicable Percentage after giving effect to the new Commitments. The
Eurocurrency Rate applicable to any Eurocurrency Loan borrowed pursuant to the
preceding sentence shall equal the Eurocurrency Rate then applicable to the
Eurocurrency Loans of the other Lenders in the same Eurocurrency Borrowing (or,
until the expiration of the then-current Interest Period, such other rate as
shall be agreed upon between the applicable Borrower and the relevant Lender).


--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Closing Date, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence of the incremental Commitments evidenced thereby. Any such
deemed amendment may be effected in writing by the Company. the Administrative
Agent and the Lenders participating in the relevant increase and furnished to
the other parties hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers.  Each of the Loan Parties and each of
their Subsidiaries (other than Immaterial Subsidiaries) is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to carry on its business as now conducted.  Each of the Loan
Parties and each of their Subsidiaries (other than Immaterial Subsidiaries) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure to be so
qualified or in good standing could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
SECTION 3.02    Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate, limited liability company or other like powers and have
been duly authorized by all necessary corporate, limited liability company or
other like action and, if required, by all necessary shareholder, member,
partner or other like action.  The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). 
SECTION 3.03    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not (i) violate in any
material respect any applicable law or regulation or any order of any
Governmental Authority binding upon the Company or any of its Subsidiaries or
(ii) violate the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Company, any Loan Party or any of their Subsidiaries or their assets, or give
rise to a right thereunder to require any payment to be made by any such Loan
Party or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries,
except Liens pursuant to the Loan Documents.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    Financial Condition.  The Company has heretofore furnished to the Lenders
(i) its consolidated balance sheet and statements of income, shareholders’
equity and cash flows as of and for


--------------------------------------------------------------------------------




the fiscal year ended December 31, 2013, reported on by its independent public
accountants and (ii) its unaudited consolidated balance sheet and statements of
income, shareholders’ equity and cash flows as of and for the fiscal quarter
ended March 31, 2014. Such financial statements present fairly, in all material
respects, the financial condition and results of operations and cash flows of
the Company and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject, in the case of such quarterly statements, to the
absence of notes and normal year-end adjustments. As of the Effective Date,
neither the Company nor any of its Subsidiaries has any material Guarantee
obligations, contingent liabilities and liabilities for taxes, or any long‑term
leases or unusual forward or long‑term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that in accordance with GAAP would be required to be disclosed
in the most recent financial statements referred to in this paragraph but are
not reflected in such financial statements.
(b)    No Material Adverse Effect.  Since December 31, 2013, no event, change or
condition has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect.
SECTION 3.05    Properties.
(a)    Property Generally.  Each of the Loan Parties and their Subsidiaries has
good and marketable title to, or valid leasehold interests in, all the real and
personal property that is material to its business, free of all Liens other than
Liens permitted by Section 6.02.
(b)    Intellectual Property.  Except where such failure would not reasonably be
expected to have a Material Adverse Effect, each of the Loan Parties and their
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, domain
names, copyrights, patents, technology, trade secrets, know-how and other
intellectual property rights (“Intellectual Property”) material to the business
of the Company and its Subsidiaries, taken as a whole, free and clear of all
Liens other than Liens permitted by Section 6.02(b), and the use thereof and the
conduct of their business by each of the Loan Parties and their Subsidiaries
does not infringe in any material respect upon the rights of any other Person.
Each such registration and application that is material to the conduct of the
business of the Company and its Subsidiaries taken as a whole is subsisting, and
has not expired or been abandoned or cancelled.
SECTION 3.06    Litigation and Environmental Matters.
(a)    Actions, Suits and Proceedings.  Except as disclosed in Schedule 3.06(a),
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of any Loan
Party, threatened against or affecting the Company or any of its Subsidiaries
that (i) could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) involve this Agreement, any other
Loan Document or the Transactions.
(b)    Environmental Matters.  Except as disclosed in Schedule 3.06(b), and
except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit,
registration, exemption, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any pending or threatened claim with
respect to any Environmental Liability and (iv) knows of any basis for any
Environmental Liability.


--------------------------------------------------------------------------------




SECTION 3.07    Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940, as amended, or is subject to registration under that Act.
SECTION 3.08    Taxes.  Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it (including in its capacity as withholding agent), except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Person has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) where the failure to do so could not reasonably be
expected to individually or in the aggregate result in a Material Adverse
Effect. No material Tax liens have been filed and no material claims are being
asserted with respect to any Taxes.
SECTION 3.09    ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
Accounting Standards Codification No. 715: Compensation-Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by an amount
that could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10    Disclosure.  Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) it is understood and agreed that uncertainty is
inherent in any forecasts or projections and no assurances can be given by the
Company of the future achievement of such performance.
SECTION 3.11    Use of Credit.  Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.
SECTION 3.12    Compliance with Laws and Agreements.  Each Loan Party and its
Subsidiaries are in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it (including those under the PATRIOT Act to the extent applicable to it) or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.13    No Default. No Default or Event of Default has occurred and is
continuing.


--------------------------------------------------------------------------------




SECTION 3.14    Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date and on the date of each Borrowing,
(i) the fair value of the consolidated assets of the Company, at a fair
valuation, exceeds its consolidated debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the
consolidated property of the Company is greater than the amount that is required
to pay the probable liability of its consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Company and the Loan Parties, on a
consolidated basis, are able to pay their consolidated debts and other
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become due, absolute and matured; and (iv) the Company does not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
SECTION 3.15    Security Interest in Collateral. During the Collateral Period,
the Security Agreement shall be effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties (as defined
in the Security Agreement) a valid and enforceable security interest in the
Collateral (as defined therein) and the proceeds thereof and (i) when the
Collateral (as described therein) constituting certificated securities (as
defined in the Uniform Commercial Code (as defined in the Security Agreement))
is delivered to the Administrative Agent thereunder together with instruments of
transfer duly endorsed in blank, the security interest of the Administrative
Agent therein will constitute a perfected Lien on, and security interest in, all
right, title and interest of the Grantors (as defined in the Security Agreement)
in such Collateral, prior and superior in right to any other Person (subject
only to Liens permitted under Section 6.02 which by operation of law or contract
would have priority over the Liens securing the Obligations hereunder), and (ii)
when financing statements in appropriate form are filed in the offices specified
on Exhibit D to the Security Agreement, the security interest of the
Administrative Agent will constitute a perfected Lien on and security interest
in all right, title and interest of the Grantors (as defined in the Security
Agreement) in the other Collateral (as described therein) and the proceeds
thereof to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person
(subject only to Liens permitted under Section 6.02 which by operation of law or
contract would have priority over the Liens securing the Obligations hereunder).
SECTION 3.01    Consideration. Each Loan Party has determined that execution,
delivery, and performance of this Agreement and any other Loan Documents to be
executed by such Loan Party is within its purpose, will be of direct and
indirect benefit to such Loan Party, and is in its best interest.
SECTION 3.02    Capitalization and Subsidiaries.  Schedule 3.17 sets forth, as
of the Effective Date, (a) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries, (b) a
true and complete listing of each class of authorized Equity Interests of each
Borrower (other than the Company), of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable (to the extent such
concepts are applicable), and owned beneficially and of record by the Persons
identified on Schedule 3.17, and (c) the type of entity of the Company and each
of its Subsidiaries. All of the issued and outstanding Equity Interests owned by
any Loan Party in its Subsidiaries has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non-assessable.
SECTION 3.03    Insurance.  As of the Effective Date, the insurance required
under Section 5.05 is in effect and all premiums in respect of such insurance
have been paid. The Borrowers


--------------------------------------------------------------------------------




believe that the insurance maintained by or on behalf of the Loan Parties and
their Subsidiaries are adequate.
SECTION 3.04    Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns, and no material unfair labor practice charges,
against any Loan Party or its Subsidiaries pending or, to the knowledge of the
Borrowers, threatened. The terms and conditions of employment, hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in material violation of the Fair Labor Standards Act, or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters. All material payments due from any Loan Party or any of its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages, vacation pay and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary.
SECTION 3.05    Anti Terrorism Laws; Anti-Corruption Laws and Sanctions. The
Company has implemented and maintains in effect policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and, to the knowledge of the
Company, their respective officers, employees and directors, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (i) the Company, any Subsidiary or any of their respective directors,
officers or employees or (ii) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
directly benefit from the credit facility established hereby, is a Sanctioned
Person. No Loan or Letter of Credit, use of proceeds or other Transaction will
violate Anti-Corruption Laws or applicable Sanctions.
ARTICLE IV

CONDITIONS
SECTION 4.01    Effective Date.  This Agreement shall become effective on the
date (the “Effective Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):
(a)    Executed Counterparts.  The Administrative Agent (or its counsel) shall
have received (i) from the Company, each direct and indirect wholly owned
Domestic Subsidiary of the Company (other than Immaterial Subsidiaries) and each
Person listed on Schedule 1.01A either (x) a counterpart of this Agreement
signed on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies (which may include facsimile
transmission of a signed signature page) of the Loan Documents and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents.
(b)    Opinion of Counsel to the Loan Parties.  The Administrative Agent (or its
counsel) shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Cravath,
Swaine & Moore LLP, counsel to the Loan Parties, substantially in the form of
Exhibit C and such other counsel for the Loan Parties satisfactory to the
Administrative Agent, and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request


--------------------------------------------------------------------------------




(and the Company hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent), in each case in form and substance
reasonably acceptable to the Administrative Agent and its counsel.
(c)    Financial Projections. The Administrative Agent shall have received
satisfactory (i) quarterly projections through 2014 and (ii) annual projections
for 2014 through 2016.
(d)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers or managers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by‑laws or operating, management
or partnership agreement, and (ii) a good standing certificate for each Loan
Party from its jurisdiction of organization.
(e)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer and dated the Effective Date (i)
stating that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.
(f)    Fees. The Lenders and the Agents shall have received all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective Date.
(g)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in the jurisdictions of organization of the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted by Section 6.02 or to be discharged pursuant
to documentation satisfactory to the Administrative Agent.
(h)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02 which by
operation of law or contract would have priority over the Liens securing the
Obligations hereunder), shall be in proper form for filing, registration or
recordation or the Administrative Agent shall be satisfied with arrangements in
respect thereof.
(i)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Equity
Interests of Domestic Subsidiaries pledged pursuant to the Security Agreement as
of the Effective Date, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of


--------------------------------------------------------------------------------




the pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement that is required to be
delivered to the Administrative Agent pursuant to the Security Agreement as of
the Effective Date endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(j)    [Reserved].
(k)    Amendment and Restatement. On the Closing Date, all Loans and other
amounts outstanding under the Existing Credit Agreement, if any, shall be repaid
and unpaid accrued interest, commitment fees and letter of credit fees payable
under the Existing Credit Agreement shall be paid, in each case
contemporaneously with the making of Loans hereunder.
(l)    [Reserved].
(m)    [Reserved].
(n)    Governmental and Third-Party Approval. All governmental and third-party
approvals necessary in connection with the financing contemplated hereunder and
the continuing operations of the Company and its Subsidiaries (including
shareholder and lender approvals, if any) shall have been obtained and shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose burdensome conditions on the
financing contemplated hereby.
(o)    [Reserved].
(p)    Legal and Regulatory Matters. All legal (including tax implications) and
regulatory matters shall be reasonably satisfactory to the Administrative Agent,
including but not limited to compliance with all applicable requirements of
Regulations U, T and X of the Board of Governors of the Federal Reserve System.
(q)    Subsidiary Borrowers.  The Administrative Agent shall have received, for
each Subsidiary Borrower designated as a Subsidiary Borrower as of the Effective
Date, such documents and certificates required to be delivered under
Section 2.21 to the extent such other documents and certificates are not already
being delivered hereunder.
(r)    [Reserved].
(s)    Other Documents.  Each Lender shall have received all documentation and
other information required by regulatory authorities with respect to the Loan
Parties under applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the Patriot Act, that has been
requested by such Lender.
Any determination by the Administrative Agent that the provisions of this
Section 4.01 have been satisfied (or waived in accordance with Section 10.02)
shall be conclusive and binding unless any Lender shall object prior to the
Effective Date. The Administrative Agent shall notify the Company and the
Lenders of the Effective Date, which must occur on or prior to 3:00 p.m., New
York City time, on June 30, 2014, and such notice shall be conclusive and
binding.


--------------------------------------------------------------------------------




SECTION 4.02    Each Credit Event.  The obligation of each Lender to make any
Loan, and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:
(a)    the representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Loan or the date of issuance, amendment, renewal or extension
of such Letter of Credit (or, if any such representation or warranty is
expressly stated to have been made as of a specific earlier date, as of such
specific date), as applicable; and
(b)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
The making of each Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full in cash and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:
SECTION 5.01    Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:
(c)    as soon as available, but in any event within 75 days after the end of
each fiscal year of the Company (or such lesser number of days within which the
Company shall be required to file its Annual Report on Form 10-K for such fiscal
year with the SEC), the audited consolidated balance sheet and related
statements of income, shareholders’ equity and cash flows of the Company and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(d)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or
such lesser number of days within which the Company shall be required to file
its Quarterly Report on Form 10-Q for such fiscal quarter with the SEC), the
consolidated balance sheet and related statements of income, shareholders’
equity and cash flows of the Company and its Subsidiaries as of the end of and
for


--------------------------------------------------------------------------------




such fiscal quarter and the then elapsed portion of such fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(e)    within the time specified for delivery of financial statements under
clause (a) or (b) of this Section, (I) a certificate of a Financial Officer
certifying, in the case of financial statements delivered pursuant to clause (b)
above, (i) as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes, (ii) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (iii) setting forth reasonably detailed calculations demonstrating
compliance with (x) the last sentence of Section 6.10 and (y) Section 6.11 and
(II) if there shall have been any material change in GAAP or in the application
thereof that applies to the Company or any Subsidiary since the date of the
audited financial statements referred to in Section 3.04(a) (unless such change
shall theretofore have been notified under this subclause (II)), a notification
from a Financial Officer as to such change, specifying the effect of such change
on the financial statements accompanying such notification;
(f)    concurrently with any delivery of financial statements under
clause (a) of this Section, a certificate of the accounting firm that reported
on such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default or Event
of Default with respect to Section 6.11 (which certificate may be limited to the
extent required by accounting rules or guidelines);
(g)    subject to Section 10.21, as soon as available, but in any event not more
than 60 days after the end of each fiscal year of the Company, a copy of the
plan and forecast (including a projected consolidated and consolidating balance
sheet, income statement and funds flow statement in form acceptable to the
Administrative Agent) of the Company for each fiscal quarter of the upcoming
fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;
(h)    [reserved];
(i)    [reserved];
(j)    promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer and
chief financial officer of the Company, registration statements and other
publicly available materials filed by the Company or any of its Subsidiaries
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange (other than any
exhibits to any of the foregoing which are too voluminous to furnish and which
are made available by the Company or any of its Subsidiaries on such Person’s
website and any registration statement on Form S-8 or its equivalent) and (ii)
after the distribution thereof, copies of all financial statements, reports,
proxy statements and other materials distributed by the Company to its
shareholders generally;


--------------------------------------------------------------------------------




(k)    subject to Section 10.21, promptly after Moody’s or S&P shall have
announced a change in its Rating, written notice of such change;
(l)    promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of the ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or the ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and the Borrowers shall provide
copies of such documents and notices promptly after receipt thereof; and
(m)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
Financial statements and other documents required to be delivered pursuant to
clause (a), (b), (d) or (h) of this Section (to the extent any such financial
statements or other documents are included in reports or other materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Company posts such financial statements or other documents, or provides a link
thereto, on the Company’s website on the Internet or (ii) such financial
statements or other documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such financial statements and other documents to the Administrative
Agent or any Lender that requests the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, as the case may be, and (ii) the Company
shall notify the Administrative Agent of the posting of any such financial
statements and other documents and provide to the Administrative Agent
electronic versions (i.e., soft copies) thereof.
SECTION 5.02    Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    any actual knowledge of a Financial Officer of, or any receipt of any
notice of, any governmental investigation or any litigation, arbitration or
administrative proceeding commenced or, to the knowledge of a Financial Officer,
threatened against any Loan Party or any of its Subsidiaries that (i) could
reasonably be expected to result in damages in excess of $50,000,000, (ii) seeks
injunctive relief, (iii) alleges criminal misconduct by any Loan Party or any of
their Subsidiaries, (iv) contests any tax, fee, assessment, or other
governmental charge in excess of $50,000,000, or (v) involves any material
product recall;
(c)    during the Collateral Period, any actual knowledge of a Financial Officer
of any Lien (other than Permitted Encumbrances) or claim made or asserted
against all or any material portion of the Collateral;


--------------------------------------------------------------------------------




(d)    during the Collateral Period, any actual knowledge of a Financial Officer
of any loss, damage, or destruction to all or any material portion of the
Collateral, whether or not covered by insurance;
(e)    any actual knowledge of a Financial Officer of the occurrence of any
ERISA Event or breach of the representations and warranties in Section 3.09
that, alone or together with any other ERISA Events or breaches of such
representations and warranties that have occurred, could reasonably be expected
to result in liability of the Loan Parties and their Subsidiaries, whether
directly or by virtue of their affiliation with any ERISA Affiliate, in an
aggregate amount exceeding $50,000,000;
(f)    any actual knowledge of a Financial Officer of any event, notice or
circumstance or any correspondence with any Governmental Authority (including
with respect to any release into the indoor or outdoor environment of any
Hazardous Material that is required by any applicable Environmental Law to be
reported to a Governmental Authority) which could reasonably be expected to lead
to (i) any Environmental Liability in excess of $50,000,000, or (ii) any
material adverse change in the matter set forth in Schedule 5.02(f);
(g)    [reserved];
(h)    [reserved]; and
(i)    any event or development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth in
reasonable detail the nature of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business.  Each Loan Party will, and will
cause each of its Subsidiaries to, other than in the case of any Immaterial
Subsidiary, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and, except where any of the
following could not reasonably be expected to result in a Material Adverse
Effect, the rights, qualifications, licenses, permits, privileges, governmental
authorizations, Intellectual Property rights and franchises used or useful in
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
SECTION 5.04    Taxes and Other Obligations.  Each Loan Party will, and will
cause each of its Subsidiaries to, pay or discharge all Material Indebtedness
and all other material liabilities, including Taxes before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment could not
reasonably be expected to individually or in the aggregate result in a Material
Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance.  Each Loan Party will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its


--------------------------------------------------------------------------------




business in good working order and condition, ordinary wear and tear excepted,
and (b) maintain with financially sound and reputable insurance companies
insurance in such amounts (with no greater risk retention) and against such
risks and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations. The Loan Parties will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained, which may be a Memorandum of Insurance. The Loan
Parties shall require all such policies to name the Administrative Agent (on
behalf of the Agents, the Lenders and the Issuing Lenders) as additional insured
or loss payee, as applicable.
SECTION 5.06    Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent or any Lender), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested and all with a representative of the Company
present.
SECTION 5.07    Compliance with Laws and Obligations.
(a)    Each Loan Party will, and will cause each of its Subsidiaries to, comply
with all Requirements of Law applicable to it (including those under the PATRIOT
Act to the extent applicable to it) or its property and all Contractual
Obligations, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    The Company will, and will cause each of its Subsidiaries to, maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions.
(c)    The Loan Parties and each of their Subsidiaries shall, and shall require
that all of its tenants, subtenants, contractors, subcontractors and invitees
shall, (i) be at all times in compliance with all Environmental Laws and (ii)
ensure that their assets and operations are in compliance with all Environmental
Laws (including with respect to any Hazardous Materials that are discharged,
emitted, released, generated, used, stored, managed, transported or otherwise
dealt with). For purposes of this Section 5.07(c), noncompliance with either of
subclauses (i) and (ii) shall be deemed not to constitute a breach of this
covenant if upon learning of any actual or alleged noncompliance, such Loan
Party shall promptly undertake reasonable efforts to achieve compliance and
provided that any failure to comply with any of the foregoing could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
SECTION 5.08    Use of Proceeds and Letters of Credit.  The proceeds of the
Loans will be used, and Letters of Credit will be issued, only for general
corporate purposes of the Company and its Subsidiaries including acquisitions
otherwise permitted hereunder.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X as in effect from time to time. The Borrowers will not
request or obtain any Borrowing or Letter of Credit, and the Company shall not
use, and shall take reasonable measures to ensure that its Subsidiaries and its
or their respective directors, officers and employees shall not use, the
proceeds of any Borrowing or Letter of Credit, (A) for


--------------------------------------------------------------------------------




the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(B) for any other purpose that would result in the violation of any Sanctions
applicable to any party hereto. The Borrowers will not request or obtain any
Borrowing or Letter of Credit, and the Company shall take reasonable measures to
ensure that the proceeds of any Borrowing or Letter of Credit are not used, and
that its Subsidiaries and its or their respective directors, officers and
employees shall not use the proceeds of any Borrowing or Letter of Credit in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.
SECTION 5.09    Governmental Authorizations.  Each Loan Party will, and will
cause each of its Subsidiaries to, promptly from time to time obtain or make and
maintain in full force and effect all material licenses, consents,
authorizations and approvals of, and all material filings and registrations
with, any Governmental Authority from time to time necessary under the laws of
the jurisdiction in which each Loan Party is located for the making and
performance by each such Loan Parties of the Loan Documents.
SECTION 5.10    Maintenance of Ratings.  Subject to Section 10.21, the Company
shall use commercially reasonable efforts to maintain Ratings issued by Moody’s
and S&P (but not any particular Rating).


SECTION 5.11    [Reserved]. 


SECTION 5.12    [Reserved]. 
SECTION 5.13    Additional Collateral; Further Assurances.
(a)    Subject to applicable law, the Borrowers and each Subsidiary that is a
Loan Party may at its election cause any of its Subsidiaries, and shall (within
30 days after such formation or acquisition, or determination that such
Subsidiary is no longer an Immaterial Subsidiary, or such longer period as may
be agreed to by the Administrative Agent) cause each of its wholly owned
Domestic Subsidiaries (other than Immaterial Subsidiaries) formed or acquired
after the Effective Date or which ceases to be an Immaterial Subsidiary after
the Effective Date, in accordance with the terms of this Agreement, to (A)
during the Guarantee Period, become a Loan Party by executing the Joinder
Agreement set forth as Exhibit G hereto (the “Joinder Agreement”) and (B) during
the Collateral Period, to execute and deliver such amendments, supplements or
documents of accession to any Collateral Documents as the Administrative Agent
deems necessary for such Subsidiary to grant to the Administrative Agent (for
the benefit of the Secured Parties) a perfected first priority security interest
in the Collateral described in such Collateral Document with respect to such
Subsidiary, subject only to Liens permitted under Section 6.02. Upon execution
and delivery of such documents and agreements, each such Person (i) described in
the foregoing clause (A) shall automatically become a Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) described in the foregoing
clause (B) will grant Liens to the Administrative Agent, for the benefit of the
Secured Parties), in any property of such Loan Party which constitutes
Collateral.
(b)    During the Collateral Period, each Borrower and each Subsidiary that is a
Loan Party will cause 100% of the issued and outstanding Equity Interests owned
by it in each of its Domestic


--------------------------------------------------------------------------------




Subsidiaries to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to the terms and conditions of the Loan Documents as the Administrative
Agent shall reasonably request.
(c)    Without limiting the foregoing, each Loan Party will, and will cause each
of its Subsidiaries to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure, during the Collateral Period, perfection and priority
of the Liens created or intended to be created by the Collateral Documents, all
at the expense of the Loan Parties. In addition, during the Collateral Period
each Loan Party will execute and deliver, or cause to be executed and delivered,
to the Administrative Agent filings with any governmental recording or
registration office in any jurisdiction reasonably required by the
Administrative Agent in order to perfect or protect the Liens of the
Administrative Agent granted under any Collateral Document in any Intellectual
Property.
(d)    If any material assets (other than Foreign Equity Interests, real estate
or other Excluded Property) are acquired by the Borrowers or any Subsidiary that
is a Loan Party during the Collateral Period (other than assets constituting
Collateral under the Security Agreement that become subject to the Lien in favor
of the Administrative Agent for the benefit of the Secured Parties upon
acquisition thereof), the Borrowers will notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the Required
Lenders, the Borrowers, pursuant to the terms and conditions of the Loan
Documents, will, subject to paragraph (e) below, cause such assets to be
subjected to a first priority, perfected Lien in favor of the Administrative
Agent for the benefit of the Secured Parties, subject only to Liens permitted
under Section 6.02, pursuant to the terms and conditions of the Loan Documents
and will take, and cause the other Loan Parties to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.
(e)    Notwithstanding any other provision of this Agreement or any Loan
Document to the contrary, Excluded Property will be excluded from the
requirements of paragraphs (a) through (d) above. Without limiting the
foregoing, (A) no real estate shall be required to be made subject to a
mortgage; (B) no Loan Party shall be required to pledge any Foreign Equity
Interest; (C) no Loan Party shall be required to pledge any Equity Interest in
Brunswick Financial Services Corporation and Brunswick Financial Services
Corporation shall not be required to become a Loan Party; and (D) no control
agreement shall be required to be delivered in respect of any deposit account,
securities account or commodities account.

ARTICLE VI

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:


--------------------------------------------------------------------------------




SECTION 6.01    Indebtedness; Preferred Stock.
SECTION 6.01A    Indebtedness.
No Loan Party will, nor will it permit any of its Subsidiaries to, create, incur
or suffer to exist any Indebtedness, except:
(c)    the Obligations;
(d)    Indebtedness existing on the date hereof and set forth on Schedule 6.01A
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;
(e)    Indebtedness of any Borrower to any Subsidiary or any other Borrower and
of any Subsidiary to any Borrower or any other Subsidiary, provided that (i)
Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or any
Subsidiary that is a Loan Party shall be subject to Section 6.06 and (ii)
Indebtedness of any Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated in bankruptcy to the Obligations on terms reasonably
satisfactory to the Administrative Agent (it being understood that the Company
shall have in place agreements for such subordination within 60 days, or such
other period as shall be acceptable to the Administrative Agent in its sole
discretion, of the Effective Date);
(f)    Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Subsidiary of Indebtedness of any Borrower or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01A, (ii) Guarantees by any Borrower or any Subsidiary that is a
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.06 and (iii) Guarantees permitted under this clause (d)
shall be subordinated to the Obligations of the applicable Subsidiary if, and on
the same terms as, the Indebtedness so Guaranteed is subordinated to the
Obligations;
(g)    Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $75,000,000 at any time outstanding;
(h)    Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in clauses (b), (e), (j), (k), (l)
or (u) hereof; provided that, (i) the principal amount of such Indebtedness is
not increased (except to the extent used to finance accrued interest and premium
(including tender or makewhole premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses), (ii) any Liens securing such
Indebtedness are not extended to any additional property of any Loan Party or
any of their respective Subsidiaries or, if the original Indebtedness was
unsecured, then the refinancing, renewal or extension Indebtedness shall be
unsecured (other than with Available Collateral), (iii) no Loan Party or
Subsidiary of any Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed and (v) if the Indebtedness that is refinanced, renewed,
or extended was subordinated in right of payment to the


--------------------------------------------------------------------------------




Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness;
(i)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(j)    Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;
(k)    Indebtedness of the Company, any other Loan Party or any other Subsidiary
that owns Available Collateral or Collateral incurred to refinance in whole or
in part Existing 2021 Notes or for any other purpose (it being understood that
the proceeds of any such Indebtedness incurred to refinance Existing 2021 Notes
may be deposited in an account subject to a control agreement reasonably
satisfactory to the Administrative Agent pending the application of such
proceeds to refinance such Existing 2021 Notes which control agreement shall
during the Collateral Period provide that the Administrative Agent shall have a
security interest therein, and control over such proceeds, for the benefit of
the Secured Parties subject only to the right of the Company, so long as no
Event of Default shall have occurred and be continuing, to use such proceeds to
refinance Existing 2021 Notes)); provided that the aggregate principal amount of
Indebtedness at any time outstanding in reliance on this paragraph (i) (net of
the amount of any proceeds on deposit in any control account as described above)
shall not, when taken together with (1) the aggregate outstanding principal
amount of the Existing 2021 Notes (or any refinancing or replacement of the
Existing 2021 Notes incurred in reliance on paragraph (f) above (disregarding
any principal amount in excess of the original principal amount thereof
permitted to be incurred pursuant to the parenthetical contained in clause (i)
of such paragraph (f)), other than a refinancing or replacement that can be
incurred under clause (j) below, which shall be deemed to use the basket under
clause (j) and not the basket under this clause (i)), and (2) the aggregate
amount of sale and leaseback transactions consummated pursuant to clause (ii) or
(iii) of Section 6.07, exceed $300,000,000; provided further that immediately
after giving pro forma effect to the incurrence of any Indebtedness pursuant to
this paragraph (i), no Default or Event of Default shall have occurred and be
continuing;
(l)    unsecured Indebtedness of the Company (including preferred Equity
Interests) and unsecured Indebtedness of other Loan Parties having a scheduled
final maturity date after the Commitment Termination Date; provided that both
immediately before and immediately after giving pro forma effect thereto, no
Default or Event of Default shall have occurred and be continuing and the
Company shall be in compliance with Section 6.11;
(m)    Indebtedness of Foreign Subsidiaries or of Foreign Holdcos and unsecured
Guarantees of such Indebtedness by the Company; provided that the aggregate
principal amount of Indebtedness permitted by this paragraph (k), together with
the aggregate amount of sale and leaseback transactions consummated pursuant to
clause (iv) of Section 6.07, at any time outstanding shall not exceed the
greater of (x) $100,000,000 and (y) 4.0% of the aggregate assets held by, or
related to, the Foreign Subsidiaries of the Company determined at any time in
accordance with GAAP as disclosed in the financial statements or in the
footnotes to the financial statements of the Company most recently delivered
pursuant to Section 5.01(a) or (b) (or, prior to the first such delivery of
financial statements, in the financial statements referred to in Section
3.04(a)).


--------------------------------------------------------------------------------




(n)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (l) at any time outstanding shall not
exceed $35,000,000;
(o)    Indebtedness arising out of Capital Leases incurred in connection with
sale and leaseback transactions permitted by Section 6.07;
(p)    [reserved];
(q)    Indebtedness arising out of customer deposits in the ordinary course of
business;
(r)    Indebtedness with respect to surety bonds and similar arrangements
incurred in the ordinary course of business;
(s)    Indebtedness arising in connection with (i) any Permitted Foreign
Securitization or (ii) any Permitted Floorplan Vehicle Transaction;
(t)    Indebtedness of the Company incurred in connection with insurance premium
financing arrangements not to exceed $10,000,000 in the aggregate at any time
outstanding;
(u)    Guarantees of obligations of Persons other than Subsidiaries that are
permitted Investments under Section 6.06;
(v)    other Indebtedness not to exceed $25,000,000 at any time outstanding;
(w)    Indebtedness of the Company, any other Loan Party or any other Subsidiary
that owns a Fond du Lac Facility, including the Fond du Lac Existing
Indebtedness, that is secured by assets included in the Fond du Lac Facility;
provided that the aggregate principal amount of Indebtedness permitted by this
paragraph (u), together with the aggregate amount of sale and leaseback
transactions consummated pursuant to clause (v) of Section 6.07 and the
aggregate amount of any refinancing Indebtedness in respect of such Indebtedness
incurred in reliance on paragraph (f) above, shall not exceed $70,000,000 at any
time outstanding; and
(x)    Floorplan Receivables Permitted Indebtedness.
SECTION 6.01B    [Reserved]
SECTION 6.02    Liens.  No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:
(c)    Liens created pursuant to any Loan Document;
(d)    Permitted Encumbrances;


--------------------------------------------------------------------------------




(e)    any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (i) no
such Lien shall extend to any other property or asset of any Borrower or any
Subsidiary and (ii) any such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that are permitted hereby;
(f)    Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01A(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of such Borrower or Subsidiary or any
other Borrower or Subsidiary;
(g)    any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary or is merged or consolidated with any
Borrower or any Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary or is so merged or consolidated securing Indebtedness
permitted under Section 6.01A(l); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, merger or consolidation
or such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall
not apply to any other property or assets of such Borrower or Subsidiary or any
other Borrower or Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition, merger or
consolidation or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that are permitted hereby;
(h)    interests of a lessor under any Capital Lease entered into in connection
with sale and leaseback transactions permitted pursuant to Section 6.07;
(i)    Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(j)    Liens on property or assets of Foreign Subsidiaries and Foreign Holdcos
outside the United States of America, Liens on Foreign Equity Interests and
Liens on Foreign Receivables securing Indebtedness permitted by Section
6.01A(k);
(k)    (i)    Liens securing Indebtedness permitted by Section 6.01A(i);
provided that such Liens are limited to (i) Liens on the Available Collateral
and (ii) solely during the Collateral Period, second priority (or more junior)
Liens on the Collateral (subject to the delivery of an intercreditor agreement
in form customary for financings of such type and otherwise satisfactory to the
Administrative Agent in its Permitted Discretion); and Liens on cash and Cash
Equivalents securing Indebtedness permitted by Section 6.01A(o) or (p);
(l)    Liens on (i) Foreign Receivables and related assets arising in connection
with any Permitted Foreign Securitization and (ii) Liens on Floorplan Borrowing
Base Assets and related assets or interests therein arising in connection with
any Permitted Floorplan Vehicle Transaction;
(m)    Liens consisting of rights of first refusal, put/sale options and other
customary arrangements with respect to, and restrictions on, the sale, pledge or
other transfer of Equity Interests in Persons in which not all the Equity
Interests are owned by the Company and its Subsidiaries;


--------------------------------------------------------------------------------




(n)    Liens arising from precautionary UCC financing statements or other Lien
filings made in respect of any lease or other Disposition permitted by this
Agreement;
(o)    Liens on rights in respect of insurance premiums paid on behalf of the
Company securing Indebtedness permitted pursuant to Section 6.01A(r);
(p)    other Liens securing obligations in an aggregate amount outstanding at
any time not in excess of $15,000,000;
(q)    Liens on the Fond du Lac Facility securing Indebtedness permitted by
Section 6.01A(u) or any refinancing thereof permitted by Section 6.01A(f);
(r)    (i) Liens on proceeds of dispositions of assets pledged in compliance
with this Agreement to secure other Indebtedness to the extent such proceeds are
held following such disposition pending application thereof in accordance with
the requirements of such other Indebtedness; and (ii) Liens on cash or Cash
Equivalents of the Company or any Subsidiary arising in connection with
defeasing Existing 2021 Notes or otherwise making them subject to cash
collateral or escrow arrangements satisfactory to the Administrative Agent; and
(s)    Floorplan Receivables Permitted Liens.
Notwithstanding the foregoing, during the Collateral Period, none of the Liens
permitted pursuant to this Section 6.02 may at any time attach to any Loan
Party’s assets (other than the Headquarters) to the extent such Liens would
constitute a utilization of Section 5.05(b) of the 1987 Existing Notes
Indenture, other than those permitted under paragraphs (a) or (o) above.
Notwithstanding anything to the contrary contained in this Agreement or any
Collateral Document (including any provision for, reference to, or
acknowledgement of, any Lien), nothing herein and no approval by the
Administrative Agent or the Lenders of any Lien (whether such approval is oral
or in writing) shall be construed as or deemed to constitute a subordination by
the Administrative Agent or the Lenders of any security interest or other right,
interest or Lien in or to the Collateral or any part thereof in favor of any
Lien or any holder of any Lien.
SECTION 6.03    Fundamental Changes.
(c)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Borrower (other than the Company) or any
Subsidiary of a Borrower may merge into a Borrower in a transaction in which a
Borrower is the surviving entity, (ii) any Loan Party (other than a Borrower)
may merge into any Loan Party in a transaction in which the surviving entity is
a Loan Party, (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders, (iv) any non-Loan Party may merge into, or
consolidate with, a Loan Party in a transaction in which the surviving entity is
a Loan Party, (v) any non-Loan Party may merge into, or consolidate with,
another non-Loan Party and (vi) any Subsidiary (other than a Borrower) may merge
into or consolidate with any Person in a transaction permitted under Section
6.04 in which the surviving entity is not a Subsidiary; provided that any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.06.


--------------------------------------------------------------------------------




(d)    No Loan Party will, nor will it permit any of its Subsidiaries to, engage
in any business other than businesses of the type conducted by any of the
Borrowers and their Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
SECTION 6.04    Dispositions.  No Loan Party will, nor will it permit any of its
Subsidiaries to, make any Disposition of its property, whether now owned or
hereafter acquired (including receivables and leasehold interests and any Equity
Interest owned by it), nor will any Loan Party permit any of its Subsidiaries to
issue any additional Equity Interest in such Subsidiary (other than to another
Borrower or another Subsidiary in compliance with Section 6.05), except for:
(a)    sales, transfers and dispositions of inventory in the ordinary course of
business;
(b)    Dispositions to any Borrower or any other Subsidiary, provided that any
such Dispositions by a Loan Party to a Subsidiary that is not a Loan Party shall
be made in compliance with Section 6.06;
(c)    Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business and
consistent with past practices;
(d)    Dispositions that are Investments permitted by Section 6.06;
(e)    sales to effect sale and leaseback transactions permitted by Section
6.07;
(f)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
(g)    Dispositions of assets (other than Equity Interests in a Subsidiary of
the Company unless all such Equity Interests in such Subsidiary are sold) that
are not permitted by any other paragraph of this Section, provided that the fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this paragraph (g) in the aggregate in any fiscal year shall not
at the time of such sale, transfer or other disposal exceed 15% of Total Assets
as of the last day of the immediately preceding fiscal year;
(h)    Restricted Payments permitted by Section 6.08;
(i)    Dispositions listed on Schedule 6.04;
(j)    Dispositions of cash and Cash Equivalents in the ordinary course of
business or in connection with a transaction otherwise permitted under this
Agreement;
(k)    Dispositions in connection with (i) a Permitted Foreign Securitization or
(ii) a Permitted Floorplan Vehicle Transaction;
(l)    Dispositions of receivables, leases and secured loans in the ordinary
course of business and consistent with past practices in connection with
customer finance programs or Dispositions of receivables, leases and secured
loans in the ordinary course of business in connection with any Floorplan
Receivables Permitted Indebtedness;


--------------------------------------------------------------------------------




(m)    Dispositions of Inventory between or among any Borrower and any
Subsidiary in the ordinary course of business and consistent with past
practices;
(n)    Dispositions of any interests in the BAC Joint Venture in connection with
any amendment, modification, replacement or termination thereof; and
(o)    the Specified Disposition;
provided that all Dispositions permitted hereby (other than those permitted by
paragraphs (b) (to the extent the applicable transaction is solely among Loan
Parties), and (f), (h) and (m) above) shall be made for fair value.
SECTION 6.05    Transactions with Affiliates.  No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
solely between or among any Borrower and any Subsidiary that is a Loan Party not
involving any other Affiliate, (c) any loans, advances, Guarantees and other
Investments permitted by Section 6.06(b), (c), (d), (f), (h), (i) or (l), (d)
any Indebtedness permitted under Section 6.01A(b), (c), (d) or, to the extent
relating to the foregoing, (f), (e) any Restricted Payment permitted by Section
6.08, (f) loans or advances to employees permitted under Section 6.06, (g) the
payment of reasonable fees to directors of any Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business, (h) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options, equity incentive
and stock ownership plans approved by a Borrower’s or Subsidiary’s board of
directors and the 2005 Elective Deferred Incentive Compensation Plan, (i)
transactions with the BAC Joint Venture consisting of (x) receivables
securitizations entered into in the ordinary course of business and consistent
with past practices and (y) cash equity contributions by the Company and/or any
Subsidiary to the BAC Joint Venture permitted by Section 6.06(n), (j)
transactions arising in connection with any Permitted Foreign Securitization or
any Permitted Floorplan Vehicle Transaction, and (k) sales of Inventory
permitted by Section 6.04(m).
SECTION 6.06    Investments, Loans, Advances, Guarantees and Acquisitions. 
Subject to Section 10.21, no Loan Party will, nor will it permit any Subsidiary
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger)
any Equity Interests, evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances or extensions of credit to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise) (each such
transaction, an “Investment”), except:
(d)    Cash Equivalents;
(e)    Investments in existence on the date of this Agreement and described on
Schedule 6.06;


--------------------------------------------------------------------------------




(f)    intercompany Investments (including intercompany Guarantees of
Indebtedness) by the Company in any Subsidiary or by any Subsidiary in the
Company or any other Subsidiary; provided that the aggregate amount of any
Investments made after the Effective Date in reliance on this paragraph (c) by
Loan Parties in Subsidiaries that are not Loan Parties (other than Investments
arising as a result of cash management transactions in the ordinary course of
business and consistent with past practices and Guarantees permitted under
Section 6.01A(k)) shall not exceed $20,000,000 at any time outstanding;
(g)    Guarantees constituting Indebtedness permitted by Section 6.01A; provided
that the aggregate amount of any Guarantees incurred in reliance on this
paragraph (d) by any Loan Party of any Indebtedness of Subsidiaries that are not
Loan Parties shall not exceed $25,000,000;
(h)    loans or advances made by any Loan Party and the Subsidiaries to their
employees on an arms’-length basis in the ordinary course of business and
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $5,000,000 in the aggregate at any
time outstanding;
(i)    notes payable, or stock or other securities issued by Account Debtors to
any Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts and other Investments arising in connection with
the compromise, settlement or collection of accounts receivable, in each case in
the ordinary course of business and consistent with past practices;
(j)    Investments in the form of Swap Agreements permitted by Section 6.12;
(k)    Investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
(l)    Investments received in connection with the dispositions of assets
permitted by Section 6.04;
(m)    Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(n)    Permitted Acquisitions, so long as both immediately before and
immediately after giving pro forma effect to such Permitted Acquisition, the
Company is in compliance with Section 6.11;
(o)    Guarantees by the Company or any of its Subsidiaries of leases (other
than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(p)    Investments in an aggregate amount not to exceed (i) together with
Investments in joint ventures and Permitted Foreign Acquisitions made pursuant
to Section 6.06(o)(iii)(A), $75,000,000 at any time outstanding plus (ii)
additional amounts so long as both immediately before and immediately after
giving pro forma effect to such Investment, the Leverage Ratio is less than or
equal to (A) prior to the BAC Termination, 2.25:1.00 or (B) after the BAC
Termination, 2.75:1.00;


--------------------------------------------------------------------------------




(q)    Investments in the BAC Joint Venture (A) existing on the Effective Date,
and (B) made after the Effective Date pursuant to the BAC Joint Venture
Obligations in accordance with the BAC LLC Agreement as in effect on the
Effective Date (or as amended or replaced); and Investments made in Brunswick
Financial Services Corporation to the extent the proceeds thereof are applied to
make any such Investment in the BAC Joint Venture;
(r)    (i) Investments in the joint ventures identified on Schedule 6.06(o) from
and after the Effective Date in an aggregate amount not to exceed $20,000,000 at
any time outstanding; provided that immediately before and immediately after
giving pro forma effect to such Investment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom; (ii) Investments to
acquire minority interests in Foreign Subsidiaries from and after the Effective
Date in an aggregate amount not to exceed $10,000,000 at any time outstanding;
provided that immediately before and immediately after giving pro forma effect
to such Investment, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; and (iii) additional Investments in joint
ventures and Permitted Foreign Acquisitions, in each case, in an aggregate
amount not to exceed (A) together with Investments made pursuant to Section
6.06(m)(i), $75,000,000 at any time outstanding plus (B) additional amounts so
long as both immediately before and immediately after giving pro forma effect to
such Investment or Permitted Foreign Acquisition, the Leverage Ratio is less
than or equal to (1) prior to the BAC Termination, 2.25:1.00 or (2) after the
BAC Termination, 2.75:1.00;
(s)    Investments acquired as a result of the performance of Customer Finance
Program Obligations and other Investments arising in connection with the
compromise, settlement or collection of such Investments in the ordinary course
of business and consistent with past practices; Investments consisting of
Indebtedness of customers held pending Disposition pursuant to a customer
finance program in the ordinary course of business and consistent with past
practices; and Investments in an aggregate amount not to exceed $5,000,000 at
any time outstanding of Blue Water Dealer Services, Inc. consisting of
Indebtedness of retail customers held until funded by a retail finance lender;
(t)    Investments arising in connection with any Permitted Foreign
Securitization or any Permitted Floorplan Vehicle Transaction and Investments
that are Floorplan Borrowing Base Assets;
(u)    At any time prior to the consummation of the Specified Disposition,
Investments to acquire Bowling Assets in an aggregate amount not to exceed
$20,000,000 at any time outstanding; provided that immediately before and
immediately after giving pro forma effect to such Investment, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; and
(v)    other Investments not otherwise permitted by this Section 6.06 in an
aggregate amount not to exceed $25,000,000 at any time outstanding.
SECTION 6.07    Sale and Leaseback Transactions.  No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for (i)
any such sale of any fixed or capital assets by any Borrower or any Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 180 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset, provided that the aggregate amount of sale and leaseback
transactions consummated pursuant to this clause (i) shall not exceed
$50,000,000, (ii) Permitted Refinancing Sale and Leaseback Transactions in an


--------------------------------------------------------------------------------




aggregate amount at any time outstanding, together with the aggregate amount of
sale and leaseback transactions consummated under clause (iii) below and the
aggregate principal amount of Indebtedness incurred under Section 6.01A(i), not
to exceed $300,000,000, (iii) Permitted Other Sale and Leaseback Transactions in
an aggregate amount at any time outstanding not to exceed $70,000,000 or,
together with the aggregate amount of sale and leaseback transactions
consummated under clause (ii) above and the aggregate principal amount of
Indebtedness incurred under Section 6.01A(i), not to exceed $300,000,000, (iv)
Permitted Foreign Sale and Leaseback Transactions in an aggregate amount,
together with the aggregate principal amount of Indebtedness incurred under
Section 6.01A(k) at any time outstanding, not to exceed the greater of (x)
$100,000,000 and (y) 4.0% of the aggregate assets held by, or related to, the
Foreign Subsidiaries of the Company determined at any time in accordance with
GAAP as disclosed in the financial statements or in the footnotes to the
financial statements of the Company most recently delivered pursuant to Section
5.01(a) or (b) (or, prior to the first such delivery of financial statements, in
the financial statements referred to in Section 3.04(a)), and (v) Fond du Lac
Sale and Leaseback Transactions in an aggregate amount, together with the
aggregate principal amount of Indebtedness incurred under Section 6.01A(u) and
the aggregate amount of any refinancing Indebtedness in respect of such
Indebtedness incurred in reliance on Section 6.01A(f) at any time outstanding,
not to exceed $70,000,000.
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness.
(a)    Subject to Section 10.21, no Loan Party will, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) each Loan Party and its Subsidiaries may declare and pay
dividends or other distributions with respect to its common Equity Interests
payable solely in additional shares of its common Equity Interests, and, with
respect to its preferred Equity Interests, payable solely in additional shares
of such preferred Equity Interests or in shares of its common Equity Interests,
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iii) the Company may make Restricted Payments, not exceeding
$2,000,000 during any fiscal year, pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Company
and any of its Subsidiaries and for deceased and terminated employees and
present and former directors (including their estates), (iv) the Company may
declare and pay dividends with respect to any preferred Equity Interests issued
pursuant to Section 6.01B and (v) so long as both immediately before and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, the Company may make other
Restricted Payments in an aggregate amount not to exceed $60,000,000 plus, so
long as both immediately before and immediately after giving pro forma effect
thereto the Leverage Ratio is less than or equal to (A) prior to the BAC
Termination, 2.00:1.00 or (B) after the BAC Termination, 2.50:1.00, additional
amounts.
(b)    Subject to Section 10.21, no Loan Party will, nor will it permit any
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
(iii)    payment of Indebtedness created under the Loan Documents;


--------------------------------------------------------------------------------




(iv)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(v)    refinancings of Indebtedness to the extent permitted by Section 6.01A;
(vi)    payment of secured Indebtedness that becomes due as a result of the
Disposition of the property or assets securing such Indebtedness;
(vii)    payment of Indebtedness owed to the Company or any other Loan Party,
payment of Indebtedness owed to any Subsidiary arising in respect of cash
management transactions in the ordinary course of business and consistent with
past practices, and payment of any Indebtedness owed to any Subsidiary that was
originally incurred as a cash management transaction in the ordinary course of
business and consistent with past practices;
(viii)    payment of Indebtedness under overdraft facilities and under
short-term or demand credit facilities;
(ix)    [reserved]; and
(x)    so long as both immediately before and immediately after giving pro forma
effect thereto, no Default or Event of Default shall have occurred and be
continuing, other payments in respect of Indebtedness in an aggregate amount not
to exceed $30,000,000 plus, so long as both immediately before and immediately
after giving pro forma effect thereto the Leverage Ratio is less than or equal
to (A) prior to the BAC Termination, 2.00:1.00 or (B) after the BAC Termination,
2.50:1.00, additional amounts.
SECTION 6.09    Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Obligations, (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to, or other Investments in, any Borrower or any other
Subsidiary or to Guarantee the Obligations or (c) the ability of any Subsidiary
to transfer any of its assets to the Borrowers or any other Subsidiary of the
Borrowers; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (or to any extension or renewal of, or any amendment or
modification thereof (or, in the case of any such restriction or condition
contained in any agreement relating to the BAC Joint Venture, any replacement
thereof, whether contained in the same or a different document), to the extent
the scope of any such restriction or condition is not expanded in any material
respect), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to (A) Indebtedness secured by, or
sale and leaseback transactions in respect of, Available Collateral, provided
such restrictions apply solely to the assets included in the Available
Collateral and the Subsidiaries that own the Available Collateral, (B) (i) any
Permitted Foreign Securitization, provided such restrictions apply solely to the
applicable Foreign Receivables and related assets, any applicable Permitted
Foreign Securitization Subsidiary and the Subsidiaries that own such Foreign
Receivables, or (ii) any Permitted Floorplan Vehicle Transaction, provided such
restrictions apply solely to the applicable Floorplan Borrowing Base Assets and
related assets or interests therein, any applicable Permitted Floorplan Vehicle
Transaction


--------------------------------------------------------------------------------




Subsidiary and the Company and any Subsidiaries that own such Floorplan
Borrowing Base Assets and related assets or interests therein, (C) any
Indebtedness incurred under Section 6.01A(k), provided such restrictions apply
solely to the applicable Foreign Subsidiary or Foreign Holdco and its
Subsidiaries, or (D) Indebtedness secured by, or sale and leaseback transactions
in respect of, the Fond du Lac Facility, provided such restrictions apply solely
to the Fond du Lac Facility and the Subsidiaries that own the Fond du Lac
Facility, (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or assets to be sold, (v) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to (x)
the Mercury Facility or any other secured Indebtedness or any sale and leaseback
transaction permitted by this Agreement if such restrictions or conditions apply
only to the property or assets securing such Indebtedness or (y) any
Indebtedness of any Foreign Subsidiary if such restrictions or conditions apply
only to property or assets of Foreign Subsidiaries, (vi) clause (a) of the
foregoing shall not apply to customary provisions in leases restricting the
assignment thereof, and (vii) the foregoing shall not apply to restrictions and
conditions imposed on any Subsidiary by agreements relating to Indebtedness
permitted under Section 6.01A(l) and in existence at the time such Subsidiary
became a Subsidiary.
SECTION 6.10    Amendment of Material Documents; Customer Finance Program
Obligations.  Prior to the Investment Grade Release Date, no Loan Party will,
nor will it permit any Subsidiary to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness, the Existing
Notes (including the Existing Notes Indentures) or any Material Indebtedness
incurred in reliance on Section 6.01A(i) or (j) or (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, in each case to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders. As at the
last day of any fiscal quarter of the Company ending after the Effective Date
but prior to the Investment Grade Release Date, the aggregate amount of (A)
Customer Finance Program Obligations that are inventory repurchase obligations
shall not exceed the greater of (x) 25% of the aggregate outstanding amount as
of such day of the dealer obligations in respect of products of the Company and
its Subsidiaries financed through any customer finance program and (y)
$235,000,000, and (B) Customer Finance Program Obligations that are recourse
obligations shall not exceed the greater of (x) 40% of the aggregate outstanding
amount as of such day of the dealer obligations in respect of products of the
Company and its Subsidiaries financed through any customer finance program and
(y) $130,000,000.
SECTION 6.11    Financial Covenants. 
(a)    Minimum Interest Coverage Ratio.  The Loan Parties will not permit the
Interest Coverage Ratio as at the last day of any Test Period to be less than
3.50 to 1.00.
(b)    Maximum Leverage Ratio.  The Loan Parties will not (i) permit the
Leverage Ratio to be more than (A) prior to the BAC Termination, 3.00 to 1.00 or
(B) after the BAC Termination, 3.50 to 1.00, in each case as of the last day of
any Test Period that does not occur during an Acquisition Step-Up Period or (ii)
permit the Leverage Ratio to be more than (A) prior to the BAC Termination, 3.25
to 1.00 or (B) after the BAC Termination, 3.75 to 1.00, in each case as of the
last day of any Test Period that does occur during an Acquisition Step-Up
Period.
An “Acquisition Step-Up Period” shall mean each period commencing with a fiscal
quarter during which a Designated Acquisition is consummated and ending on the
day immediately following the fourth fiscal quarter end date following the date
on which such Designated Acquisition is consummated, provided that following the
commencement of any Acquisition Step-Up Period no other Acquisition Step-Up
Period


--------------------------------------------------------------------------------




may commence until the third fiscal quarter after the final fiscal quarter of
such Acquisition Step-Up Period.
SECTION 6.12    Swap Agreements. No Loan Party will, nor will it permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Subsidiary of the Company, except for Swap Agreements having an aggregate
notional amount for all such Swap Agreements not to exceed $50,000,000 that are
entered into for the purpose of hedging (i) the distribution of proceeds to be
received from the disposition of an asset or (ii) the anticipated earnings of a
Subsidiary) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary or
with respect to any refinancing or replacement of any such liability or
investment or any potential issuance of Indebtedness.
SECTION 6.13    Changes in Fiscal Periods. No Loan Party will, nor will it
permit any of its Subsidiaries to, permit the fiscal year of any Loan Party to
end on a day other than December 31 or change a Loan Party’s method of
determining fiscal quarters.
SECTION 6.14    Lines of Business. No Loan Party will, nor will it permit any of
its Subsidiaries to, enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Loan Party and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
ARTICLE VII

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three Business Days or more;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any of their Subsidiaries in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made or furnished;


--------------------------------------------------------------------------------




(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to any Loan
Party’s existence) or 5.08 or Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in
clause (a), (b), (c) or (d) of this Article) or any other Loan Document and such
failure shall continue unremedied for a period of 30 or more days after notice
thereof from the Administrative Agent;
(f)    any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Subsidiary (other than any Non-Material
Subsidiary) of a Loan Party or its debts, or of a substantial part of its
assets, under any Insolvency Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of any Loan Party or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;
(h)    any Loan Party or any Subsidiary (other than any Non-Material Subsidiary)
of any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any
Insolvency Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of a Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(i)    any Loan Party or any Subsidiary (other than any Non-Material Subsidiary)
of a Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against any Loan Party or any Subsidiary
of any Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30


--------------------------------------------------------------------------------




consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party or any Subsidiary of any Loan Party to enforce any such
judgment;
(k)    (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed
by a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan(s) or (iv) any Loan Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan; and in each case in clauses (i) through (iv) above,
such event or condition, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;
(l)    a Change in Control shall occur;
(m)    the Loan Guaranty shall fail to remain in full force or effect with
respect to any Guarantor or any action shall be taken by any Guarantor to
discontinue or to assert the invalidity or unenforceability of the Loan Guaranty
with respect to any Guarantor, or any Guarantor shall deny that it has any
further liability under the Loan Guaranty, or shall give notice to such effect,
or shall contest the enforceability of the Loan Guaranty;
(n)    during the Collateral Period, any Collateral Document shall for any
reason fail to create a valid and perfected first priority security interest in
any material portion of the Collateral (in the reasonable determination of the
Administrative Agent or the Required Lenders) purported to be covered thereby,
except as permitted by the terms of the Loan Documents, or any material
Collateral Document shall fail to remain in full force or effect or any action
shall be taken by any Loan Party to discontinue or to assert the invalidity or
unenforceability of any material Collateral Document, except in each case from
the failure of the Administrative Agent, through no fault of any Loan Party, to
maintain possession of certificates delivered to it representing securities
pledged under any Collateral Document;
(o)    any Loan Party or any Subsidiary of any Loan Party shall (i) be the
subject of any proceeding or investigation pertaining to the release of any
Hazardous Material into the indoor or outdoor environment, or (ii) violate any
Environmental Law, which, in the case of any event described in clause (i) or
clause (ii), has resulted in an Environmental Liability in an amount which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which Environmental Liability is not properly reserved
against, paid, bonded or otherwise discharged within thirty (30) days or which
is not being reasonably contested in good faith; provided that, after taking
into account any such reserve, or the terms of any such payment, bond or
discharge, or the pendency of any such contestment, such Environmental Liability
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; or
(p)    or any Loan Party shall challenge the enforceability of any Loan Document
or shall assert in writing, or engage in any action or inaction based on any
such assertion, that any Loan Document has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms;
then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company


--------------------------------------------------------------------------------




(on behalf of itself and all other Loan Parties), take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; in case of any event with respect to the Borrowers described
in clause (g) or (h) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties. Upon the occurrence and the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the Uniform Commercial Code.

ARTICLE VIII

THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, invest in and
generally engage in any kind of business with the Loan Parties or any Subsidiary
of a Loan Party or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary of any Loan Party that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative


--------------------------------------------------------------------------------




Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth herein or
therein, or in connection herewith or therewith, (v) the validity,
enforceability, adequacy, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (vi) the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vii) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, (i) any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it to be genuine and to have been authorized, signed
or sent by the proper Person, (ii) any statement made to it orally or by
telephone and believed by it to be made or authorized by the proper Person or
(iii) any statement made by a director, authorized signatory or employee of any
Person regarding any matters which may reasonably be assumed to be within his or
her knowledge or within his or her power to verify.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company or any of its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Company.  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor with (unless an Event of
Default shall have occurred and be continuing) the prior written consent of the
Company (which consent shall not be unreasonably withheld).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent’s resignation
shall nonetheless become effective and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges, obligations and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Company to a successor Administrative Agent
shall be the same as


--------------------------------------------------------------------------------




those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents.
Each Lender, Issuing Lender and Agent hereby authorizes and directs the
Administrative Agent to enter on its behalf into the intercreditor agreement
contemplated by clause (ii) of Section 6.02(i) if the Company shall request that
the Administrative Agent do so.
Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, Joint
Bookrunners, Syndication Agent and Documentation Agents named on the cover
page of this Agreement shall not have any duties or liabilities under this
Agreement, except in their capacity, if any, as Lenders.

ARTICLE IX

GUARANTEE
SECTION 9.01    The Guarantee.  Each Guarantor hereby agrees that during the
Guarantee Period it is jointly and severally liable for, and, as primary obligor
and not merely as surety, absolutely and unconditionally guarantees to each
Secured Party and their respective successors and assigns the prompt payment in
full when due (whether by acceleration or otherwise) of the principal of and
interest on the Loans made by the Lenders to each Borrower and all reimbursement
obligations in respect of LC Disbursements and all interest thereon payable by
each Borrower pursuant to this Agreement, and all other amounts from time to
time owing to the Secured Parties by each Borrower under this Agreement or under
any of the other Loan Documents, any Letter of Credit, any Specified Swap or
Banking Services Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Secured Parties, in each case strictly in accordance with the
terms thereof) (such obligations being herein collectively called the
“Guaranteed Obligations”; provided that, for purposes of determining any
Guaranteed Obligations of any Guarantor under this Agreement, the definition of
“Guaranteed Obligations” shall not create any guarantee by any Guarantor of any
Excluded Swap Obligations of such Guarantor). Each Guarantor hereby further
agrees that if during the Guarantee Period any Borrower shall fail to pay in
full when due (whether by acceleration or otherwise) any of the Guaranteed
Obligations, such Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed


--------------------------------------------------------------------------------




Obligations, the same will be promptly paid in full when due (whether by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
SECTION 9.02    Obligations Unconditional.  The Guaranteed Obligations of each
Guarantor are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrowers under this Agreement, the other Loan Documents or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of each Guarantor hereunder shall be absolute and
unconditional under any and all circumstances.  Without limiting the generality
of the foregoing, it is agreed that, during the Guarantee Period, the occurrence
of any one or more of the following shall not alter or impair the liability of
any Guarantor hereunder, which shall remain absolute and unconditional as
described above:
(i)    at any time or from time to time, without notice to such Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or
(iv)    any lien or security interest granted to, or in favor of, the
Administrative Agent, any Issuing Lender or Issuing Lenders or any Lender or
Lenders as security for any of the Guaranteed Obligations shall fail to be
perfected.
Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Issuing Lender or any Lender exhaust any right, power
or remedy or proceed against any Borrower or Guarantor under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.
Each Guarantor represents and warrants that in executing and delivering this
Agreement as guarantor, such Guarantor has (i) without reliance on any Lender,
any Issuing Lender or the Administrative Agent or any information received from
any Lender, any Issuing Lender or the Administrative Agent and based upon such
documents and information such Guarantor deems appropriate, made an independent
investigation of the transactions contemplated hereby, the other Loan Parties,
their respective business, assets, operations, prospects and condition,
financial or otherwise, and any circumstances which may bear upon such
transactions, the other Loan Parties or the obligations and risks undertaken
herein with respect to the Guaranteed Obligations; (ii) adequate means to obtain
from the other Loan Parties on a continuing basis information concerning the
other Loan Parties; (iii) full and complete access to the Loan Documents and any
other documents executed in connection with the Loan Documents; and (iv) not
relied and will not rely upon any representations or warranties of any Lender,


--------------------------------------------------------------------------------




any Issuing Lender or the Administrative Agent not embodied herein or any acts
heretofore or hereafter taken by any Lender, any Issuing Lender or the
Administrative Agent (including any review by any Lender, any Issuing Lender or
the Administrative Agent of the affairs of any other Loan Party).
SECTION 9.03    Reinstatement.  The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and such Guarantor agrees that it will indemnify
the Administrative Agent, each Issuing Lender and each Lender on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
the Administrative Agent, such Issuing Lender or such Lender in connection with
such rescission or restoration, including any such reasonable costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
SECTION 9.04    Subrogation.  Each Guarantor hereby agrees that until the
earlier of (x) the Guarantee Release Date or (y) the payment and satisfaction in
full of all Obligations and the expiration or termination of all Letters of
Credit and all Commitments, it shall not exercise any right or remedy arising by
reason of any performance by it of its guarantee in Section 9.01, whether by
subrogation or otherwise, against any Loan Party or any other guarantor of any
of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
SECTION 9.05    Remedies.  Each Guarantor agrees that, as between each Guarantor
on the one hand and the Administrative Agent, the Issuing Lenders and the
Lenders on the other, the obligations of each Borrower under this Agreement may
be declared to be forthwith due and payable as provided in Article VII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Article VII) for purposes of Section 9.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 9.01.
SECTION 9.06    Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Issuing Lender, any
Lender or the Administrative Agent, at its sole option, in the event of a
dispute by any Guarantor in the payment of any moneys due hereunder, shall have
the right to bring motion-action under New York CPLR Section 3213.
SECTION 9.07    Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising until the earlier of (x) the Guarantee Release Date or (y) the
expiration or termination of the Commitments and payment in full of the
principal of and interest on each Loan and all fees and other amounts payable
hereunder and the expiration or termination of all Letters of Credit and the
reimbursement of all LC Disbursements.
SECTION 9.08    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 9.10), the Company agrees that (a) in the event a payment in
respect of any Guaranteed Obligation or Obligation shall be made by any
Guarantor under this Agreement, the Company shall indemnify such Guarantor for


--------------------------------------------------------------------------------




the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to this Agreement or any Collateral Document to satisfy in whole or in
part any Guaranteed Obligation or Obligation owed to any Secured Party, the
Company shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
SECTION 9.09    Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 9.10) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Guaranteed Obligation or
any assets of any other Guarantor (other than the Company) shall be sold
pursuant to any Security Document to satisfy any Obligation owed to any Secured
Party and such other Guarantor (the “Claiming Party”) shall not have been fully
indemnified by the Company as provided in Section 9.08, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors
(other than the Company) on the date hereof (or, in the case of any Guarantor
becoming a party hereto after the date hereof, the date on which it became a
Guarantor). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 9.09 shall (subject to Section 9.10) be subrogated to
the rights of such Claiming Party under Section 9.08 to the extent of such
payment.
SECTION 9.10    Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 9.08 and 9.09 and
all other rights of the Guarantors of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations. No failure on the part
of the Company or any Guarantor to make the payments required by Sections 9.08
and 9.09 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
SECTION 9.11    Maximum Liability and Contribution. Anything herein or in any
other Loan Document to the contrary notwithstanding, the maximum liability of
each Guarantor under Section 9.01 and under the other Loan Documents shall in no
event exceed the amount which is permitted under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in the last paragraph of this Section 9.11).
(g)    Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article IX or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 9.04. The provisions of this paragraph shall in no respect
limit the obligations and liabilities of any Guarantor to the Administrative
Agent and the Lenders, and each Guarantor shall remain liable to the


--------------------------------------------------------------------------------




Administrative Agent and the Secured Parties for the full amount guaranteed by
such Guarantor hereunder.
SECTION 9.12    Keepwell.  Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Article IX in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 9.12 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 9.12, or otherwise under this Article IX, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 9.12 shall remain in full force and effect until such time as such
Qualified Keepwell Provider is released from its Obligations hereunder. Each
Qualified Keepwell Provider intends that this Section 9.12 constitute, and this
Section 9.12 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE X

MISCELLANEOUS
SECTION 10.01    Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
(v)    if to the Company, to it at 1 N. Field Court, Lake Forest, Illinois
60045, Attention of Randy Altman, Vice President and Treasurer (Facsimile
No. (920) 907-2074; Telephone No. (847) 735-4599);
(vi)    if to any other Loan Party, to the Company at the address set forth
above (with a copy to such Loan Party at its address (or facsimile number), if
any, (x) in the case of any Loan Party party hereto on the Effective Date,
provided below its signature hereto (if any) or (y) in the case of any Loan
Party that becomes party hereto after the Effective Date, set forth in the
Designation Letter to which it is a party (if any);
(vii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111
Fannin, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency
Services Group (Telephone No. (713) 750-2199; Facsimile No. (713) 427-6889),
with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York
10017, Attention of Tony Yung (Facsimile No. (212) 270-6637; Telephone
No. (212) 270-0586);
(viii)    if to an Issuing Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire; and
(ix)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile


--------------------------------------------------------------------------------




shall be deemed to have been given when sent, provided that if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II unless otherwise agreed by
the Administrative Agent and such Lender.  The Administrative Agent or the
Company (on behalf of itself and all other Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor. Without limiting the foregoing, the
Administrative Agent agrees that, unless it shall otherwise advise the Company,
notices to be delivered by any Borrower to the Administrative Agent  pursuant to
Article II (including any such notices permitted to be given by telephone or
facsimile) may be delivered by e-mail transmissions to the Administrative Agent
at such e-mail address (or addresses) as the Administrative Agent shall from
time to time notify the Company.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto (or, in
the case of any such change by a Lender, by notice to the Company and the
Administrative Agent). 
SECTION 10.02    Waivers; Amendments.
(w)    No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lenders and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Lender may have had notice or knowledge of such
Default at the time.
(x)    Amendments.  Except as provided in Section 2.23, neither this Agreement,
nor the other Loan Documents, nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company (on behalf of itself and all other Loan Parties) and
the Required Lenders or by the Company (on behalf of itself and all other


--------------------------------------------------------------------------------




Loan Parties) and the Administrative Agent with the written consent of the
Required Lenders; provided that no such agreement shall
(i)    increase the Commitment of any Lender without the written consent of such
Lender;
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;
(iv)    change Section 2.09(d) without the consent of each Lender affected
thereby;
(v)    change the obligations of the Company pursuant to Article IX without the
written consent of each Lender;
(vi)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;
(vii)    permit any Loan Party to assign its rights hereunder, release all or
substantially all of the Collateral during the Collateral Period or, except
after the Guarantee Release Date or as otherwise expressly permitted herein,
release any material Guarantor from its Loan Guaranty without the consent of
each Lender;
(ix)    change any of the provisions of Section 2.22 without the written consent
of each of the Administrative Agent and the Issuing Lenders;
(x)    subordinate any Lien in favor of the Administrative Agent or Lenders or
subordinate payment under any Loan Document without the written consent of each
Lender; or
(xi)    change any of the provisions of Section 2.18(b) without the written
consent of each Lender.
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Lender hereunder
without the prior written consent of the Administrative Agent or such Issuing
Lender, as the case may be.
(y)    The Lenders hereby irrevocably authorize the Administrative Agent (i) to
take all actions specified in Section 10.18 with respect to any termination of
the Guarantee of a Guarantor or the release of any Collateral, and (ii) at its
option and in its sole discretion, to release any Lien granted to it by any Loan
Party on any Collateral that it subsequently determines in accordance the
provisions of Section 5.13(e) need not have been made subject to a Lien. Except
as provided in the immediately preceding sentence, the Administrative Agent will
not release any Liens on Collateral without the prior written


--------------------------------------------------------------------------------




authorization of the Required Lenders (or all of the Lenders as set forth
above). Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
(z)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (other than the Company or any of its Affiliates) which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, (x) to purchase for cash the Loans and other Borrower
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, (y) to comply with the requirements of paragraph (b) of Section 10.04
(with the Borrowers or the replacement Lender being responsible for any
applicable processing or recordation fee) and (z) to consent to the relevant
proposed amendment, and (ii) the Borrowers shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each Lender agrees that an assignment required to be made by
it pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrowers, the Administrative Agent and the assignee
and that the Lender required to make such assignment need not be a party
thereto.
SECTION 10.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement (including any releases or reinstatements in
accordance with Section 10.18) and any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Lender or any Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Issuing Lender or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred in connection with any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with (i)
taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing


--------------------------------------------------------------------------------




statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens, (ii) sums paid or incurred to take
any action required of any Loan Party under the Loan Documents that such Loan
Party fails to pay or take; and (iii) forwarding loan proceeds, collecting
checks and other items of payment, and costs and expenses of preserving and
protecting the Collateral.
(b)    Indemnification by the Loan Parties.  The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent, each Issuing Lender and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument pursuant thereto, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions in connection
therewith, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials under,
at, on or from any property owned, leased or operated by the Loan Parties or any
of their Subsidiaries, or any Environmental Liability related in any way to the
Loan Parties or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
(c)    Reimbursement by Lenders.  To the extent that the Loan Parties fail to
pay any amount required to be paid by them to the Administrative Agent or any
Issuing Lender under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or such Issuing Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such.
(d)    Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (including exemplary damages and as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    Payments.  All amounts due under this Section shall be payable promptly
after written demand therefor.
SECTION 10.04    Successors and Assigns.
(c)    Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby


--------------------------------------------------------------------------------




(including any Affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) no Loan Party may assign or otherwise transfer any of
its respective rights or obligations hereunder without the prior written consent
of each Lender (and any attempted assignment or transfer by any Loan Party
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(d)    Assignments by Lenders. (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than a natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
(B)    the Company, provided that no consent of the Company shall be required
(i) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) if an Event of Default under clause (a), (g) or (h) of Article VII has
occurred and is continuing, for an assignment to any other Person; provided,
further, that the Company shall be deemed to have consented to any such
assignment unless the Company shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
(C)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(D)    each Issuing Lender; provided that no consent of any Issuing Lender shall
be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.
(iv)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
Section 2.19(b) or 10.02(d) shall not require the signature of the assigning
Lender to become effective; and


--------------------------------------------------------------------------------




(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.
(v)    Subject to acceptance and recording thereof pursuant to
paragraphs (b)(iv) and (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(vi)    The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
(w) the names and addresses of the Lenders, (x) the designation of any Lender as
an Issuing Lender, (y) the Commitment of, and outstanding principal amount of
each Loan made by, each Lender and (z) the outstanding amount of each Letter of
Credit issued by, and of each unreimbursed LC Disbursement made by, each Issuing
Lender (together with a notation of each Lender’s participation therein pursuant
to Section 2.06(e)), in all cases pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the Loan
Parties, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as an Issuing Lender or a Lender, as the case shall be, hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Loan Parties, any Issuing
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(vii)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) and any written
consent to such assignment required by this paragraph (b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.06(e), 2.06(f), 2.07(b), 2.18(d) or 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.


--------------------------------------------------------------------------------




(e)    Participations.   (i) Any Lender may, without the consent of any Loan
Party, the Administrative Agent, any Issuing Lender or any other Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Loan Parties, the Administrative Agent, the
Issuing Lenders and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 2.17(e) with respect
to any payments made by such Lender to its Participant(s). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(i) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits and subject to the
limitations of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant of which the
Company has been given prior written notice also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.18(d) and Section 2.19 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)    (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the relevant Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent (not to be unreasonably withheld or delayed) or
except to the extent such entitlement to receive a greater payment results from
an adoption of or any Change in Law that occurs after the Participant acquired
the applicable participation; provided that the Participant complies with all
obligations under or relating to Section 2.18(d) and Section 2.19, in all cases
as though it were a Lender.
(g)    Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge


--------------------------------------------------------------------------------




or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such assignee for such Lender as a party hereto.
(h)    No Assignments to the Company or Affiliates.  Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Company or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.
SECTION 10.05    Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document (including the Designation Letters) shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17, 10.03 and
10.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.
SECTION 10.06    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 10.07    Severability.  Any provision of this any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or


--------------------------------------------------------------------------------




Affiliate to or for the credit or the account of any Loan Party against any of
and all the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured; provided that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 10.09    Governing Law; Jurisdiction; Judicial Proceedings; Etc.
(a)    Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Submission to Jurisdiction.  Each of the Loan Parties hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the state of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement of any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue.  Each of the Loan Parties hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Appointment of Agent for Service of Process.  Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
(e)    Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01.   Each
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 10.09(b) in any federal or New
York State court sitting in New York City by service of process upon its agent
appointed as provided in Section 10.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Borrower at its address set forth in the
Designation Letter to which it is a party or to any other address of which such
Borrower shall have given written notice to the Administrative Agent (with a
copy thereof to the Company).  Each Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such


--------------------------------------------------------------------------------




manner and agrees that such service shall be deemed in every respect effective
service of process upon such Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Borrower.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 10.10    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 10.11    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12    Confidentiality.  Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory or self-regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this paragraph, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their respective obligations, (vii) with the consent of the Company or (viii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this paragraph or (B) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than any Borrower.  For the purposes of this
paragraph, “Information” means all information received from the Company or any
of its Subsidiaries relating to the Company, its Subsidiaries or their
respective business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, after


--------------------------------------------------------------------------------




a Lender ceases to be a Lender under this Agreement, the provisions of this
paragraph shall expire and cease to be effective with respect to such Lender on
the date that is two years after the date such Lender ceased to be a Lender.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.
SECTION 10.13    [Reserved].
SECTION 10.14    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any Margin Stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Lender nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
SECTION 10.15    Conflicts. In the event of any conflict between the terms of
this Agreement and the terms of any other Loan Document, the terms of this
Agreement shall, to the extent of such conflict, prevail.
SECTION 10.16    USA PATRIOT Act.  Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), such Lender may
be required to obtain, verify and record information that identifies the Loan
Parties, which information includes the names and addresses of the Loan Parties
and other information that will allow such Lender to identify the Loan Parties
in accordance with said Act.
SECTION 10.17    Appointment of Company as Agent.  Each Subsidiary Borrower
party hereto as of the Effective Date, by its signature below, and each
Subsidiary Borrower designated


--------------------------------------------------------------------------------




after the Effective Date as a “Subsidiary Borrower” pursuant to Section 2.21, by
its acknowledgment to the Designation Letter relating to such Subsidiary
Borrower, as applicable:
(a)    appoints and authorizes the Company for the purposes of (i) signing
documents deliverable by or on behalf of such Subsidiary Borrower hereunder or
under any other Loan Document, (ii) providing notices to or making requests of
the Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, (iii) receiving notices and documents from the
Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, and (iv) taking any other action on behalf such Subsidiary
Borrower hereunder or under any other Loan Document, in each case to the extent
specifically provided for hereunder or thereunder, and such Subsidiary Borrower
agrees to be irrevocably bound by all such actions being taken on behalf of such
Subsidiary Borrower by the Company and all such notices received by the Company
on behalf of such Subsidiary Borrower; provided that another Person may be
appointed to act in substitution for the Company with the power and authority
granted thereto by such Subsidiary Borrower under this clause (a) so long as
such Person shall have been certified as such in a single writing executed by
such Subsidiary Borrower and delivered to the Administrative Agent;
(b)    authorizes the Administrative Agent, each Issuing Lender and each Lender
to treat (i) each document signed by, each notice given or received by, each
document delivered or received by and each request made by the Company on its
behalf and (ii) each other action which specifically provides herein or therein
that the Company acts on behalf, or at the direction, of such Subsidiary
Borrower as if such Subsidiary Borrower (and not the Company) had in fact signed
such document, given or received such notice, delivered or received such
document, made such request or taken such action; and
(c)    acknowledges that the Administrative Agent, each Issuing Lender and each
Lender are relying upon the appointments and authorizations set forth in this
Section in connection with the making of their Commitments and credit extensions
hereunder.
In the event the Administrative Agent, any Issuing Lender or any Lender
reasonably believes that it has received a conflicting notice or instruction
from the Company and/or his or her designees, the Administrative Agent, such
Issuing Lender or such Lender may refrain from action upon such notice or
instruction and shall promptly request the Company for clarification regarding
such notice or instruction.
SECTION 10.18    Release of Liens and Guarantees.
(a)    Collateral Release Date; Collateral Reinstatement.  At any time during a
Collateral Period and on or after the satisfaction of the Collateral Release
Conditions, upon request by the Company (which may be made at any time following
such satisfaction so long as the Collateral Release Conditions continue to be
satisfied) all of the security interests, mortgages, or other Liens in or on the
Collateral shall be released (the date on which such release occurs, the
“Collateral Release Date”); provided, however, that (i) any Liens on the
Collateral securing the Existing Notes or any other Material Indebtedness shall
be released contemporaneously and (ii) the initial Collateral Release Date shall
not occur prior to the date that is six months after the Effective Date. In the
event that after the Collateral Release Date and prior to the Investment Grade
Release Date, S&P or Moody’s shall lower its Rating with the result that the
Collateral Release Conditions described in clause (1) of the definition thereof
are not satisfied, the Company shall within 15 Business Days (or such later date
as the Administrative Agent may agree) secure the Obligations by a perfected
first-priority security interest in the Collateral that, but


--------------------------------------------------------------------------------




for the occurrence of the Collateral Release Date, would have been required to
be granted at the date in question (a “Collateral Reinstatement”); provided that
a change in the outlook of any Rating that otherwise satisfies the Collateral
Release Conditions described in clause (1) of the definition thereof shall not
cause a Collateral Reinstatement.
(b)    Other Releases of Liens.  Upon any sale, lease, transfer or other
Disposition by any Guarantor of any Collateral that is permitted under this
Agreement to any Person that is not another Guarantor or, upon the effectiveness
of any release of the security interest granted hereby in any Collateral
pursuant to Section 10.02(c), the security interest in such Collateral shall be
automatically released. Upon the incurrence of any Indebtedness secured by any
Available Collateral or Fond du Lac Facility or any Floorplan Borrowing Base
Assets, or the consummation of any sale and leaseback transaction in respect of
any Available Collateral or Fond du Lac Facility, in each case that is permitted
by this Agreement, the security interest in such Available Collateral or Fond du
Lac Facility or Floorplan Borrowing Base Assets shall be automatically released.
(c)    Guarantee Release Date.  At any time on or after the satisfaction of the
Investment Grade Release Conditions, upon request by the Company (which may be
made at any time following such satisfaction so long as the Investment Grade
Release Conditions continue to be satisfied) the Guarantee of the Guaranteed
Obligations (other than the Company’s Guarantee of the obligations of the other
Borrowers under this Agreement and the other Loan Documents) shall be released
(the date on which such release occurs, the “Guarantee Release Date”); provided,
however, that (i) the Guarantee of the Guaranteed Obligations of any Guarantor
shall not be released unless its Guarantees, if any, of any of the Company’s
Existing Notes or any other Material Indebtedness then in effect are
contemporaneously released and (ii) during any period after the Guarantee
Release Date when any domestic Subsidiary of the Company that, but for the
occurrence of the Guarantee Release Date, would have been required to be a
Guarantor on the date in question shall guarantee any Existing Senior Notes or
any other Material Indebtedness, such Subsidiary shall also unconditionally
guarantee all of the Guaranteed Obligations.
(d)    Other Releases.  A Guarantor shall automatically be released from its
obligations under the Loan Documents and all security interests in the
Collateral of such Guarantor, and in the Equity Interests in such Guarantor,
shall be automatically released upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary.
(e)    General.  In connection with any termination or release pursuant to this
Section, the Administrative Agent, upon receipt of such certificates or other
documents reasonably requested by it to confirm compliance with this Agreement,
shall promptly execute and deliver to any Guarantor, at such Guarantor’s
expense, all documents that such Guarantor shall reasonably request to evidence
such termination or release.
SECTION 10.19    Permitted Liens; Certain Subordinations. Any reference in any
of the Loan Documents to a Permitted Lien is not intended to subordinate or
postpone, and shall not be interpreted as subordinating or postponing, or as any
agreement to subordinate or postpone, any Lien created by any of the Loan
Documents to any Permitted Lien.
SECTION 10.20        Existing Credit Agreement. The Lenders party hereto on the
Effective Date that are “Lenders” under the Existing Credit Agreement and the
Loan Parties party hereto each acknowledge that the commitments under the
Existing Credit Agreement will be amended and restated pursuant to this
Agreement on the Effective Date, and each such Lender hereby waives any
requirement of the Existing Credit Agreement that the Company give any notice of
such amendment and


--------------------------------------------------------------------------------




restatement. In connection with such amendment and restatement, each Lender and
each Loan Party party hereto acknowledge that (i) the commitments of each Lender
under the Existing Credit Agreement which is not party to this Agreement will
terminate on the Effective Date and (ii) with respect to such termination, the
notice requirements under Section 2.09(c) of the Existing Credit Agreement are
hereby waived.
The Lenders party hereto on the Effective Date that are (i) “Lenders” under the
Existing Credit Agreement and (ii) party to (or their Affiliate is party to) any
Existing Specified Swap or Banking Services Agreements, hereby agree that each
such Existing Specified Swap or Banking Services Agreements shall constitute a
Specified Swap or Banking Services Agreement hereunder and be subject to the
provisions applicable to such Specified Swap or Banking Services Agreement as
set hereunder.
SECTION 10.21        Suspended Terms. Notwithstanding anything to the contrary
contained herein, on and after the Investment Grade Release Date, the Company
and its Subsidiaries will not be subject to Sections 5.01(e), 5.01(i), 5.10,
6.06, 6.08 and 6.10 at any time.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
COMPANY
 
 
 
BRUNSWICK CORPORATION
 
 
 
 
 
By
 
 
 
 
Name:
 
 
Title:
 
 
 
U.S. Federal Tax Identification No.: 36-0848180





--------------------------------------------------------------------------------

        

SUBSIDIARY BORROWERS
 
 
 
 
 
BRUNSWICK MARINE IN EMEA, INC.
 
 
 
By
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
BRUNSWICK INTERNATIONAL LIMITED
 
 
 
 
By
 
 
 
 
Name:
 
 
Title:













--------------------------------------------------------------------------------

        



Schedule 1.01A


Commitments
Lender
Commitment
JPMorgan Chase Bank, N.A.
$42,500,000.00
Bank of America, N.A.
$42,500,000.00
Wells Fargo Bank, N.A.
$42,500,000.00
Citizens Bank, N.A. (as successor to RBS Business Capital)
$32,500,000.00
SunTrust Bank
$32,500,000.00
U.S. Bank National Association
$32,500,000.00
BMO Harris Bank N.A.
$25,000,000.00
KBC Bank NV, New York Branch
$25,000,000.00
Royal Bank of Canada
$25,000,000.00
Total:
$300,000,000.00


--------------------------------------------------------------------------------

        

Schedule 1.01A


Existing Letters of Credit
Issuing Bank
L/C Number
Account Party
Beneficiary
Amount
JPMorgan Chase Bank, N.A.
TPTS-392477
Brunswick Commercial & Government Products, Inc.
Yamaha
$250,000.00
JPMorgan Chase Bank, N.A.
TPTS-279019
Centennial Assurance Co., Ltd.
National Union Fire Insurance Company of Pittsburgh, PA
$260,000.00
JPMorgan Chase Bank, N.A.
STL410746
Brunswick Corporation
Wachovia Bank, N.A.
$2,179,356.00
JPMorgan Chase Bank, N.A.
P-258302
Brunswick Corporation
Northwestern National Insurance Co.
$290,878.00
JPMorgan Chase Bank, N.A.
TPTS-279015
Brunswick Corporation
National Union Fire Insurance Company of Pittsburgh, PA
$775,000.00
Wells Fargo Bank, N.A.
NWS449258
Brunswick Corporation
National Union Fire Insurance Company of Pittsburgh, PA
$2,425,000.00





--------------------------------------------------------------------------------

        



Schedule 3.06(a)


Litigation
None.


--------------------------------------------------------------------------------

        

Schedule 3.06(b)




Environmental Matters
The Company has been identified as a potentially responsible party at the Cedar
Creek Site in Cedarburg, Wisconsin (the “Site”), a portion of which includes
Mercury Marine Plant 2, a facility formerly operated by the Company’s Mercury
Marine Group. Hazardous Materials, including polychlorinated biphenyls, are
present in soil, groundwater, surface water and sediments at the Site and
surrounding areas. Remedial action at the Site is ongoing under the oversight of
the U.S. Environmental Protection Agency.


--------------------------------------------------------------------------------

        

Schedule 3.17




Capitalization and Subsidiaries
Subsidiary
Owner
Percentage Ownership
Type of Entity
Jurisdiction of Organization
Angler & Young Angler Fishing Tournaments Inc.
Lund Boats Canada, Inc.
100%
Not-For-Profit
Manitoba, Canada
Attwood Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
AUS Holdco Pty Limited
New Zealand Holdco
100% Ordinary shares
Proprietary Company
Australia
Baja Marine Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
BBG Logistics, Inc.
Brunswick Family Boat Co. Inc.
100% Common stock
Corporation
Delaware
BBIHL Limited
Brunswick New Technologies, Inc.
70% Common stock
Corporation
Bermuda
Normalduns B.V.
30% Common stock
BCMM Holdings, Inc.
Brunswick Corporation
100% Common Stock
Corporation
Delaware
Blue Water Finance, Inc.
Brunswick Financial Services Corporation
100% Common stock
Corporation
Florida
Boston Whaler, Inc.
Brunswick Corporation
100% Common stock
Corporation
Delaware
BRIG Holdings Inc.
Brunswick Corporation
100% Common stock
Corporation
Delaware
Brunswick AG
Brunswick International Limited
100% Common stock
Corporation
Switzerland
Brunswick Bowling & Billiards Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
Brunswick Bowling & Billiards Ltda.
Brunswick International Limited
99.9947% Quotas
Limited Liability Company
Brazil
Brunswick Corporation
0.0053 Quotas
Brunswick Centres, Inc.
Brunswick Corporation
100% Common stock and 100% Preference shares
Corporation
Ontario, Canada
Brunswick Commercial & Government Products, Inc.
Brunswick Corporation
100% Common stock
Corporation
Delaware


--------------------------------------------------------------------------------

        

Brunswick Companias de Mexico S.A. de C.V.
Brunswick International Limited
99.9 (Series A Common shares)
Corporation
México
Brunswick International Limited
100% (Series B Common shares)
Brunswick Corporation
Brunswick Corporation
100% Common stock
Corporation
Arkansas
Brunswick Europe Holdings Limited
Brunswick International Limited
100% Ordinary shares
Private Limited Company
England and Wales
Brunswick European Treasury Center Sprl
Brunswick International Limited
74% Share capital
Limited Liability Company
Belgium
Brunswick Corporation
26% Share capital
Brunswick Family Boat Co. Inc.
Brunswick Corporation
100% Common stock
Corporation
Delaware
Brunswick Financial Services Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
Brunswick Fish Boat Company, L.P.
Brunswick Corporation
97.5%
Limited Partnership
Tennessee
Brunswick Family Boat Co. Inc.
2.5%
Brunswick GmbH
Brunswick International GmbH
100% Share capital
Corporation
Germany
Brunswick Holdings Kft
Brunswick Hungary Manufacturing and Trading Limited Liability Company
100% Quotas
Limited Liability Company
Hungary
Brunswick Hungary Manufacturing and Trading Limited Liability Company
Brunswick International Limited
90% Quotas
Limited Liability Company
Hungary
Marine Power International Limited
10% Quotas
Brunswick Iberia, S.A. Sociedad Unipersonal
Normalduns B.V.
100% Common shares
Corporation
Spain
Brunswick Importacao e Comercio do Brasil Ltda.
Brunswick Corporation
.01 % Quotas
Limited Liability Company
Brazil
Brunswick International Limited
99.99% Quotas
Brunswick Industria de Embarcacoes do Brasil Ltda.
Brunswick Hungary Manufacturing and Trading Limited Liability Company
.01% Quotas
Limited Liability Company
Brazil
Brunswick Holdings Kft
99.99 % Quotas
Brunswick International (Canada) Limited
Brunswick International Limited
100% Common stock and 100% preference shares
Corporation
Ontario, Canada


--------------------------------------------------------------------------------

        

Brunswick International GmbH
Brunswick Corporation
100% Share capital
Corporation
Germany
Brunswick International Holdings, Inc.
Brunswick Corporation
100% Common stock
Corporation
Delaware
Brunswick International Limited
Brunswick Corporation
100% Common stock
Corporation
Delaware
Brunswick International Trading (Shanghai) Co. Ltd.
Marine Power International Limited
100% Registered capital
Foreign Venture
Shanghai, China
Brunswick Italia Holding S.r.l.
Normalduns B.V.
100% Quotas
Limited Liability Company
Italy
Brunswick Leisure Boat Company, LLC
Brunswick Corporation
100% Membership units
Limited Liability Company
Indiana
Brunswick Marina, LLC
Brunswick Corporation
100% Membership units
Limited Liability Company
Delaware
Brunswick Marinas de Mexico, S.A. de C.V.
Brunswick International Limited
99.980 Series A Common stock
Corporation
Mexico
Brunswick Corporation
.0020 Series A Common stock
Brunswick Marine - EMEA Operations, LDA
Brunswick Marine in Portugal - Produtos Recreativos Lda.
51% Quotas
Private Limited Company
Portugal
Normalduns B.V.
49% Quotas
Brunswick Marine in EMEA, Inc.
Brunswick International Limited
100% Common stock
Corporation
Delaware
Brunswick Marine in Finland and the Baltic States OY
Brunswick Corporation
100% Common shares
Corporation
Finland
Brunswick Marine in France, S.A.
Normalduns B.V.
99.9979 Capital stock
Corporation
France
Brunswick Marine in Italia S.p.A.
Brunswick Italia Holding S.r.l.
100% Ordinary shares
Corporation
Italy
Brunswick Marine in Poland Sp. z o.o
Normalduns B.V.
99.9980 Share capital
Limited Liability Company
Poland
Brunswick Marine in Portugal - Produtos Recreativos Lda.
Normalduns B.V.
100% Quotas
Private Limited Company
Portugal
Brunswick Marine in Sweden AB
Marine Power International Limited
100% Common shares
Corporation
Sweden
Brunswick Marine Sales Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
Brunswick Mercury Marine Equipment (Suzhou) Co. Ltd.
Brunswick Singapore Holdings Pte. Ltd.
100% Registered capital
Wholly Foreign Owned Enterprise
Suzhou, China
Brunswick Netherlands B.V.
Normalduns B.V.
100% Common shares
Private Company with Limited Liability
Netherlands


--------------------------------------------------------------------------------

        

Brunswick New Technologies, Inc.
Brunswick International Limited
100% Common stock
Corporation
Delaware
Brunswick Product Protection Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
Brunswick Product Protection Corporation of Florida
Brunswick Product Protection Corporation
100% Common stock
Corporation
Delaware
Brunswick Public Foundation, Inc.
Brunswick Corporation
100%
Not for Profit Corporation
Illinois
Brunswick Recreation, LLC
Brunswick Corporation
100% Membership interest
Limited Liability Company
Virginia
Brunswick Riverview Club, Inc.
Leiserv, LLC
100% Common stock
Corporation
Delaware
Brunswick Singapore Holdings Pte. Ltd.
Brunswick International Limited
100% Ordinary shares
Private Company, Limited by Shares
Singapore
Brunswick Singapore International Pte. Ltd.
Brunswick International Limited
100% Ordinary shares
Private Company, Limited by Shares
Singapore
Brunswick Trading (Suzhou) Co., Ltd.
Brunswick Singapore Holdings Pte. Ltd.
100% Registered capital
Wholly Foreign Owned Enterprise
Suzhou, China
Brunswick Zone XL Colorado Springs, LLC
Leiserv, LLC
100%
Limited Liability Company
Delaware
Brunswick Zone XL Rockford, LLC
Leiserv, LLC
100%
Limited Liability Company
Delaware
Centennial Assurance Company
Brunswick Corporation
100% Common shares
Corporation
Bermuda
Denton Greenwood Limited
Munster Simms Engineering Limited
100% Ordinary shares
Private Limited Company
England and Wales
Gulfport Marina, LLC
Brunswick Marina, LLC
64% Membership interest
Limited Liability Company
Delaware
Henderson Pumps and Equipment Limited
Munster Simms Engineering Limited
100% Ordinary shares
Private Limited Company
England and Wales
L’Aigle D’or, Inc.
Leiserv, LLC
100% Common stock
Corporation
Massachusetts
Land ‘N’ Sea Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
Land ‘N’ Sea Distributing, Inc.
Land ‘N’ Sea Corporation
100% Common stock
Corporation
Florida
Leiserv, LLC
Brunswick Corporation
100% Membership Interest
Limited Liability Company
Delaware
Life Fitness (Atlantic) B.V.
Normalduns B.V.
100% Ordinary shares
Limited Liability Company
Netherlands
Life Fitness (U.K.) Limited
Brunswick International Limited
100% Ordinary shares
Private Limited Company
England and Wales


--------------------------------------------------------------------------------

        

Life Fitness Asia Pacific Limited
Brunswick International Holdings
99.99% Ordinary shares
Private Company Limited by Shares
Hong Kong
Brunswick Corporation
.01% Ordinary shares
Life Fitness Benelux N.V.
Brunswick International Limited
99.00% Ordinary shares
Corporation
Belgium
Brunswick Corporation
1.0% Ordinary shares
Life Fitness Europe GmbH
Brunswick International GmbH
100% Share capital
Corporation
Germany
Life Fitness, Inc.
Brunswick Corporation
100% Common stock
Corporation
Delaware
Life Fitness International Sales, Inc.
Brunswick International Limited
100% Common stock
Corporation
Delaware
Life Fitness Italia S.r.l.
Brunswick Italia Holding S.r.l.
100% Common shares
Limited Liability Company
Italy
Life Fitness Japan, Ltd.
Brunswick Corporation
100% Common shares
Corporation
Japan
Life Fitness Recreation, LLC
Life Fitness, Inc.
100% Membership interest
Limited Liability Company
Delaware
Life Fitness Shared Services Center, B.V.
Life Fitness International Sales, Inc.
100% Ordinary shares
Private Limited Liability Co.
Netherlands
Life Fitness Vertriebs GmbH
Life Fitness Europe GmbH
100% Share capital
Limited Liability Company
Austria
Lund Boat Company
Brunswick Corporation
100% Common stock
Corporation
Delaware
Lund Boats Canada, Inc.
Brunswick International Limited
100% Common stock
Corporation
Canada
Marine Power International Pty. Limited
Marine Power International Limited
100% Common stock
Corporation
Delaware
Marine Power International Limited
Brunswick International Limited
100% Common stock
Corporation
Delaware
Marine Power New Zealand Limited
Marine Power International Limited
100% Common stock
Corporation
Delaware
Mercury Marine do Brasil Industria e Comercio Ltda..
Brunswick International Limited
100% Quotas
Limited Liability Company
Brazil
Mercury Marine Limited
Marine Power International Limited
100% Common stock
 
Ontario, Canada
Mercury Marine Sdn Bhd
Brunswick International Limited
100% Ordinary shares
Private Limited Company
Malaysia
Mercury Marine Singapore Pte Ltd
Marine Power International Limited
100% Ordinary shares
Private Limited Company
Singapore


--------------------------------------------------------------------------------

        

Mercury Marine Technology Suzhou Company Ltd.
Brunswick Singapore Holdings Pte Ltd
100% Registered capital
Wholly Foreign Owned Enterprise
Suzhou, China
Mercury Sales Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
MS (NI) Limited
PSW (NI) Limited
100% Ordinary shares
Private Limited Company
Northern Ireland
Munster Simms Engineering Limited
PSW (NI) Limited
100% Ordinary shares
Private Limited Company
Northern Ireland
New Zealand Holdings
Brunswick New Technologies, Inc.
100% Ordinary shares; 100% Redeemable preference shares
Unlimited Liability Company
New Zealand
Normalduns B.V.
Brunswick International Limited
100% Common shares
Private Company with Limited Liability
Netherlands
Brunswick New Technologies, Inc.
100% Cumulative Preference shares
Normandy Restaurant, Inc.
Nancy A. Hartman
33.33% Common stock
Corporation
Maryland
Bryan W. Narer
33.33% Common stock
Marsha T. Vaughn
33.33% Common stock
NTAsia Holdings Pte Ltd
BBIHL Limited
100% Ordinary shares
Private Company Limited by Shares
Singapore
OBC International Holdings Inc.
Brunswick Corporation
99.265351541% Common stock
Corporation
Delaware
Skokie Investment Corporation
.734648459% Common stock
Old Orchard Industrial Corp.
Brunswick Corporation
100% Common stock
Corporation
Delaware
Perry Hall Lounge, Inc.
Samuel Ashton
50% Common Stock
Corporation
Maryland
Scott Flanagan
50% Common Stock
Princecraft Boats, Inc.
Brunswick International Limited
100% Common stock
Corporation
Quebec, Canada
Productos Marine de Mexico, S.A. de C.V.
Marine Power International Limited
99.9 % Series A Common
Corporation
Mexico
Marine Power International Limited
100% Series B Common
Protokon Manufacturing Developing and Trading Limited Liability Company
Brunswick Hungary Manufacturing and Trading Limited Liability Company
100% Quotas
Limited Liability Company
Hungary
PSW (NI) Limited
Brunswick Europe Holdings Limited
100% Ordinary shares
Private Limited Company
Northern Ireland


--------------------------------------------------------------------------------

        

Quality Bowling Corporation
Brunswick Bowling & Billiards Corporation
100% Common stock
Corporation
California
Rayglass Sales & Marketing Limited
Brunswick International Limited
100% Ordinary
Limited Liability Company
New Zealand
Roadmaster Mexico, S.A.de C.V.
Brunswick International Limited
99.9980% Series A Common stock; 100% Series B common stock
Corporation
Mexico
Brunswick Corporation
.0020% Series A Common stock
SBC International Holdings Inc.
Brunswick Corporation
100% Common stock
Corporation
Delaware
Sea Ray Boats, Inc.
Brunswick Corporation
100% Common stock
Corporation
Florida
Skokie Investment Corporation
Brunswick Corporation
100% Common stock
Corporation
Delaware
Texas Operations Holding Company, Inc.
Leiserv,LLC
100% Common stock
Corporation
Texas
Texas Operations, LLC
Texas Operations Holding Company, Inc.
100% Membership interest
Limited Liability Company
Texas
The Brunswick Foundation, Inc.
Brunswick Corporation
100%
Not for Profit Corporation
Illinois
The Columbia Lounge, Inc.
Leiserv, LLC
100% Common stock
Corporation
Maryland
Whale Limited
Munster Simms Engineering Limited
100% Ordinary shares
Private Limited Company
England and Wales
Whale Seaward , Inc.
Brunswick Corporation
100% Commons stock
Corporation
Massachusetts





--------------------------------------------------------------------------------

        

Schedule 5.02(f)




Environmental Matters
The Company has been identified as a potentially responsible party at the Cedar
Creek Site in Cedarburg, Wisconsin (the “Site”), a portion of which includes
Mercury Marine Plant 2, a facility formerly operated by the Company’s Mercury
Marine Group. Hazardous Materials, including polychlorinated biphenyls, are
present in soil, groundwater, surface water and sediments at the Site and
surrounding areas. Remedial action at the Site is ongoing under the oversight of
the U.S. Environmental Protection Agency.


--------------------------------------------------------------------------------

        

Schedule 6.01A


Indebtedness
1.
Indebtedness from time to time outstanding under the EUR 5,000,000 credit
facility provided by CBC Banque S.A. to Brunswick European Treasury Center Sprl
and the guaranty of the Company thereof

2.
The Company’s guaranty of obligations from time to time outstanding under
various credit facilities provided by JPMorgan Bank in Australia and New Zealand
to Marine Power International Pty Limited and Marine Power New Zealand Limited
not to exceed AUD 2,000,000 and NZD $1,000,000

3.
Indebtedness outstanding under normal trade payables not to exceed $700,000 to
Asahi Denso Co. Ltd. and the guaranty by the Company thereof

4.
Indebtedness owing to Recreation World under existing note in an amount of
$150,000

5.
Indebtedness owed by Brunswick Marine - EMEA Operations, LDA under existing
secured notes in an amount of EUR 20,000

6.
Indebtedness owed to Alliant Energy under existing notes in an aggregate amount
of $392,047

7.
7 3/8% Debentures due 2023 in an aggregate principal amount of $103,946,000

8.
7 1/8% Notes due 2027 in an aggregate principal amount of $163,265,000

9.
Capital Lease Obligations with respect to office equipment located in Japan in
an aggregate amount of $32,321

10.
Letter of credit issued by National Australia Bank for the benefit of Bank of
New Zealand in the amount of NZD 500,000.00

11.
Obligations with respect to the Chicago Equity Fund from time to time

12.
4.625% Senior Notes due 2021 in the aggregate amount of $150,000,000

13.
Capital lease obligations with respect to the boat manufacturing facility
(Brunswick Industria de Embarcacoes do Brasil, Ltda.) in Joinville, State of
Santa Catarina, Brazil in the aggregate amount of BRL 13,003,880

14.
Indebtedness outstanding under the GBP 750,000 Invest Northern Ireland loan
agreements to Munster Simms Engineering Limited and the guarantee by the Company
thereof

15.
Indebtedness from time to time outstanding under the GBP 1,000,000 credit
facility provided by Bank of Ireland (UK) plc to Munster Simms Engineering
Limited and the guaranty by the Company thereof

16.
Indebtedness from time to time outstanding under the EUR 465,350 Portuguese
Government loan agreement to Brunswick Marine EMEA Operations Lda.





--------------------------------------------------------------------------------

        

Schedule 6.02




Liens
1.
Liens securing Capital Lease Obligations in an aggregate amount of $32,321 with
respect to office equipment

2.
Liens securing Indebtedness in an aggregate amount of EUR 20,000 owed by
Brunswick Marine - EMEA Operations, LDA under existing secured notes.

3.
Liens securing the Financing Agreement entered into on the 23rd day of December,
2009, by and among the City of Fond du Lac, Wisconsin and Fond du Lac County,
Wisconsin and the Fond du Lac County Economic Development Corporation and the
Company.

4.
Lien securing Capital Lease Obligations in the aggregate amount of BRL
13,003,880 with respect to the boat manufacturing facility lease located in
Joinville, State of Santa Catarina, Brazil, Guarantee

5.
Liens evidenced by the following filings:

Debtor
Date
Original Filing Number
Type of Filing
Jurisdiction
Secured Party
Collateral
Land ‘N’ Sea Distributing, Inc.
4/8/2005
200509384844
UCC
FL
Sharp Electronics Corporation
Equipment
Land ‘N’ Sea Distributing, Inc.
8/12/2009
200901026121
UCC
FL
Camco Manufacturing, Inc.
Consignment
Land ‘N’ Sea Distributing, Inc.
4/12/2010
201002324562
UCC
FL
Oce Financial Services, Inc.
Lease
Land ‘N’ Sea Distributing, Inc.
2/15/2013
201308457276
UCC
FL
Kwik Tek Inc.
Consignment
Land ‘N’ Sea Distributing, Inc.
8/21/2013
20130968389X
UCC
FL
Raymond Leasing Corporation
Lease
Attwood Corporation
6/2/2010
2010 1923451
UCC
DE
Oce Financial Services, Inc.
Lease
Attwood Corporation
8/12/2010
2010 2819450
UCC
DE
Oce Financial Services, Inc.
Lease
Attwood Corporation
6/7/2013
2013 2188713
UCC
DE
Toyota Motor Credit Corporation
Equipment
Attwood Corporation
3/6/2014
2014 0864488
UCC
DE
Classic Die, Inc.
Equipment
Boston Whaler, Inc.
1/29/2014
J14000142975
Judgment Lien
FL
Department of Revenue
 
Lund Boat Company
8/30/2006
63021953
UCC
DE
Magid Glvoe & Safety MFG
Equipment
Sea Ray Boats, Inc.
3/30/2006
200602277335
UCC
FL
De Lage Landen Financial Services, Inc.
Lease
Sea Ray Boats,
Inc.
5/3/2011
201104524366
UCC
FL
NMHG Financial Services, Inc.
Lease


--------------------------------------------------------------------------------

        

Sea Ray Boats, Inc.
6/1/2006
C-04-262004
Local Judgment
TN
Knox County Register of Deeds
 
Sea Ray Boats, Inc.
4/12/2007
C-07-116507
Local Judgment
TN
Knox County Register of Deeds
 
Sea Ray Boats, Inc.
11/2/2007
C-07-250807
Local Judgment
TN
Knox County Register of Deeds
 
Brunswick Corporation
11/30/2004
1:04-cv-07751
Federal Judgment
IL
U.S. District Court, Illinois Northern District
 
Brunswick Corporation
8/9/2006
62763480
UCC
DE
U.S. Oil Co., Inc.
Equipment
Brunswick Corporation
2/2/2007
2007 0458041
UCC
DE
General Electric Capital Corporation
Lease
Brunswick Corporation
2/2/2007
2007 0458397
UCC
DE
General Electric Capital Corporation
Lease
Brunswick Corporation
2/2/2007
2007 0458504
UCC
DE
General Electric Capital Corporation
Lease
Brunswick Corporation
3/27/2008
2008 1136264
UCC
DE
General Electric Capital Corporation
Lease
Brunswick Corporation
4/24/2008
2008 1468584
UCC
DE
General Electric Capital Corporation
Lease
Brunswick Corporation
4/24/2008
2008 1468618
UCC
DE
General Electric Capital Corporation
Lease
Brunswick Corporation
6/27/2008
2008 2206850
UCC
DE
General Electric Capital Corporation
Lease
Brunswick Corporation
11/19/2008
2008 3872429
UCC
DE
VGM Financial Services, a division of TCF Equipment Finance, Inc.
Lease
Brunswick Corporation
9/25/2009
2009 3071880
UCC
DE
Xerox Corporation
Lease
Brunswick Corporation
9/28/2009
2009 3089916
UCC
DE
Xerox Corporation
Lease
Brunswick Corporation
10/20/2009
2009 3371850
UCC
DE
Wells Fargo Bank, N.A.
Equipment
Brunswick Corporation
12/22/2009
2010 0099717
UCC
DE
Hagemeyer North America, Inc.
Consignment
Brunswick Corporation
2/25/2010
2010 0641963
UCC
DE
IBM Credit LLC
Lease
Brunswick Corporation
4/09/2010
2010 1237894
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
4/09/2010
2010 1238975
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
4/13/2010
2010 1270473
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
6/02/2010
2010 1923055
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
6/08/2010
2010 1989668
UCC
DE
IBM Credit LLC
Lease
Brunswick Corporation
7/01/2010
2010 2310039
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
7/12/2010
2010 2413361
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
7/23/2010
2010 2566440
UCC
DE
Oce Financial Services, Inc.
Lease


--------------------------------------------------------------------------------

        

Brunswick Corporation
7/30/2010
2010 2662322
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
8/04/2010
2010 2705196
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
8/12/2010
2010 2819450
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
8/30/2010
2010 3022930
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
8/30/2010
2010 3032343
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
8/30/2010
2010 3033325
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
8/31/2010
2010 3038001
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
8/31/2010
2010 3039017
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
8/31/2010
2010 3041583
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
9/01/2010
2010 3064684
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Corporation
12/8/2010
2010 4320689
UCC
DE
NMHG Financial Services Inc.
Lease
Brunswick Corporation
12/13/2010
2010 4395095
UCC
DE
NMHG Financial Services Inc.
Lease
Brunswick Corporation
5/20/2011
2011 1933772
UCC
DE
Cisco Systems Capital Corporation
Lease
Brunswick Corporation
10/3/2011
2011 3788935
UCC
DE
IBM Credit LLC
Lease
Brunswick Corporation
1/31/2012
2012 0393225
UCC
DE
IBM Credit LLC
Lease
Brunswick Corporation
5/10/2012
2012 1974205
UCC
DE
Hagemeyer North America, Inc.
Consignment
Brunswick Corporation
6/18/2012
2012 2338160
UCC
DE
IBM Credit LLC
Lease
Brunswick Corporation
12/24/2012
2012 5023181
UCC
DE
IBM Credit LLC
Lease
Brunswick Corporation
4/11/2013
2013 1393363
UCC
DE
Altron Automation, Inc.
Equipment
Brunswick Corporation
7/3/2013
2013 2576958
UCC
DE
IBM Credit LLC
Lease
Brunswick Corporation
11/14/2013
2013 4484235
UCC
DE
NMHG Financial Services, Inc.
Lease
Brunswick Corporation
11/22/2013
2013 4625605
UCC
DE
Canon Financial Services, Inc.
Lease
Brunswick Corporation
1/2/2014
2014 0002758
UCC
DE
IBM Credit LLC
Lease
Brunswick Corporation
3/31/2014
2014 1258862
UCC
DE
IBM Credit LLC
Lease
Leiserv, Inc.
2/15/2007
2007 0638626
UCC
DE
Donlen Fleet Leasing Ltd./ Location de Flottes Donlen Ltee.
Lease


--------------------------------------------------------------------------------

        

Brunswick Bowling & Billiards Corporation
9/1/2009
2009 2811088
UCC
DE
Toyota Motor Credit Corporation
Lease
Brunswick Bowling & Billards Corporation
10/23/2009
2009 3406391
UCC
DE
Toyota Motor Credit Corporation
Lease
Brunswick Bowling & Billiards Corporation
6/11/2010
2010 2043366
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Bowling & Billiards Corporation
6/15/2010
2010 2074973
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Bowling & Billiards Corporation
6/18/2010
2010 2130726
UCC
DE
Oce Financial Services, Inc.
Lease
Brunswick Bowling & Billiards Corporation
12/3/2012
2012 4650117
UCC
DE
Toyota Motor Credit Corporation
Lease
Brunswick Bowling & Billiards Corporation
1/23/2013
2013 0288689
UCC
DE
Toyota Motor Credit Corporation
Lease
Brunswick Bowling & Billiards Corporation
2/1/2013
2013 0435389
UCC
DE
Toyota Motor Credit Corporation
Lease
Marine Power International Pty. Limited
12/9/2013
2013 4854312
UCC
DE
National Australia Bank Limited
Equity Interests with respect to Mercury Finance Pty Ltd











--------------------------------------------------------------------------------

        

Schedule 6.04




Dispositions
1.
Sale of real property located at Madison Avenue, Cedarburg, Wisconsin (vacant
land);

2.
Sale of real property located at 5502 Island River Drive, Knoxville, Tennessee
(Knoxville/Sea Ray Riverview Property);

3.
Sale of real property located at 100 Quality Drive, Navassa, North Carolina;

4.
Sale of real property located at 2801 W. State Blvd., Fort Wayne, Indiana;

5.
Sale of real property located at 8000 Wilson Boulevard, Columbia, South
Carolina;

6.
Sale of real property located at 520 West Laketon, Muskegon, Michigan;

7.
Sale of real property located at 8445 Chandan Drive, Rockford, Illinois;

8.
Sale of real property located at 2075 Algonquin Road, Algonquin, Illinois;

9.
Sale of real property located at Sale of 18521 East Main Street, Parker,
Colorado;

10.
Sale of real property located at 5665 Carmichael Road, Montgomery, Alabama
(Woodmere Lanes);

11.
Sale of Brunswick Zone, 5255 Cochran Street, Simi Valley, CA; and

12.
Sale of Matador Bowl, 9118 Balboa Boulevard, Northridge, CA







--------------------------------------------------------------------------------

        

Schedule 6.06




Investments
1.
The Company’s guaranty of the obligations from time to time outstanding under
the EUR 5,000,000 credit facility provided by CBC Banque S.A. to Brunswick
European Treasury Center Sprl

2.
The Company’s guaranty of obligations from time to time outstanding under
various credit facilities provided by JPMorgan Bank in Australia and New Zealand
to Marine Power International Pty Limited and Marine Power New Zealand Limited
not to exceed AUD 2,000,000 and NZD $1,000,000

3.
Mercury Marine foreign notes receivable in an aggregate amount not exceeding
$322,796.91

4.
Note receivable arising out of agreements with Richard Hipp with a principal
amount of $294,000 Note receivable arising out of supply agreements with Encore
Boat Builders, LLC with an outstanding balance of $672,151.52

5.
Notes receivable arising out of sale and financing agreements with bowling
centers owned and guaranteed by John D. Kilpatrick with an outstanding balance
of $3,538,829.66

6.
Note(s) receivable arising out of the sale and financing agreements with bowling
product customers in an aggregate amount not to exceed $3,784,701.90

7.
Obligations with respect to the investment in Mercury Finance Pty Limited from
time to time for a total investment of AUD 5,500,000, future outstanding
contributions to be made in the amount of AUD 4,250,000

8.
The Company’s interest in the Chicago Equity Fund

9.
Equity Interests in the subsidiaries listed on Schedule 3.17

10.
The Company’s guaranty of the obligations outstanding under the Brazil boat
manufacturing facility capital lease agreement in the aggregate amount of BRL
13,003,880

11.
The Company’s guaranty of the obligations under the Unconditional Guaranty with
the Bank of Ireland (UK) plc in the amount of GBP 1,000,000

12.
The Company’s guarantee of the obligations under the Financial Assistance
Agreement Guarantee with Invest Northern Ireland GBP 750,000

13.
The following Equity Interests are owned on the date hereof:


--------------------------------------------------------------------------------

        

Equity Interest
Owner
Percentage Ownership
Woodward Mototron Systems LLC
Brunswick Corporation
50%
Tohatsu Marine Corporation
Brunswick Corporation
50%
Brunswick Acceptance Company, LLC
Brunswick Financial Services Corporation
49%
United Insurance Co.
Centennial Assurance Company, Ltd.
7.79%
Bella-Veneet OY
Brunswick Marine in Finland and the Baltic States OY
36%
Waukegan Corporate Aviation Facilities LP
Brunswick Corporation
16.33%
Oxnard Marinas, LP
Brunswick Corporation
12.2%
MDR Marina, LP
Brunswick Corporation
11.63%
Mercury Finance Pty Ltd
Marine Power International Pty Limited
50%
Thiss Technologies Pte. Ltd.
Brunswick International Limited
<10%
 
 
 
Redberri Corporation
Brunswick New Technologies, Inc.
10%







--------------------------------------------------------------------------------

        

Schedule 6.06(o)




Joint Ventures
1.
Tohatsu Marine Corporation

2.
Mercury Finance Pty Ltd

3.
Woodward Mototron Systems, LLC







--------------------------------------------------------------------------------

        

Schedule 6.09




Restrictive Agreements
1.
Joint Venture Agreement dated as of October 24, 2002 between Brunswick
Corporation and Transamerica Commercial Finance Corporation, as amended,
restated, supplemented or otherwise modified

2.
Limited Liability Company Agreement dated as of October 24, 2002 between
Brunswick Financial Services Corporation and Transamerica Ventures, LLC, as
amended, restated, supplemented or otherwise modified

3.
Credit and Security Agreement dated as of October 24, 2002 between Brunswick
Acceptance Company, LLC and Transamerica Commercial Finance Corporation, as
amended, restated, supplemented or otherwise modified

4.
Indenture dated as March 15, 1987 between Brunswick Corporation and Continental
Illinois National Bank and Trust Company of Chicago, as trustee, as amended,
restated, supplemented or otherwise modified

5.
First Supplemental Indenture dated as of August 21, 2009 between the Brunswick
Corporation and The Bank of New York Mellon Trust Company, N.A., as trustee, to
the Indenture dated as of March 15, 1987, between Brunswick Corporation and The
Bank of New York Mellon Trust Company, N.A.

6.
Financing Agreement entered into on the 23rd day of December, 2009, by and among
the City of Fond du Lac, Wisconsin and Fond du Lac County, Wisconsin and the
Fond du Lac County Economic Development Corporation and Brunswick Corporation

7.
Indenture dated as of May 13, 2013 between Brunswick Corporation, the Subsidiary
Guarantors and the U.S. Bank National Association, as Trustee

8.
First Supplemental Indenture dated as of May 22, 2014 between Brunswick
Corporation, the Subsidiary Guarantors and the U.S. Bank National Association,
as Trustee, to the Indenture dated as of May 13, 2013, between Brunswick
Corporation and U.S. Bank National Association





--------------------------------------------------------------------------------

        

EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender] Select as applicable.]


3.
Borrowers:    Brunswick Corporation and the Subsidiary Borrowers party to the
Credit Agreement



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement



5.    Credit Agreement:    The Amended and Restated Credit Agreement dated as of
March 21, 2011, as amended and restated as of June [ ], 2014, among Brunswick
Corporation, the Subsidiary Borrowers parties thereto, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto




--------------------------------------------------------------------------------

        

6.
Assigned Interest:

    
Facility Assigned Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Commitment,”).
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders.
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
                        
_________________________________
NAME OF ASSIGNOR




By:______________________________
Title:




ASSIGNEE


_________________________________
NAME OF ASSIGNEE




By:______________________________
Title:




    




--------------------------------------------------------------------------------

        



[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




[Consented to:]


BRUNSWICK CORPORATION




By________________________________
Title:


[NAME OF ANY OTHER RELEVANT PARTY]




By________________________________
Title:






--------------------------------------------------------------------------------

        

ANNEX 1


Amended and Restated Credit Agreement dated as of March 21, 2011, as amended and
restated as of June [ ], 2014, among Brunswick Corporation, the Subsidiary
Borrowers parties thereto, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.




--------------------------------------------------------------------------------

        

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.








--------------------------------------------------------------------------------

        

EXHIBIT B
FORM OF DESIGNATION LETTER






__________________, ____




To JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue            
New York, New York 10017


Re: Subsidiary Borrower Designation
Attention:


Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of March 21, 2011, as amended and restated as of June [ ],
2014, among Brunswick Corporation, the Subsidiary Borrowers party thereto, the
Guarantors party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”). Capitalized terms
used but not defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.


The Company hereby designates [____________] (the “Subject Subsidiary”), a
wholly‑owned Domestic Subsidiary of the Company and a [corporation] duly
organized under the laws of [_____________], as a Subsidiary Borrower in
accordance with Section 2.21(a) of the Credit Agreement until such designation
is terminated in accordance with Section 2.21(c).


The Subject Subsidiary hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Subsidiary Borrower and a Loan
Party under the Credit Agreement, adheres to the Credit Agreement and agrees and
confirms that, upon your execution and return to the Company of the enclosed
copy of this letter, it shall be a Subsidiary Borrower for purposes of the
Credit Agreement and agrees to be bound by and perform and comply with the terms
and provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Subsidiary Borrower. Pursuant to Section
10.17 of the Credit Agreement, the Subject Subsidiary hereby authorizes and
empowers the Company to act as its representative and attorney‑in‑fact for the
purposes of signing documents and giving and receiving notices (including
notices of Borrowing under the Credit Agreement) and other communications in
connection with the Credit Agreement and the transactions contemplated thereby
and for the purposes of modifying or amending any provision of the Credit
Agreement and further agrees that the Administrative Agent and each Lender may
conclusively rely on the foregoing authorization.


The Company hereby confirms and agrees that after giving effect to this
Designation Letter the Guarantee of the Company contained in Article IX of the
Credit Agreement shall apply to all of the obligations of the Subject Subsidiary
under the Credit Agreement.


The Subject Subsidiary hereby represents and warrants:


--------------------------------------------------------------------------------

        



1.
The Subject Subsidiary is a wholly-owned Domestic Subsidiary of the Company;

2.
Each of the representations and warranties set forth in Sections 3.01, 3.02 and
3.03 of the Credit Agreement is true as if each reference therein to the Company
or to a Loan Party was a reference to the Subject Subsidiary;

3.
The Subject Subsidiary’s addresses for notices, other communications and service
of process provided for in the Credit Agreement shall be given in the manner,
and with the effect, specified in Sections 10.01 and 10.09(e) of the Credit
Agreement to it at its “Address for Notices” specified on the signature pages
below; and

4.
The Subject Subsidiary shall deliver to the Administrative Agent the documents
and certificates set forth in Section 2.21 of the Credit Agreement and such
other documents as the Administrative Agent shall reasonably request that are
consistent with conditions for Subsidiary Borrowers set forth in Section 4.01 of
the Credit Agreement, each in form and substance reasonably satisfactory to the
Administrative Agent.    

Attached hereto are certified copies of the following documents:
(i)
the [certificate of incorporation][certificate of formation][articles of
organization] and [by-laws][limited liability company agreement] [partnership
agreement] of the Subject Subsidiary and authorizing resolutions of the [Board
of Directors][Sole Member][General Partner] of the Subject Subsidiary;     To be
revised as appropriate to reflect the relevant organizational documents of the
Subject Subsidiary. and

(ii)
a certificate of the Secretary or an Assistant Secretary of the Subject
Subsidiary in respect of each of the officers (x) who are authorized to sign
this Agreement and the other Loan Documents on the Subject Subsidiary’s behalf,
and (y) who will, until replaced by another officer or officers duly authorized
for that purpose, act as its representative for the purposes of signing
documents and giving notices and other communications in connection with the
Credit Agreement, the other Loan Documents and the transactions contemplated
thereby.



The designation of the Subject Subsidiary as a Subsidiary Borrower under the
Credit Agreement shall become effective as of the date (the “Effective Date”) on
which the Administrative Agent accepts this Designation Letter as provided on
the signature pages below. As of the Effective Date, the Subject Subsidiary
shall be entitled to the rights, and subject to the obligations, of a Subsidiary
Borrower. Except as expressly herein agreed with respect to the joinder of
Subject Subsidiary as a Subsidiary Borrower, the Credit Agreement shall remain
unchanged and in full force and effect.
The Subject Subsidiary hereby agrees that this Designation Letter, the Credit
Agreement and the Notes shall be governed by, and construed in accordance with,
the law of the State of New York. The Subject Subsidiary hereby submits to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America, in each case sitting in New York County, and any
appellate court from any thereof, for the purposes of all legal proceedings
arising out of or relating to this Designation Letter, the Credit Agreement or
the transactions contemplated thereby. The Subject Subsidiary irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. The Subject Subsidiary further agrees
that service of process in any such action or proceeding brought in New York may
be made upon its agent appointed as provided in Section 10.09(d) of the Credit
Agreement.


--------------------------------------------------------------------------------

        



THE SUBJECT SUBSIDIARY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.


This Designation Letter may be executed in any number of counterparts, all of
which taken together shall constitute one and the same agreement. Delivery of an
executed signature page of this Designation Letter by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart thereof.




BRUNSWICK CORPORATION






By__________________________
Title:


[NAME OF SUBJECT SUBSIDIARY]
a __________________ [corporation]
    




By:_________________________
Name:
Title:




Address for Notices


______________________
______________________    
______________________    


Attn:____________________
                        
Tel:________________
Fax:________________




ACCEPTED


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By__________________________
Title:






--------------------------------------------------------------------------------

        

EXHIBIT C
FORM OF OPINION OF COUNSEL TO THE LOAN PARTIES
June 26, 2014
Brunswick Corporation
Credit Agreement dated as of June 26, 2014
Ladies and Gentlemen:
We have acted as special New York counsel to Brunswick Corporation, a Delaware
corporation (the “Company”), in connection with the Amended and Restated Credit
Agreement dated as of June 26, 2014 (the “Credit Agreement”), among the Company,
the subsidiaries party thereto, the lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (the
“Administrative Agent”), J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Wells Fargo Securities, LLC, as Joint Lead
Arrangers, J.P. Morgan Securities LLC, Wells Fargo Securities, LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Bookrunners, Bank of
America, N.A. and Wells Fargo Bank, N.A., as Syndication Agents, and SunTrust
Bank, U.S. Bank N.A. and Citizens Bank N.A. (as successor to RBS Business
Capital), as Documentation Agents. This opinion is being delivered to you
pursuant to Section 4.01(b) of the Credit Agreement. Capitalized terms used but
not defined herein have the meanings assigned to them in the Credit Agreement.
In that connection, we have examined originals, or copies certified or otherwise
identified to our satisfaction, of such corporate records and other instruments
and documents as we have deemed necessary or appropriate for purposes of this
opinion, including:
(i) the Credit Agreement,
(ii) the Amended and Restated Security Agreement (the “Security Agreement”), and
(iii) the Existing Notes Indentures.
The documents described in clauses (i) and (ii) of the immediately preceding
sentence are sometimes referred to herein as the “Agreements”. We have also
relied, with respect to certain factual matters, on the representations and
warranties of each Loan Party contained in the Agreements and have assumed
compliance by each Loan Party with the terms of the Agreements.
In rendering our opinion, we have assumed (a) the genuineness of all signatures,
(b) the due existence of each party to each Agreement, (c) that each party to
the Agreements has


--------------------------------------------------------------------------------

        

all necessary power, authority and legal right to execute and deliver the
Agreements to which it is a party and to perform its obligations thereunder and
that each Agreement is a legal, valid and binding obligation of each party
thereto other than the Loan Parties, (d) the due authorization, execution and
delivery of the Agreements by all parties thereto, (e) the authenticity of all
documents submitted to us as originals, and (f) the conformity to original
documents of all documents submitted to us as copies.
Based on the foregoing and subject to the qualifications hereinafter set forth,
we are of opinion as follows:
1.    The execution and delivery by each Loan Party of the Agreements to which
it is a party, the performance by each Loan Party of its obligations thereunder
and the grant by each Loan Party of security interests pursuant to the Security
Agreement (i) do not violate any law, rule or regulation of the United States of
America or the State of New York and (ii) do not result in a breach of or
constitute a default under the express terms and conditions of the Existing
Notes Indentures. Our opinion in clause (ii) of the preceding sentence does not
extend to compliance with any financial or accounting ratio or any limitation in
any contractual restriction expressed as a financial, accounting or dollar
amount (collectively, “Financial Limitations”), including those in the
“Limitation on Liens” covenants in Section 3.3 of the 2013 Existing Notes
Indenture or Section 5.05 of the 1987 Existing Notes Indenture, or to
performance under any contractual restriction in the Agreements to the extent it
restricts actions that would be required under the Existing Notes Indentures in
the event any such Financial Limitation were violated or exceeded.
2.    To the extent governed by New York law, each Agreement constitutes a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, subject in
each case to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws relating to or affecting creditors’
rights generally from time to time in effect and to general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether considered in a proceeding in
equity or at law. The foregoing opinion is subject to the following
qualifications: (i) certain provisions of the Security Agreement are or may be
unenforceable in whole or part under the laws of the State of New York, but the
inclusion of such provisions does not affect the validity of the Security
Agreement or the liens and security interests purported to be created by the
Security Agreement, and the Security Agreement contains adequate provisions for
the practical realization of the principal rights and benefits intended to be
afforded thereby, (ii) insofar as provisions contained in the Agreements provide
for indemnification or limitations on liability, the enforceability thereof may
be limited by public policy considerations, (iii) the availability of a decree
for specific performance or an injunction is subject to the discretion of the
court requested to issue any such decree or injunction, (iv) we express no
opinion as to the effect of the laws of any jurisdiction other than the State of
New York where any Lender may be located or where enforcement of the Agreements
may be sought that limit the rates of interest legally chargeable or collectible
and (v) we have assumed that the aggregate of all consideration which
constitutes interest in respect of Loans under New York law (whether or not
designated as interest) that is taken, reserved,


--------------------------------------------------------------------------------

        

charged or received by any Agent or Lender shall not exceed the applicable
criminal rate of usury in New York (which is a rate exceeding 25% per annum).
3.    No authorization, approval or other action by, and no notice to, consent
of, order of or filing with, any United States Federal or New York State
governmental authority is required to be made or obtained by any Loan Party in
connection with the execution, delivery and performance by any Loan Party of the
Agreements to which it is a party or the grant by each Loan Party of the
security interests under the Security Agreement, other than (i) such reports to
United States governmental authorities regarding international capital and
foreign currency transactions as may be required pursuant to 31 C.F.R. Part 128,
(ii) those that have been made or obtained and are in full force and effect or
as to which the failure to be made or obtained or to be in full force and effect
should not result, individually or in the aggregate, in a material adverse
effect on the Company and its Subsidiaries, taken as a whole, (iii) such
registrations, filings and approvals under Federal or state laws as may be
necessary in connection with the exercise of remedies or sale of collateral or
the granting of additional security interests or guarantees pursuant to the
Agreements, (iv) such registrations, filings or approvals that are required in
order to perfect or record security interests granted under the Agreements and
(v) such registrations, filings and approvals that may be required because of
the legal or regulatory status of the Administrative Agent or any Lender or
because of any other facts specifically pertaining to the Administrative Agent
or any Lender.
4.    None of the Loan Parties is required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
5.    The provisions of the Security Agreement are sufficient to create in favor
of the Administrative Agent for the benefit of the Secured Parties a security
interest in all right, title and interest of each applicable Loan Party in such
of the Collateral (as defined therein) as constitutes “accounts”, “chattel
paper”, “deposit accounts”, “documents”, “equipment”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property” and “letter-of-credit
rights” within the meaning of the Uniform Commercial Code of the State of New
York as in effect on the date hereof (the “New York UCC”) (such of the
Collateral being hereinafter referred to as the “Specified UCC Collateral”), to
the extent that the creation of security interests in the Specified UCC
Collateral is governed by the New York UCC.
6.    Upon delivery to and the continued possession by the Administrative Agent,
in each case in the State of New York, of all Equity Interests in Domestic
Subsidiaries described in Exhibit C attached to the Security Agreement and
pledged on the date hereof under the Security Agreement that constitute
certificated securities within the meaning of Article 8 of the New York UCC (the
“Pledged Certificates”), issued or endorsed in the name of the Administrative
Agent or in blank or together with stock powers properly executed in the name of
the Administrative Agent or in blank with respect thereto, the security interest
in favor of the Administrative Agent for the benefit of the Secured Parties in
such Pledged Certificates will be perfected. Assuming neither the Administrative
Agent nor any other Secured Party has notice of an adverse claim to the Pledged
Certificates, the Administrative Agent will acquire the security


--------------------------------------------------------------------------------

        

interest in the Pledged Certificates for the benefit of the Secured Parties free
of any adverse claim.
The opinion expressed in this paragraph 6 is based on the assumption that the
Administrative Agent has obtained control (for purposes of Article 9 of the New
York UCC) of, and the Secured Parties have acquired their security interest in,
the Pledged Certificates for value. For purposes of the foregoing sentence, the
term “value” shall have the meaning given to such term in the New York UCC.
7.    To our knowledge and other than as identified in the Credit Agreement,
there is no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, now pending, to which any Loan Party is a
party or to which the business, assets or property of any Loan Party is subject
and no such action, suit or proceeding is threatened to which any Loan Party or
the business, assets or property of any Loan Party would be subject that in
either case questions the validity of the Credit Agreement or the Security
Agreement.
8.    Assuming that the Borrowers will comply with the provisions of the Credit
Agreement relating to the use of proceeds, the making of the Loans under the
Credit Agreement will not violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System.
9.    Our opinions expressed in paragraphs 5 and 6 are further qualified as
follows:
(a)    we express no opinion as to (i) rights in or title to the Pledged
Certificates or any Collateral held by any Loan Party or (ii) the completeness
or accuracy of the description of any Collateral;
(b)    we express no opinion as to the creation or perfection of any security
interests (i) in any item of Collateral other than (as to creation and
perfection) the Pledged Certificates, and (as to creation) the Specified UCC
Collateral or (ii) in any item of Collateral that is expressly excluded from the
application of the New York UCC pursuant to Section 9‑109 thereof;
(c)    we express no opinion as to the perfection of any security interest in
any “proceeds” (as such term is defined in the New York UCC) and note that the
creation or perfection of any such interest is limited to the extent set forth
in Section 9-315 of the New York UCC;
(d)    we express no opinion as to the priority of any security interest created
under the Agreements (except with respect to our opinion in paragraph 6);
(e)    in the case of property that becomes Collateral after the date hereof,
Section 552 of Title 11 of the United States Code (the “Bankruptcy Code”) limits
the extent to which property acquired by a debtor after the commencement of a
case


--------------------------------------------------------------------------------

        

under the Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by the debtor before the commencement of such
case;
(f)    we express no opinion as to the validity or enforceability of any
security interest in goods (as defined in the New York UCC) that have been
bought by a buyer in the ordinary course of business (as defined in Section
1‑201 of the New York UCC);
(g)    we express no opinion regarding any copyrights, patents, trademarks,
service marks or other intellectual property, the proceeds thereof, or money due
with respect to the lease, license or use thereof except to the extent Article 9
of the New York UCC may be applicable to the foregoing, and we express no
opinion as to the effect of any Federal laws relating to copyrights, patents,
trademarks, service marks or other intellectual property on the opinions
expressed herein;
(h)    we express no opinion as to security interests in any item of collateral
subject to any restriction on or prohibition against assignment or transfer
contained in or otherwise applicable to such item of collateral or any contract,
agreement, license, permit, security, instrument or document constituting,
evidencing or relating to such item, except to the extent that any such
restriction or prohibition is rendered ineffective pursuant to any of Sections
9-406 through 9-409, inclusive, of the New York UCC. We note that even though
the New York UCC may render such a restriction or prohibition ineffective for
purposes of creation or perfection of a security interest, nonetheless, in many
cases, such a security interest may represent only limited rights in the related
items of collateral and be subject to various restrictions (including
restrictions on rights of use, assignment and enforcement); and
(i)    we express no opinion as to any Collateral constituting claims against
any government or governmental agency, including any Collateral that is subject
to the Federal Assignment of Claims Act.
We express no opinion herein as to any provision in any Agreement that
(a) relates to the subject matter jurisdiction of any Federal court of the
United States of America, or any Federal appellate court, to adjudicate any
controversy related to the Agreements (such as the provision found in
Section 10.09 of the Credit Agreement), (b) contains a waiver of an inconvenient
forum (such as the provision found in Section 10.09 of the Credit Agreement),
(c) relates to a right of setoff in respect of purchases of interests in loans
(such as the provision found in Section 2.18 of the Credit Agreement) or with
respect to parties that may not hold mutual debts (such as the provision found
in Section 10.08 of the Credit Agreement), (d) provides for liquidated damages,
(e) relates to the waiver of rights to jury trial (such as the provision found
in Section 10.10 of the Credit Agreement), (f) relates to governing law to the
extent that it purports to affect the choice of law governing perfection and the
effect of perfection and non-perfection of security interests or (g) relates to
any arrangement or similar fee payable to any arranger (including the Joint Lead
Arrangers and the Administrative Agent) of the commitments or loans under the
Credit Agreement or any fee not set forth in the Agreements. We also express no
opinion as to (i) the enforceability of the provisions of any Agreement to the


--------------------------------------------------------------------------------

        

extent that such provisions constitute a waiver of illegality as a defense to
performance of contract obligations or any other defense to performance which
cannot, as a matter of law, be effectively waived, (ii) whether a state court
outside the State of New York or a Federal court of the United States would give
effect to the choice of New York law provided for in the Agreements or
(iii) compliance with, or the application or effect of, Federal or state
securities laws or regulations (except to the extent set forth in paragraph 4)
to which any Loan Party or any of their subsidiaries is subject or the necessity
of any authorization, approval or action by, or any notice to, consent of, order
of, or filing with, any governmental authority, pursuant to any such laws or
regulations.
We note that the 1987 Existing Notes Indenture is governed by the laws of the
State of Illinois; our opinions expressed herein are based solely upon our
understanding of the plain language of such indenture, and we do not express any
opinion with respect to the validity, binding nature or enforceability of such
indenture, and we do not assume any responsibility with respect to the effect on
the opinions or statements set forth herein of any interpretation thereof
inconsistent with such understanding.
We understand that you are satisfying yourselves as to the status under
Section 548 of the Bankruptcy Code and applicable state fraudulent conveyance
laws of the obligations of each Loan Party and the security interests of the
Administrative Agent and the Lenders under the Agreements, and we express no
opinion thereon.
We are admitted to practice only in the State of New York, and we express no
opinion as to matters governed by any laws other than the laws of the State of
New York and the Federal law of the United States of America. Our opinions
relating to security interests are limited to Article 8 and Article 9 of the
New York UCC and do not address (i) laws of jurisdictions other than New York,
and laws of New York except for Article 8 or Article 9, as the case may be,
(ii) collateral of a type not subject to Article 8 or Article 9 of the New York
UCC, (iii) what law governs perfection and the effect of perfection or
non-perfection of such security interests or (iv) the effect, if any, of laws of
jurisdictions other than New York on the creation, perfection or priority of
such security interests.
[Remainder of this page intentionally left blank]


--------------------------------------------------------------------------------

        

This opinion is rendered only to the Administrative Agent, the Syndication
Agents, the Documentation Agents and the Lenders under the Credit Agreement as
of the date hereof and is solely for their benefit in connection with the above
transactions. We are opining as to the matters herein only as of the date
hereof, without any obligation on our part to update this opinion. This opinion
may not be relied upon by any other person or for any other purpose or used,
circulated, quoted or otherwise referred to for any other purpose, except that
you may furnish copies hereof for information purposes only (i) to any person
that purchases an interest or a participation in the Commitments or Loans, (ii)
to any regulatory authority having jurisdiction over you, (iii) pursuant to
order or legal process of any court of governmental agency or (iv) as otherwise
required by law, but no such other persons or entities shall be entitled to rely
upon this opinion.
Very truly yours,








JPMorgan Chase Bank, N.A., as Administrative Agent
J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, LLC, as Joint Lead Arrangers
J.P. Morgan Securities LLC, Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Bookrunners
Bank of America, N.A. and Wells Fargo Bank, N.A., as Syndication Agents
SunTrust Bank, U.S. Bank N.A. and Citizens Bank N.A. (as successor to RBS
Business Capital), as Documentation Agents
The Lenders as of the date hereof




In care of:


JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002-8069
Attention of Loan and Agency Services Group






--------------------------------------------------------------------------------

        

EXHIBIT E
FORM OF TERMINATION LETTER
TERMINATION LETTER


____________, 201__


To JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue            
New York, New York 10017




Re: Termination of [____________] (the “Subject Subsidiary”) as Subsidiary
Borrower


The Company hereby gives notice pursuant to Section 2.21 of the Amended and
Restated Credit Agreement dated as of March 21, 2011, as amended and restated as
of June [ ], 2014, among Brunswick Corporation (the “Company”), the Subsidiary
Borrowers party thereto, the Guarantors party thereto, the Lenders party thereto
(the “Lenders”) and the Administrative Agent (the “Credit Agreement”) that,
effective as of the date hereof, the Subject Subsidiary is terminated as a
Borrower under the Credit Agreement and all commitments by the Lenders to make
Loans for account of such Borrower under the Credit Agreement are hereby
terminated. Capitalized terms used but not defined herein shall have the
respective meanings assigned to such terms in the Credit Agreement.


Pursuant to Section 2.21 of the Credit Agreement, the Company hereby certifies
that all principal and interest on any Loan of the Subject Subsidiary and all
other amounts payable by such Subject Subsidiary pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.


All unpaid obligations of the Subject Subsidiary arising in respect of any
period in which the Subject Subsidiary was, or on account of any action or
inaction taken by the Subject Subsidiary as, a Borrower under the Credit
Agreement shall survive the termination effected by this notice.






BRUNSWICK CORPORATION




By: ____________________________
Authorized Officer




    
        
        
        






--------------------------------------------------------------------------------

        



EXHIBIT G
FORM OF
JOINDER AGREEMENT


JOINDER AGREEMENT dated as of [ ], 201[_] (the “Joinder Agreement”) made by
[Insert Name of new Loan Party] a [State of Organization] [corporation, limited
partnership or limited liability company] (the “Company”) for the benefit of the
Lenders as such term is defined in that certain Amended and Restated Credit
Agreement, dated as of March 21, 2011, as amended and restated as of June [ ],
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Brunswick Corporation, the Subsidiary Borrowers from
time to time parties thereto, the Guarantors party thereto, the Lenders party
thereto, the Documentation Agents and Syndication Agents named therein and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
W I T N E S S E T H
The Company is a [State of Organization] [corporation, limited partnership or
limited liability company], and is a subsidiary of [Loan Party]. Pursuant to
Section 5.13 of the Credit Agreement, the Company is required to execute this
document as a newly [formed] [acquired] [material] subsidiary of [Loan Party].
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:
SECTION 1.Assumption and Joinder. The Company hereby expressly confirms that it
hereby agrees to perform and observe each and every one of the covenants and
agreements, and hereby assumes the obligations and liabilities, of a Loan Party
under the Credit Agreement. By virtue of the foregoing, the Company hereby
accepts and assumes any liability of a Loan Party related to each representation
or warranty, covenant or obligation made by a Loan Party in the Credit
Agreement, and hereby expressly affirms in all material respects, as of the date
hereof, each of such representations, warranties, covenants and obligations as
they apply to the Company.
(a)Guarantee. (i) All references to the term “Loan Party” in the Credit
Agreement shall be deemed to be references to, and shall include, the Company,
in each case as of the date hereof.
(ii) The Company, as a Loan Party, hereby joins in and agrees to be bound by
each and all of the provisions of the Credit Agreement, as of the date hereof,
as a Loan Party thereunder with the same force and effect as if originally
referred to therein as a Loan Party.


(b)Collateral Documents. (i) All references to the term “Grantor” in the
Security Agreement shall be deemed to be references to, and shall include, the
Company as of the date hereof.


--------------------------------------------------------------------------------

        

(ii)    The Company, as Grantor, hereby joins in and agrees to be bound by each
and all of the provisions of the Security Agreement, as of the date hereof, with
the same force and effect as if originally referred to therein as a Grantor.


(iii)    The Company, as Grantor, hereby pledges to the Administrative Agent all
Collateral (as defined in the Security Agreement) owned by it. The Company, as
Grantor, agrees that all such Collateral owned by it shall be considered to be
part of the Collateral and shall secure the Obligations.


SECTION 2.Representations and Warranties. The Company hereby represents and
warrants to the Agents and the Lenders as follows:
(a)The Company has the requisite [corporate, partnership or limited liability
company] power and authority to enter into this Joinder Agreement and to perform
its obligations hereunder and under the Loan Documents to which it is a party.
The execution, delivery and performance of this Joinder Agreement by the Company
and the performance of its obligations hereunder and under the Loan Documents to
which it is a party, have been duly authorized by all necessary [corporate,
partnership or limited liability company] action, including the consent of
shareholders, partners or members where required. This Joinder Agreement has
been duly executed and delivered by the Company. This Joinder Agreement and the
Loan Documents to which it is a party each constitutes a legal, valid and
binding obligation of the Company enforceable against it in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(b)The Company has delivered to the Administrative Agent supplements to the
exhibits to the Security Agreement necessary to reflect the Collateral (as
defined in the Security Agreement) owned by the Company.


SECTION 3.Binding Effect. This Joinder Agreement shall be binding upon the
Company and shall inure to the benefit of the Lenders and their respective
successors and assigns.


SECTION 4.GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.


SECTION 5.Counterparts. This Joinder Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or electronic transmission shall be deemed to be an original
signature thereto.


[Signature Pages Follow]
        




--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.
[NAME OF COMPANY]
By     
Name:
Title:




--------------------------------------------------------------------------------

        

EXHIBIT H-1
[form of]
U.S. Tax Compliance Certificate
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 21, 2011, as amended and restated as of June [ ], 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Brunswick Corporation (the "Borrower"), the subsidiaries of the Borrower
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 871(h)(3)(B), (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.




[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[  ]


--------------------------------------------------------------------------------

        

EXHIBIT H-2
[form of]
U.S. Tax Compliance Certificate
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 21, 2011, as amended and restated as of June [ ], 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Brunswick Corporation (the "Borrower"), the subsidiaries of the Borrower
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and each lender from time to time party thereto.
  
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the “Code”),
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Code Section 871(h)(3)(B), (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption: (i)
an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.




[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[  ]


--------------------------------------------------------------------------------

        

EXHIBIT H-3
[form of]
U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 21, 2011, as amended and restated as of June [ ], 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Brunswick Corporation (the "Borrower"), the subsidiaries of the Borrower
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.


The undersigned has furnished its participating Non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Non-U.S. Lender in writing and (2) the undersigned
shall have at all times furnished such Non-U.S. Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.






[NAME OF participant]
By:
 
Name:
 
Title:

Date: ________ __, 20[  ]


--------------------------------------------------------------------------------

        

EXHIBIT H-4
[form of]
U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 21, 2011, as amended and restated as of June [ ], 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Brunswick Corporation (the "Borrower"), the subsidiaries of the Borrower
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 871(h)(3)(B), (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption: (i)
an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Non-U.S. Lender and (2) the
undersigned shall have at all times furnished such Non-U.S. Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.




[NAME OF participant]
By:
 
Name:
 
Title:

Date: ________ __, 20[  ]


--------------------------------------------------------------------------------

        

EXHIBIT I


FORM OF INCREASED FACILITY ACTIVATION NOTICE


To:
JPMorgan Chase Bank, N.A., as Administrative Agent

under the Credit Agreement referred to below


Reference is made to the Amended and Restated Credit Agreement, dated as of
March 21, 2011, as amended and restated as of June [ ], 2014, among Brunswick
Corporation, the Subsidiary Borrowers party thereto, the Guarantors party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the respective meanings assigned to such terms in
the Credit Agreement.


This notice is an Increased Facility Activation Notice referred to in Section
2.23(a) of the Credit Agreement, and the Company and each of the Lenders party
to this Increased Facility Activation Notice notify the Administrative Agent of
the following pursuant to Section 2.23(a) of the Credit Agreement:


1.    Each Lender party hereto agrees to make Incremental Revolving Commitments
as set forth opposite such Lender’s name on the signature pages hereof.


2.    The Increased Facility Closing Date is ___________________.


3.
The aggregate principal amount of incremental Commitments contemplated hereby is
$____________.



The agreement of each Lender party hereto to make the incremental Commitment is
subject to the satisfaction, prior to or concurrently with the making of such
commitment or extension of credit on the Increased Facility Closing Date, of the
following conditions precedent:


(a) The Administrative Agent shall have received this notice, executed and
delivered by the Company and each Lender party hereto.


(b) (i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except to the
extent such representations and warranties expressly date to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date, and (ii) no Default or Event
of Default shall have then occurred and be continuing.






[Signature page follows]




--------------------------------------------------------------------------------

        

BRUNSWICK CORPORATION




By:______________________________
Name:    
Title:








Incremental Revolving Commitment
Amount                    [NAME OF LENDER]
$________________


By:______________________________
Name:    
Title:






CONSENTED TO:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:______________________________
Name:    
Title:






--------------------------------------------------------------------------------

        

EXHIBIT J




FORM OF NEW LENDER SUPPLEMENT




SUPPLEMENT, dated __________, to the Amended and Restated Credit Agreement,
dated as of March 21, 2011, as amended and restated as of June [ ], 2014, among
Brunswick Corporation, the Subsidiary Borrowers party thereto, the Guarantors
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the respective meanings assigned to such terms in
the Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Credit Agreement provides in Section 2.23(b) thereof that any bank,
financial institution or other entity may, with the consent of the Company and
the Administrative Agent, become a “Lender” under the Credit Agreement in
connection with a transaction described in Section 2.23(a) thereof by executing
and delivering to the Company and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this New Lender Supplement; and


WHEREAS, the undersigned now desires to become a party to the Credit Agreement;


NOW, THEREFORE, the undersigned hereby agrees as follows:
1.The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Company and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto and
shall be bound by and entitled to the benefits of the Credit Agreement, with an
incremental Commitment of $____________________.
2.The undersigned (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in Section 5.01 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this New Lender Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any


--------------------------------------------------------------------------------

        

instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, its obligations
pursuant to Section 2.17(e) of the Credit Agreement.
3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:
__________________________________
__________________________________
__________________________________
4.This New Lender Supplement may be executed in counterparts, each of which
shall be deemed to constitute an original, but all of which when taken together
shall constitute one and the same instrument. Delivery of an executed signature
page of this New Lender Supplement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.


[signature page follows]        
        






--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF LENDER]




By:______________________________
Name:    
Title:


Accepted this ____ day of _________, 20__.


BRUNSWICK CORPORATION




By:______________________________
Name:    
Title:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:______________________________
Name:    
Title:










